Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 1 of 141

EXHIBIT 1
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 2 of 141

  

5 HM, CONSULTING Rigor
Gloste 9

COMPREHENSIVE REVIEW OF
THE STEAMSHIP AUTHORITY’S
OPERATIONS

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 3 of 141

 

Table of Contents

 
  
 

Executive SUMMary .......cssceescesscsescssssessssessssveveosesssessarssserseseraatstsersuatesscassesccesesseeees 1
Public Perception .........sessssesssssssssscsecsessesvssssecsesecaesevsveatavsaesesecssesevens deeesessesuceseseasereenaseaeseensess 1
Vision and Leadership 0... ccsessssssecssesseessessssssesssscsececussasssessusssessesssssssssatessessscesscsssseeceseeees 1
Counter-Productive Frugality ........scsssssssssssesssssssssesssecsssscssnecssusesseessvcsssessssasessssesasuescanseasecen 2
Moving to a Process-Based Culture. seceessanesses sesevetsieechteoresseseees Veeeesseesvaceeseeeseseesestvarscasesseseneens 2
Greater Accountability ../...d.eessie Lees esa. a sevesseeseneenveseeeeneensees 3

Section 1 introduced : = sespeiveceeecies cteueaeensacaueneasens 4
1.1 Purpose of Study «0... E ea | Vi ceefdetenent ese seseeesessessseueavecneees 4
1.2 Scope of Study sessssustssssesussesseeinsnncatecsunipstteuannatenniateen seeeeessescsssseeseceaeeeesenesseeeeenees 4
1.3 The Steamship Authority 0.00.0... ccsssessssscessssssssesssessssssssssssarscasssvsayessesavsssecsccessereesseeesce 5
V4 The Study Team ou... cssssessesssesssssseesvessvssssessvsrsssuessussasssessssssvssevsesessussssecerceseceuseseeses 5

Section 2 Methodology.......ssscsssssssseorssssssssssteuseuenssasaseceseasersssausvazarecsavevsvensuseess 6
2.1 Project PLAN wees ecccescsssecssessesssssssecsscssscsssssvsssvesuesssesasssessussugssusssessussesessussesecescesecseceseses, 6
2.2 Data Request... s.ccscccsecssesscnesssesssessssesssssssvsssscssucssesssusssussavessussasssisesstsesusessecesscceecessese 6
2.3 Site Visit and General Observations ......c..ccscsssssssecseesscssrssssssssssssssssseossssesseesecsecescescece, 6
2.4 — Root Cause Analysis... .csscsscssssssssssssssssssssssressessecsessrssasssesursrsssssssssuserssesseesesseesceseece. 6
2.5 Development of Recommendations .......c..ccssssssseccsssesssessessesssessesssssosscsusecesecsccsscesccscsoss 7

Section 3 Root Cause AnallySis ...........ssecsssssssssssecsesecssseravarsrersessssvavavesseeseceesees 8
3.1 Introduction to the Root Cause Analysis Process ....cccsccssscssssesssesssssssecssssssccssocscsescesecce, 8
3.2. March 15% Grounding. of the M/V_ Woods’ ‘Hole eveee jistisealnteseesecsssssssenescecaeneaestsneeareceeees 9

3.2.1 Causal Factor #1: Overtetianée on Institutional ‘Knowledge veeeees desecereusesdersnersereees 9
3.2.2 Causal Factor #2: Insufficient Equip ent Trainihg cea. seve seceeeeeessaeneaeetsnseees 12
3.2.3. Causal Factor #3: Lack of Established Procedutés.....”. seseeeeestscesceseeseaceeseennteesens 12
3.2.4 Causal Factor #4: No Communication PLOCESS ....scssssscssssssssesssssssssesecesecsesnssssees 13
3.2.5 Solutions to Root Causes — March 15" Grounding of the M/V Woods Hole......14
3.3. Delays to M/V Island Home Return to Service....scecsssssssssscssessscssssessesesscccsecossccsscosess 14
3.3.1 Causal Factor #1: Lack of Project Management Definition vecccccsccccccccccoccccecoeeess 16
3.3.2 Causal Factor #2: No Project Schedule TYackinng oo. ececcesesestssesescsscesscacerseaens 17
3.3.3 Causal Factor #3: Insufficient Shipyard Managementt........ccccccccscsssecsssccosecccccceses 18
3.3.4 Solutions to Root Causes — Delays to M/V Island Home Return to Service....... 19
3.4. March 17" Blackout of M/V Martha’s Vivre Var veccecccscessecssssssesvsessssssceerststenseseseavacse 20
3.4.1 Causal Factor #1: Fuel Pump not Restarted With Plant ....ccccccsccscscssscccccecosccccccecss 20

3.4.2 Causal Factor #2: Formal Evaluation of Initial Blackout Casualty Not Performed22
3.4.3. Causal Factor #3: Vessel Configuration Changes Not Communicated ............0.. 23

  

 

Comprehensive Review of the Steamship Author ahs 13 December 2018
Case 1:17-cv-12473-NMG Q Document-125-1 Filed 03/20/19 Page 4 of 141

  

   
  
  

   

  

3.4.4 Causal Factor #4: Incomplete PSTP saseatdanggense tts Seecsseansseascaceueeseenesseaessssenes 25
3.4.5 Causal Factor #5: Inadequate Vessel Festing, sessevecessesssunsvsssssssseseseseenenseveeteeeensane 26
3.4.6 Solutions to Root Causes - March 17" Blackout of M/V Martha’s Vineyard ....27
3.5 May 5" Blackout of M/V Martha’s Vineyard. .cccsssssssessssescsssssssosssssssssssiseccssecesseecce 29
3.5.1 Causal Factor #1: Insufficient Watch Processes ......c.ccccssessecssssssesssssccscesserecssonses 30
3.5.2 Causal Factor #2: Insufficient Shipyard Management.........ccccscccsssessssssesesseessesses 31
3.5.3. Causal Factor #3: Incomplete PSTP ....c..ccccccessscscesessssessssessescssecscsssvssveresuereeccees 32
3.5.4 Solutions to Root Causes - May 5" Blackout of M/V Martha’s Vineyard.......... 34
3.6 IT - Website SIOWdOWD.........cesessssssessssessssessssresesuestetecesscsusassvsssuesavevssssvassaverserseserceseses 34
3.6.1 Causal Factor #1: Inadequate Load Testing..i..c.c.cscscccccsssssesessesssssssscsesssessceesenees 35
3.6.2 Causal Factor #2: Lack of System Redundancy .........ccccccssesssssesecsessesssesccscosseneane 36
3.6.3 Solutions to Root Causes — January 11® Website SloWdOWN weccccccssssesecccsseecssees 37
3.7. IT - Trip Alert Emails Blocked a ee vesaceseesnesaes vapevseveesteseeneonebaneateatencenesseeneeses 37
3.7.1 Causal Factor #1: ‘Inadequate. ‘Systen esign... ra saciacste seseasaeaesensevevecseeseasins 37
3.7.2 Causal Factor #2: Insufficient Email List Analysis . er 38
3.7.3. Solutions to Root Causes — March oth: ‘Trip Alert Emails Blocked boeeeneeeeneevatesetes 38
3.8 IT - Loss of Connectivity due to Storm.....c.ccccssccsssssssssessssessssessssesesssesssccssersavereescess 38
3.8.1 Causal Factor #1: Lack of System Redundancy .......cescccscssssssessessecsesessseseeseesessse, 39
3.8.2 Solutions to Root Causes — Connectivity Issues Due to Storm ...cccccccscsssessosessecee 39
Section 4 General Observations ...........:sssssssssssesessssssssasersseesasecsecscatersrsrenssens 40
4.1 Management Structure ......c.ccecessssssessesesscssssssssssssssssrcassnsavsasssauessesrcssssvsssavarcersesenceces 40
4.1.1 Mission Statement... ccssscssssscssssssessssesscsessesecscsessesssarsssacassssssssassstssversesercereess 40
4.1.2 Strategic Planning... ccssesessesesesssssscsessssessssssesnsassssnssivscsvssssuavesasessessecevevesenes 42
4.1.3 Operations Structure oo. ececsessssessscecsesessesssssssvsssesesneceesrsassessucaussessvesssecervansene 45
ALA Staffing... cccsececessscssssssseesessescsssscscsssecscsesasststessesasvsssssatavsssscassereesersevsvsssecees 47
4.1.5 Allocation of Human Resources .........ccccsccscsssssscsssessesssscsrsacsrsacsresssssssssecesesarcevenes 50
4.1.6 Health, Safety, Quality, and Environment Policies vis tesesseccenenees Heeeeeeeeaeneneneneneneses 51
4.1.7. Hero Culture. sees a |
4.1.8 Institutional Knowledge... pigpeees
a 0 esseepevnevartseoseneraisstsecensentsssesstesesacconscaecaesaesnsessesesteess 59
4.2 Fleet Maintenance... ccs sestusssstunssssssesesnnssvgnessnnsntanassarenasessasasessseee 61
4.2.1 Engineering Policies and Procedures.....c..ccccsccsssssescsscscscsrssecsessesecsseessserssseeseersace 61
4.2.2 Emgineering Resources... ccessessssessessssssssscsscssssescstsvsassvsusstsueaeeressersassessreseaseaves 64
4.2.3 Enterprise Asset Management Systemau.c.c.ccccscscssssssesssssscsesecesssocssssesessseccesseess 67
4.24 Project Planning... ccessssssesecseessssescsscssscscscsvsesssscseeessssvavsesecssacsessvsvsesesevancese 70

 

Comprehensive Review of the Steamship Authority's Operations ii 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 5 of 141

  

  

4.2.5 Engineering Risk Assessment...c..ccccsccscsscsessssssssssessesesececsececsesacsusavsssssssesssesceseves 74
4.3 Vessel Operations... cececcccsscsssesssssesesssssessevscscssessessssvacsesussssassasscesscssissesesssasevarereceseees 77
4.3.1 Crew Training Program ........sssesssessssssssssesscsssesscsesssrssesesesacacsusscassucavavsesavacsusasenees 77
4.3.2 Watch PLOCESSES.cosssseessisseccsreccnndessesbesteecnansessenes seveaseseeneeneeveseensenscnseaceneenestesnensees 78
4.3.3 Watch System sic nngicaaicossegs sess sigibbdi cnc sagcensevnssrsneseesaseseete 86
4.3.4 Standard Operating Protedures... pneitdidase estes fesetesesvatsussensstsasorversuiss 87
4.3.5 Emergency Response Plans See seeeee oS seceeeeseesssseseeaseneeseeenecnes eases 89
4.3.6 Sailing Schedule... ccscccccscsesssssscssssssesvssstceseverssssvsesasavscsssssassesessvenceversavavenees 90
4.3.7 Weather Cancellations ..0......cccccssssssssessssesssscsssscsrssesscarsaravsssarsessecrsssesssecescavaveevenes 91
4.3.8 Operational Metrics .......cecssssssssssessesssssssssscersvsacsesessvarssarsssatsessssssessssssecsversnenres 93
4.3.9 Terminal FlOW.....eesesessstesssessesecscsssssscsscsssscssesesessecacsrsueatsassvsasaneassessetsseasevenee 95
AA IT Systems... sessssseesssccesesscsssvssssnsvssssssssusscscsvsseaesvcessvassasssassusesassvessevsveasavaccesseseeses 96
4.4.1 IT Project Planning wo... ccesessssesssecsssseesssssscsssscssesussesesstsussesuececsessevecsvarsavansane 96
4.4.2 Reservation System ........cccecsessssessssessssssessesscsesersussesecsusessucacsesacsusarsavsecsesssessesevees 97
4.4.3 Website Platform Management.........c.cccscsecssssssssscsrssvsseacsessesccsessssssessssvsaravcsvases 98
Section 5 Final Recommendations and Implementation Plans ................ 101
5.1 Implement Process-based Management .........c.ccscccssssssssssessssecsesessesecsessesssessecaesssceee 101
5.1.1 Recommendation i. Safety Management System etseesevsesssecsececsecseseeenstensensse 102
5.1.2 Recommendation i Ai. Quality Management System oe seseeseceeteaceentevenseeseeees 103
5.1.3 Recommendation iii, ‘Learning ent | , . .

5.2 Establish a Vision........scscsessssesrsecede ih seesesees cesstvssssusnnsnnensensaseseaneesen 105
5.2.1 Recommendation iv. Mission Statement and Performance Objectives............ 105
5.2.2 Recommendation v. Strategic Plam ....c...ccssssessssscecsecsssssecessesssessessesesessscecencece 106

5.3 Change Organizational Structure .........cccccccscscsessssestsssessesessecessssessssssescstsseaseeseeeece 108
5.3.1 Recommendation vi. Engineering Resources .......c.csccsssscesesessssessssvssecesssseseees 108

5.3.2 Recommendation vii. Health, Safety, Quality and Environmental Management1 10

 
 
 

5.3.3. Recommendation viii. Vessel Operations. .c.c..c..c.ccscssessssessssesessesscscccssecscseveccnvens 111

5.4 Change Management Recruitment and Performance Evaluation ......c.cccccscsscsssssoseese 113

5.4.1 Recommendation ix. External Recruitment.....c.c.cccsssssssssssescccssscssseccssssossescessees 114

5.4.2 Recommendation x. Management Performance Metrics / Accountability........ 114

5.5 Final Summary of Recommendations .........cccccccccccscessssssesessvevsssscessssessvescecereuseseveees 117

Appendix A Causal Factor Charts and Root Cause Map......ccscsscssssecesecesesees A-1

Appendix B —— Root Cause Analysis Solutions ........scccssssscscscsessssscssececececsceceeees B-1

AppendixC General Observation:Solu ions .. ju vevuraaeusceuerreseueuaraevessnscueans C-1
Appendix D Organizational: Charts is : veneees

 

Comprehensive Review of the Steamship Authority's Operations iti 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 6 of 141

References
1. 2015 Pierce County Waterborne Transportation Study, BERK Consulting, 2015.
2. ABS Guidance on the Investigation of Marine Incidents, American Bureau of Shipping,

June 2005 (Updated February 2014).

3. Annual Performance Evaluation of the General Manager, Woods Hole, Martha’s
Vineyard and Nantucket Steamship Authority, 7/1/2017-6/30/18.

4, Annual Report, 2017-2018, British Columbia Ferry Services, Inc. & B.C. Ferry
Authority.

5. Cost of Living in Woods Hole, Massachusetts, BestPlaces.net,
Atips://www.bestplaces.net/cost_of living/city/massachusetts/woods_hole [accessed 15
October 2018].

6. Draft WSF Org Chart, Assistant Secretary for Washington State Ferries, 7 July 2011,
http://leg.wa. gov/JTC/Documients/RF. PS WSF OrgChart’: MemtStudy.pdf

7. Enabling Act of the Woods: Hele, Me Phd as Vineyard und Nantucket Steamship Authority,
https:/Awww. steamshipauthoritt,. ic ; itable/versioned downloadable_forms/path/ssa_e
nabling_act_-_current.pdf, accessed 15 August 2018.

8. Formal Investigation mv Herald of Free Enterprise, ‘Department of Transport, Report of
Court No. 8074, September 1987.

9. Guidelines for the Development of Tables of Seafarers’ Shipboard Working
Arrangements and Formats of Records of Seafarers’ Hours of Work or Hours of Rest,
International Maritime Organization (IMO).

10. International Safety Management Code, International Maritime Organization (IMO).

11. The ABS Guide for Marine Management Systems, American Bureau of Shipping, October
2016 (Updated February 2017).

12. The Seven Habits of Highly Effective People, Stephen Covey, 1989.

13. Washington State Ferries 2040 Long Range Plan (Draft), WSDOT, September 2018.

14. WETA 2016 Strategic Plan, San Francisco Bay Area Water Emergency Transportation
Authority, 2016.

   

 

 

Comprehensive Review of the Steamship Authority's Operations iv 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 7 of 141

 

Executive Summary

In the spring of 2018, the Stéamship’Authority-experienced three blackouts, a grounding, and a
number of critical IT system outages: ‘The. tesulting:trip:delays and cancellations, coupled with
breakdowns in communication to the public,.resulted.in a public relations crisis and a call to
action by the SSA’s governing Board on behalf-of their constituents. This study is the response
to that call. Following a public RFP process, HMS Consulting, Glosten, and Rigor Analytics
were charged with performing a comprehensive review of SSA operations, with a focus on five
subject areas: fleet maintenance, vessel operations, management structure, public
communications, and IT systems.

 

In July of 2018, a team of experts in these subject areas visited the SSA. The team conducted
interviews with employees throughout the organization, observed vessel operations, and
inspected the vessels, terminals, maintenance facilities, and IT infrastructure. Based on material
gathered during and after the reconnaissance visit, the team utilized root cause analysis
techniques to identify critical errors that directly and indirectly resulted in the incidents that led
to the crisis.

The goal of this study was to understand the underlying causes of the SSA’s failures to deliver
on its public service commitments and develop recommendations for how to prevent similar
incidents from occurring in the future. This executive summary describes the most critical areas
for improvement that emerged from the investigation.

Public Perception «= — | .
aA EPO MGT ec ae Go wen bo
While public backlash was justified.by the series: of incidents, in.early 2018, it wasn’t due to a
lack of commitment by the employees of the SSA. to: providereliable service. This is deeply
ingrained in the SSA’s culture. The problemsiin the spring, of:2018. were despite this
commitment to service. In fact, the organization excels in many areas that should be
acknowledged. Unfortunately, the public perception is perhaps ill-informed and not properly

managed.

 
     
  
 

For example, the SSA’s budget is supported by operating revenues of approximately $100
million annually. Since 1962, the SSA has had only four annual operating deficits, and it has not
had to assess the taxpayers of the participating communities for monetary support since 1963.
Impressively, the SSA has never relied on annual government subsidies. For a service that is
mandated by legislation to provide critical services to the public, to not receive sizable financial
support is extremely unique in the industry. Few public ferry services in the US, and globally for
that matter, are able to achieve similar success while providing a quality service. This is an
impressive accomplishment that is not fully understood or appreciated by the public they serve.

Vision and Leadership

A primary responsibility of an organization’s leadership is to manage the culture of the
organization. This is accomplished by publicizing the organization’s vision, actively promoting
it, and reinforcing it with actions. oo

By contrast, the SSA does not actively: publigi ei $ tlission 80. it istleft to interpretation by the
workforce and the public’s perceptions of. thoactions.of SSA leadership. For decades, the

. se 1 ee opts S SN. th te aes CE bey ‘ og ane .
message from leadership has been narrowly focuséd on frugality. While fiscal responsibility is
critical for an organization that operates without operating subsidies, it should not define what
the organization aspires to accomplish. A broader vision may include financial aspects but

should also seek to achieve the high quality and safe delivery of a service as primary objectives.

tree

  

 

Comprehensive Review of the Steamship Authority's Operations 1 13 December 2018
Case 1:17-cv-12473-NMG "“Décurh “ Filed 03/20/19 Page 8 of 141

   

' ped gi lg dts of

bree a]

The lack of a clear and aspirational vision at the SSA has led to competing factions within the
organization. This appears in regular interactions between various departments and individuals,
resulting in different factions undermining and working against each other at the expense of the
organization’s performance.

The SSA’s leadership needs to develop a clear vision for the organization that will promote a
more cohesive culture. This vision should be captured in an updated mission statement, which
should be actively promoted to employees and the general public and reinforced with actions,

Counter-Productive Frugality

Perhaps in response to operating without subsidies, SSA management exhibits a level of
frugality, or “penny pinching,” that hinders its ability to implement best practices and function
properly. SSA’s frugality is based on admirable goals, but its overemphasis on cost reductions
has been penny wise and pound foolish.

Excessive frugality has resulted in understaffing across the organization, but especially in key
technical roles within vessel operations and engineering. This has directly and indirectly
contributed to vessel incidents.. These. incidents end up costing SSA due to unplanned

maintenance and lost revenue.” -°.".40 0 Seu Vea’
i

     
  

Understaffing of upper management is also probler atic. SSA 1s over reliant on a small number
of individuals who hold inordinate amounts of knowledge and power, resulting in an executive
team that is stuck in a perpetual mode of day-to-day firefighting. The primary focus of these
roles should be long-term sustainability and improvement of the organization, but almost no
long-term planning is currently being performed.

Smart investments in safety and quality will actually reduce overall costs, while improving
public perception and employee morale. Investing in the most valuable asset, the employees,
will become a force multiplier. Right-sizing management by adding key positions with critical
skills will increase capabilities. Investing in a safety management system (SMS) and a high-
quality enterprise asset management system will significantly reduce risk and liability, reduce
unplanned downtime, and improve the efficiency of repairs. Restored trust in the system by both
vessel crews and the general public will positively impact morale and revenue.

Moving to a Process-Based Culture

There are many latent issues with SSA operations that could result in future incidents. To
prevent a repeat of the spate of incidents that instigated this study, or worse, it is necessary to
evolve from a reactive culture to a process-based culture.

  

The SSA operates almost entirely-reattively;‘tather than actively identifying and attempting to
mitigate risks. SSA standards for Vessel operatioris and mdintenance illustrate this culture, where
the de facto standards for safety and quality assuran¢eiare the. minimum requirements enforced
by the US Coast Guard. Internal investigatiors.of incidents:and near misses are valuable
learning opportunities and considered a best practice but are not required by these quality
standards.

 

Modern maritime organizations require processes and standards. This was identified in the
formal investigation of the capsizing of the ferry M/V Herald of Free Enterprise on March 6,
1987 which resulted in the death of 193 passengers and crew (Reference 8). In the investigation,
the root cause was identified as a “disease of sloppiness” on the part of the vessel’s management,
This assessment was centered on the company’s lack of process-based management. Since this
incident, the industry has evolved significantly, but evidence suggests that the SSA has not.

 

Comprehensive Review of the Steamship Authority's Operations 2 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 9 of 141

Several key personnel at the SSA do not endorse this theory, as illustrated by the following
quotes:

e “We have operated this ferry system for years and years without problems like we had in
the spring of 2018, and we will operate for years and years without any similar issues.”

e “This was a perfect storm of events.”

e “There’s nothing broken here, it’s always worked.”

   

But from our experience, this tould Hot bet her |
The root cause analysis (RCA) performed on tt e, fa a Tih. iv. fartha’ 5 Vineyard blackout
identified twenty-one individual i issues with: ‘the: Vesse | plant and the ‘way it was operated. The
net result of all of these issues was an unsafe condition on the vessel that led to the incident.

While the blackout did not result in any serious casualties, had it occurred minutes later, while

the vessel was maneuvering into the dock, the consequences could have been dire.

Quality and safety processes inherent to most modern marine operations are designed to identify
and correct issues before they manifest into a potentially unsafe condition. The identification
and correction of just one of the twenty-one issues mentioned above may have prevented the
incident entirely. Currently, there is no system in place at the SSA to accomplish this. The
SSA’s reactive culture is designed to address the immediate cause, but not the root cause.

Greater Accountability

A lack of accountability for the performance of the organization was observed within SSA
management. Underperformance is being tolerated because the SSA lacks a system to
adequately measure employee performance and the resolve to address obvious underperformers.
SSA managers demonstrated the tendency to place blame for vessel incidents on individual crew
members, rather than taking responsibility for the tools or systems they lack but require in order

to succeed.
thy

Concluding that an incident issimplydue’ ié ‘SPotatorierrot ig ‘finissed opportunity to understand
why the error occurred and how to ‘ingprove: system, tesilienge ¢ oO that future consequences of
errors are minimized. The human element anid. nechanical, failures,can nevet, be completely
eliminated. It is management’s role to develop and maintain systems that minimize the
occurrence of incidents, and the consequences of incidents when they do occur.

  

The Board should be held accountable for developing and enforcing a strategic plan, and
management should be held accountable for meeting the goals of the strategic plan. To invoke
this accountability, managers should be evaluated on objective performance metrics and goals
that are directly tied to the objectives of the strategic plan.

Holding managers accountable to performance metrics based on a strategic plan will improve
efficiency by aligning efforts, improving the allocation of human resources, and rewarding
excellence while identifying and correcting underperformance.

SSA frontline employees, including maintenance personnel and vessel crew, need to be given the
tools to succeed, beginning with adequate training and equipment that is adequately maintained.

 

 

13 December 2018
ey,

Case 1:17-cv-12473-NMG Ddcument 1254 Filed:©3/20/19 Page 10 of 141

aye
pe

we

 

 

 

Section 1 Introduction

1.1 Purpose of Study

The Steamship Authority (SSA) is the primary ferry system providing service to the islands of
Martha’s Vineyard and Nantucket from Cape Cod. In March and early April 2018, an
unprecedented series of mechanical and operational problems occurred on the ferries, resulting in
many unexpected trip cancellations. The events led to an erosion in public confidence and raised
questions about the SSA’s vessel maintenance practices, fleet rotations, public communications
and other aspects of its operations.

The purpose of this study is to understand any systematic problems and organizational
circumstances that allowed or encouraged the problems SSA experienced in the spring of 2018,
and develop practical and effective recommendations that will reduce the chances of any such
problems in the future.

1.2 Scope of Study. Pa UE ay wt

net eh Rr IN
The scope of the study was limited to:five areas of focus, as defined below:

° Vessel operations. Vessel operations encompasses. the management of the vessels: fleet
scheduling and planning, support logistics, crew scheduling, policies, and procedures. It
also includes onboard vessel operations, such as navigation, passenger management, deck
operations, engineering, and standard operating procedures.

¢ Fleet maintenance. The evaluation of fleet maintenance includes both planned and
unplanned maintenance events. Planned maintenance events cover both the routine
maintenance items performed by the SSA personnel and depot-level maintenance that is
outsourced to contractors and shipyards. The evaluation also includes the methods by
which the SSA determines maintenance requirements, how resources such as time,
budget, and personnel training are allocated to conduct maintenance, and how the
effectiveness of the SSA’s maintenance program is determined.

¢ Management structure, Management structure is defined as the relationship between
organizational culture and organizational structure that results in the overall
organizational climate. This relationship determines the effectiveness of management to
perform well and meet its objectives. These three elements function in a similar fashion
as gears in a machine, whereby if they don’t integrate the machine will not run properly.
A review of the SSA’s management structure focuses on how well integrated these three
elements are and the resulting performance of;the organization. Additionally, this review
looks closely at recent changes, how management has adapted and the effect they have
had on its performance. Re ane oS

¢ Information technology systems. Thé evalilation of IT Systems includes a complete
review of the SSA’s IT architecture, including its website/reservation system, finance
system, phone system, asset maintenance system, email or alert systems and how each
system is integrated with the other, as well as the redundancy, security and
hosting/reliability of each system. The SSA has purchased new financial and
hardware/software recently and implemented redundancy and disaster recovery
processes. Therefore, much of the review focuses on the integration of information, the
collection and accuracy of the information, the ease of use and updating the information,
and the timing or speed in which the information is disseminated to end users.

 

Comprehensive Review of the Steamship Authority's Operations 4 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 11 of 141

¢ Public communications, Public communications will be addressed in a supplemental
document to this report.

1.3. The Steamship Authority

The Woods Hole, Martha’s Vineyard and Nantucket Steamship Authority’s statutory mission is
to serve as the “Lifeline to the Islands” for everyone from year-round residents, who depend on
the ferries for all commerce and transportation to and from the mainland, to a significant
seasonal population, to the tourists who visit for a day, a week or longer.

The Steamship Authority (SSA) is.the;pritarysferry system providing service to the islands of
Martha’s Vineyard and Nantucket from CapeiCod and:the only. service that carries vehicles.
Established as an independent public authority. in 1960; the authority is governed by a five-
member board with representation from each island:(Martha’s Vineyard and Nantucket) and the
mainland communities of Falmouth, Barnstable, and New Bedford. The Port Council, a seven-
member advisory board, consists of appointed members representing the municipal authorities of
the following communities: Barnstable, Fairhaven, Falmouth, Nantucket, New Bedford, Oak
Bluffs, and Tisbury.

The SSA has its principle administrative offices in Falmouth, MA with ferry terminals in Woods
Hole and Hyannis on Cape Cod, Vineyard Haven and Oak Bluffs on Martha’s Vineyard, and a
terminal on the island of Nantucket. They own and operate year-round parking lots in Woods
Hole, Falmouth, and Hyannis and operate seasonal off-site parking lots in Falmouth, Bourne, and
Hyannis. The SSA also has a vessel maintenance facility in Fairhaven and a receiving
warehouse in Falmouth, and it rents property in Mashpee for its reservation office.

The SSA currently services two primary routes; Woods Hole to Martha’s Vineyard (both
Vineyard Haven and Oak Bluffs depending on schedule and season) and Hyannis to Nantucket.
They operate a total of ten vessels carrying passengers, vehicles, and commercial freight trucks.
These ten vessels include five passenger-vehicle ferries, four roll-on/roll-off freight vessels that
carry a limited number of passengers and commercial trucks, and one high-speed passenger-only

catamaran ferry. a / 7
tM) Ohages Woigyafoes 8 os capo .

The SSA’s budget is supported by operating revenues of about $ 100 million. Since 1962, the
SSA has had only four annual operating. deficits, and; it has not-had,to assess the taxpayers of the

participating communities for monetary support since, 1963.; 0... .

1.4 The Study Team

The study team was made up of consultants from three firms; HMS Consulting and Technical,
Glosten, and Rigor Analytics. The team consisted of subject matter experts, management
consultants, IT consultants, marine engineers, and maritime professionals with experience in
ferry system management. During the course of this independent study, the SSA provided
documentation and information, but did not participate in the analysis or conclusions.

 

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 12 of 141

  

 

 

Section 2 Methodology |

This study focused on four primary areas of the SSA’s operations: vessel operations, fleet
maintenance, management structure, and information technology systems. The methods used in
this study were designed to identify the most valuable recommendations to improve these areas
of their operations. This was accomplished through a combination of data review, general
observations by subject matter experts, and root cause analysis.

2.1 Project Plan

A formal project plan document, approved by the SSA as the project sponsor, was agreed upon
and utilized to guide project execution, facilitate communication among stakeholders, and
document the scope and schedule. This was done to align the goals of all parties and ensure a
clear focus on the objectives throughout the project.

The project planning process cooperatively established project objectives and measures for
success before work on the project commenced. The organization of the project team was
defined, and guidelines for decision making and managing conflict and change were established
in writing. The project plan also contained: ‘communications protocols and project meeting
schedules.

2.2 Data Requests

Data that was needed to perform analyses was requested from the SSA early in the project
schedule. The SSA provided timely response to requests, allowing the study team to become
familiar with SSA operations in advance of their site visit. Requested data included:

e Paper records — logs, paper charts, correspondences, procedures, policies, administrative
controls, etc.

e Electronic records — procedures, policies, administrative controls, drawings, performance
and operational data, analysis results, procurement specifications, etc.

e People — discussions with employees, management, participants, etc.

2.3 Site Visit and General Observations

The project team performed a site visit during a five-day period from Monday July 23" through
Friday July 27" to make observations and gather data that could not be acquired remotely, One
of the key objectives during the visit was to identify. areas in which the SSA excels and what
their key challenges are. General observations were made throughout the visit to gain insights
regarding the culture at the SSA, general pperating practices, and the underlying causes and
impacts of recent incidents.’ 1 aE

 

Mectings and interviews were conducted with a broadéc ‘cross- -séction of management, staff, front
line workers, ship’s officers and crew, and members: of the SSA’s Board and Port Council.
Interview questions were developed in advance, incorporating the best available knowledge at
the time of inception. During the meetings, additional inquiries were made as new information
emerged.

2.4 Root Cause Analysis

This study utilized root cause analysis (RCA) to examine incidents with high potential learning
value, particularly incidents that were likely to be representative of systemic problems across the
organization.

 

Comprehensive Review of the Steamship Authority's Operations 6 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 13 of 141

The study team selected an RCA process derived from the American Bureau of Shipping (ABS)
Marine Root Cause Analysis Technique (MaRCAT, Reference 2). In this technique, causal
factors of marine incidents are identified and analyzed in order to identify the underlying root
causes of the incidents.

The objective of the RCA process is to identify where improvements in management systems
could have prevented the causal factors from securing, Eveit,in instances where individual
personal performance (the human element) of mechanical failures are identified as causal factors
of an incident, this technique shows how the root: eatise: of incidents j is almost always the
absence, neglect, or deficiencies of management systems...

A review period was held with the SSA in order to verify the facts surrounding each incident
investigated through the RCA process. This review was performed by conducting
videoconferences with appropriate stakeholders identified by the SSA. The presentation
included a synopsis of each event, demonstration of the causal chain of events, identification of
the key causal factors, and a review of the root cause mapping process. Where necessary, facts
were confirmed or reinvestigated.

More information on the root cause analysis method is presented in Section 3.1.

2.5 Development of Recommendations

The methods described above provided the study team with two primary sources of data with
which to identify challenges at the SSA. This in turn allowed the study team to develop a set of
potential solutions for each challenge.

Solutions to the problems identified by the RCAs are intended to provide systematic
improvements that address the intermediate and root causes of each incident:

e Intermediate solutions = ‘Address theekplicit reasons.wity. a causal factor occurred,
providing quick fixes, but do. not address. ther root cause...

¢ Root cause solutions — Address: underlyingsteficienciés!in management that allow causal
factors to occur. Typically represent longer: term efforts and results.

Solutions were also developed to address problems ‘identified from observations made during the
reconnaissance and data collection process.

The set of solutions from RCAs and General Observations were evaluated for conflicts,
similarities, and synergies. This resulted in a subset of recommendations.

Recommendations were then evaluated for their potential impact and ease of implementation.
Impact represents the net benefit a recommendation has on the organization, in terms of
overcoming one or more of the problems identified in our investigation. Ease of implementation
measures how easily a recommendation can be implemented, based on cost, schedule, labor, and
other potential barriers.

The final recommendations presented in Section 5 are those which maximize impact and
minimize barriers to implementation.

 

 

Comprehensive Review of the Steamship Authority's Operations 7 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 14 of 141

 

section 3 Root Cause Analysis

3.1 Introduction to the Root Cause Analysis Process

The root cause analysis technigue used: bythe study team isia: structured approach to
investigating events that was derived from: ABS guidance and. is a widely accepted standard
across the marine industry (Reference 2). After selecting incidents for analysis and gathering and
preserving the necessary data, a data analysis technique must be adopted.

The analysis technique adopted for this study combines the ‘five-why’s’ technique with causal
factor charting. Combined, this technique charts a chain of building blocks that establishes a
timeline and the relationships between known events and conditions, as illustrated in Figure 1.

corroborated by other
Investigation Inputs

         

Sa mee
Dey a ace ted
matched te main
bridge levers?

Alternate explanation is
that malin bridge station
was inadvertently place
into ‘transfer lack’

 
 

Over rellance cn
institutional knowledge

 
  
 

t
1
I
!
!
t
1
!
i
1
'
1
V
No established I
procedures or guittelines Thratele levers at wing |
V

I

1

‘

1

'

'

I

I

J

!

1

4

i

i

'

or maneuverliig protocols were non matched 16
requrding approaching a throttle levers at the main
allg. bridge console

   
 

  

Abdi
Ps Loe)
Lice ciel
wing? ae

 
   
  
  

 

ral

“yo  EGTAE Rie
While approaching
Vineyard Haven, bridge
watch initiates transfer of
propulsion controls from Crew unable ta take
main bridge console ta control at the bridge wing
Stbd wing conscle.
Propulsion control at non
zera thrust at the time

After further attempts to
: gain control at bridge
nemo § wing crew attempts ta 4
maneuver from main
bridge station

eee ewe ee ete
“

cr
1
'
1
t
!
a
1
4
t
'
i}
t
U
t
1
1
1
1
L]
1
1
1
1
1
1
1
!
1
'
!
'
!
t
1
4
1
'
1
t
1
t
4
1
1
1
1
1
'
'
t
t
t
1
1
1
1
1
1
1

Figure 1 Sample causal factor building blocks

Building blocks lead to causal factors, which include structure, machinery, equipment, outfitting,
human errors, and external factors. Incidents may have multiple causal factors.

Intermediate and root causes of the incident are derived from the causal factors using ABS’s root
cause analysis map (see Appendix A). A given causal factor may take a single path through the
map to lead to a root cause, or it may follow multiple paths leading to multiple intermediate and
root causes.

In the following sections, summaries of each root cause analysis are presented. Each summary
provides a synopsis of the incident, identifies the causal factors, and illustrates how the causal
factors were mapped to intermediate, and root causes. Specific solutions are presented for each
intermediate and root cause, and a, Coticise list of both immediate : solutions and root cause
solutions is presented in Appendix’ “Solutions to both the intermediate and root causes were

used to inform the study’s Final Recommendations. 2
Toate

In several cases it was not possible for the team to answer every question or determine the
immediate cause of equipment failures, However, the focus of a root cause analysis is to

 

 

4

 

Comprehensive Review of the Steamship Authority's Operations 8 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 15 of 141

determine the failures in management systems which allowed for the immediate cause to have a
negative impact. While it would be nice to know why a particular piece of equipment failed or a
decision was made, the true value of root cause analysis is to identify how that failure could have
been sustained without it resulting in an incident. In each case, the team was successful in
accomplishing this.

3.2. March 15" Grounding of the M/V Woods Hole

On March 15, 2018 at approximately 9:30 am, upon approach to Vineyard Haven Slip #1, the
M/V Woods Hole experienced a temporary loss of main propulsion engine control that resulted
in a soft grounding of the bulbous bow.

Upon approach to the slip, the captain initiated a final maneuver to reach alignment from the
main bridge controls. In the middle of the maneuver, the bridge crew attempted to transfer
control to the starboard wing station. The pilot/mate initiated transfer by going out to the wing
station to take control. The pilot/mate reported to the captain that he was unable to take control
on the bridge wing. At that point, the captain, at the main bridge console, was also unable to
retake control. The captain notified: thé:chiefs Sngineer (who was: stationed i in the Engine Control
Room) to take control locally and attempt to: resend’ 'itback to the main bridge console. The chief
engineer did so with success, and the captain was able to regain control at the main bridge
console. By this time, the vessel’s bulbous bow had a soft grounding. The vessel was then able
to continue into the slip without further issues.

 

The main propulsion controls are a newer system from Prime Mover Controls (PMC) with which
the crew had limited experience and had never received formal training .

The chain of events is based on information provided by vessel crew through written statements
and verbal discussions, Additional discussions were held with technical representatives from
PMC and engineering staff. Unfortunately, the M/V Woods Hole is not equipped with a Voyage
Data Recorder (VDR), which may have provided additional insight as to the cause of the failure
to transfer control. Therefore, it was not possible to definitively determine the cause of the
immediate failure of the main propulsion control system. The most likely immediate cause (not
a causal factor) was a failure of the control system itself, which could not be replicated or
verified by PMC technicians, or operator error. While the cause could not be confirmed, the
immediate cause was found to be irrelevant to the root cause of the incident.

The root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A,
and identification of the following causal factors:

 

   
 

Causal Factor #1: Overrelianct on iristituti nal knowledge send
Causal Factor #2: Insufficient training on: | ipment.
Causal Factor #3: No established procedure. Be ]
Causal Factor #4: No process to communicate a potential problen),

Determinations of root causes for these causal factors are described below.

3.2.1 Causal Factor #1: Overreliance on Institutional Knowledge

Control transfer was initiated in close proximity to the slip with no established procedures,
guidelines, or protocols for maneuvering in a way to mitigate risk posed by equipment failures or
human error. The experience of the crew was considered a substitute for risk identification and
training. Guidelines on vessel maneuvering should identify potential risks, including mechanical
failures and operator errors, and ensure vessel maneuvers are initiated in such a way as to
mitigate these risks. In this particular case, if the attempt to transfer control had been initiated

 

Comprehensive Review of the Steamship Authority's Operations 9 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 16 of 141

prior to reaching a ‘point of no return’, an opportunity to recover from a failure in the system
would have been provided. As it was, regardless of the cause of the transfer failure, by the time
control was reestablished it was too late to avoid a grounding. Rather than a procedure or
guidelines, the SSA relied solely on the experience, of their vessel operators without taking into
account that the control system had been ch iged i the recent, fepair period.

  

This causal factor follows multiple paths 1 when ‘mal ed to the root causes:

 

Root Cause Mapping: Overreliance on institutional Knowledge (a) ’

 

 

 

 

 

 

Category Mapping , Description

Problem Human (4) The nature of the problem was that a human(s) relied
on their experience in the organization rather than
training and therefore did not recognize the need for
training.

Problem Company Employee (12) — The individuals responsible for identifying training

Category needs were company employees.

Cause Training Personnel Sufficient training was not provided to successfully

Category Qualifications (178) perform the task.

Cause Type No Training (179) No decision was made to identify training
requirements,

Intermediate Training Need Not The grounding event wrongly served to identify the

Cause Identified (183) training need. A memo was distributed after the event

earns : sentitled “MV Woods Hole Captains Training

 
  

ak : hecklist” that Tifellided a Successful demonstration of

tol Station Transfers.

 

Solution to

 

A risk assessment for appicdching an oar departing each terminal should be
performed, identifying potential risks, and providing a means to mitigate each

 

 

Intermediate
Cause identified risk.
Root Cause SPACS Issue (256) SPACs inadequate, confusing, incomplete, or unclear.
Type
Root Cause SPAC / Confusing SPACs not specific enough
Contradictory or
Incomplete (259)

 

 

Root Cause Mapping: Overreliance on Institutional Knowledge (b)

 

 

 

 

 

  

 

 

Category Mapping Description

Problem Human (4) The nature of the problem was that a human(s) relied on
their experience in the organization and did not identify the
risks associated with the task.

Problem Company Eniployee (12)' The individuals responsible for identifying risks were

Category Ce ah he mpanye: employeds..:

Cause Human Factor (143)! Fhetg pabilities. arid limitations of the individuals involved

Category s vwyere eonsidered i in-the design and development of the

  

Hak

control system...:

 

 

Comprehensive Review of the Steamship Authority’s Operations 10

13 December 2018
 

pad
f

a Py ot z
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 17 of 141

 

Root Cause Mapping: Overreliance on Institutional Knowledge (b)

 

 

 

Category Mapping Description

Cause Type Situational Awareness The crew was not aware of the risk potential associated
(150) with transferring control in close proximity to fixed objects.

Intermediate Knowledge Based Personnel had to make decisions based on specific

Cause Decision Required (157) knowledge of the system for a successful outcome, but no

procedure existed and no one else on board had a sufficient
level of experience with the system.

 

Solution to

Tools such as decision trees, job risk assessments and flow charts should be provided to

 

 

 

Intermediate aid decision making. Unusual events should be used as a learning and training tool.
Cause Personnel should be trained to use the information they are provided.
Root Cause SPACS issue (256) SPACs inadequate, confusing, incomplete, or unclear.
Type coy Sh he. ay
Root Cause SPAC / Confusing’ fe -

Contradictory or” :

Incomplete (259)

 

 

Root Cause Mapping: Overreliance on Institutional Knowledge (c)

 

 

 

 

 

 

Category Mapping Description

Problem Human (4) The nature of the problem was that a human(s) relied on
their experience in the organization and did not identify the
unique, vessel specific training needs associated with the
equipment on board the vessel.

Problem Company Employee The individuals responsible for identifying these training

Category (12) needs were company employees.

Cause Training Personnel _— The training was not sufficient to perform the task.

Category Qualifications (178)

Cause Type Training Issue (187) The task was not analyzed, and no testing was performed to
measure the ability of the crew to perform the task.

Intermediate Training Program The existing training design does not include vessel specific

Cause Design Objectives familiarization procedures. The SSA’s Pilot Training

Issue (188). -. Manny addresses route, familiarization but not vessel

 

The “Operations and Safety Manual”
(published ‘iH 1997) includes’ an operational checklist
entitled “F fiarization with Bridge Equipment “and a
“New Crewmember Orientation Checklist”. The checklists
are not vessel specific, they do not address transfer control
and there is scanty evidence that the 1997 manual is in use.

 

 

 

Solution to

The training needs for deck officers should be analyzed, and training criteria and

 

 

Intermediate curriculum should be established based on those needs.

Cause

Root Cause SPACS Issue (256) SPACs inadequate, confusing, incomplete, or unclear.
Type

Root Cause SPAC / Not Strict SPACs not specific enough

Enough (258)

 

 

Comprehensive Review of the Steamship Authority's Operations 11

13 December 2018

1

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 18 of 141

3.2.2

Causal Factor #2: Insufficient Equipment Training

SSA management assumed that the task of understanding the: transfer of control on the new

system was a skill that would be gained throught ex rience,’ ¢
identified and training procedures were not:  develoy { :

  
 

S, a result, risks were not

 

Root Cause Mapping:

Insufficient Training on iNew Equipment

 

 

 

 

 

 

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s) did not
identify the training needs on new equipment associated
with the transfer of control to the wing stations.
Problem Category Company The individuals responsible for identifying training needs
Employee (12) were company employees.
Cause Category Training / The training was not sufficient to perform the task.
Personnel
Qualifications
(178)
Cause Type No Training (179)
Intermediate Cause Decision Not to No decision was made to identify training requirements
Train (180) because the risks were not well understood.

 

Solution to
Intermediate Cause

The hazards of the process and tasks associated with approaching a dock or
pier under normal operations, non-routine operations, and emergency
operatiqns should bg identified...

 

 

 

 

 

Root Cause Type SPACS'Isstient'! “BRACE nailenusts <onfsing incomplete, or unclear.
(256) be of 2
Root Cause No SPAC / Issue. SAG not Specific’ ic ‘snow.
Not Addressed
(257)
3.2.3 Causal Factor #3: Lack of Established Procedures

A vessel-specific transfer control procedure did not exist at the time of the incident.

 

Root Cause Mapping: No Established Procedure

 

 

 

 

 

 

 

   

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s) did not
consider the importance of having a written procedure
for the task.
Problem Category Company The individuals responsible for identifying the need for
Employee (12) procedures on new equipment in order to maintain
operational discipline were company employees.
Cause Category Procedures (120) No procedure to perform the task existed.
Cause Type Not Used (121)
Intermediate Cause No Procedure
task or operation
(122) ue

 

 

Solution to
Intermediate Cause

A procedure should be: developed for transfer control. All modes of operation
and maintenance procedures should be addressed.

 

Root Cause Type

SPACS Issue
(256)

SPACs inadequate, confusing, incomplete, or unclear.

 

 

Comprehensive Review of the Steamship Authority's Operations

12 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 19 of 141

 

Root Cause Mapping: No Established Procedure

 

 

     

 

Category Mapping Description
Root Cause No SPAC Issue, : No,SPAC existed for the situation involved.
(257) San
3.2.4 Causal Factor #4: No Communication Process:

The new control system was not well understood by the crew and there was no means to
communicate this problem to management in order to seek a remedy.

 

Root Cause Mapping:

No Process to Communicate the Problem

 

Category

Mapping Description

 

Problem

Human (4) The nature of the problem was that a human(s) knew that
the contro] system was not well understood by crew
members responsible for operating it and did not
communicate the issue to management because there was

no established protocol to do so.

 

Problem Category

Company
Employee (12)

The individuals responsible for ensuring positive two-
way. communication between the crew and management
were company employees.

 

 

 

 

 

 

 

Cause Category Human Factor Crew understood a training deficit existed but there was
(143) Lak 7 "is, osformal means of-reporting and tracking these
Se ~ observations to management.
Cause Type Problem oe
Identification and ee ~
Control Issue (89) 5 ‘ os te O48
Intermediate Cause Problem Reporting
Issue (90)

 

Solution to
Intermediate Cause

A simple method should be established for vessel personnel to provide
suggestions and feedback to shore management. Event reporting guidelines
should be developed and vessel crews should be trained on the types of events
that should be reported.

 

Root Cause Type

SPACS issue (256) SPACs inadequate, confusing, incomplete, or unclear.

 

Root Cause

No SPAC / Issue
Not Addressed
(257)

No SPAC existed for the situation involved.

 

 

Comprehensive Review of the Steamship Authority's Operations 13

13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 20 of 141

3.2.5 Solutions to Root Causes — March 15" Grounding of the M/V Woods
Hole

Causal Factor Solutions

Solicit comments and recommendations from operations and
maintenance personnel regarding the proper function and operation of
the transfer control system and resolve each comment. Utilize all

 

 

1(a). Overreliance
on Institutional

 

 

 

Knowledge . : . . ‘

6 available information and knowledge to establish vessel specific
instructions regarding how to properly transfer control. Incorporate
these instructions into a vessel specific training and familiarization
program that addresses recency.

1(b). Provide adequate staffing with the necessary knowledge and
experience.

1(c). Improve the level of detail in all training material. Provide vessel
specific familiarization procedures that includes physical demonstration
ifcompetencies,

2. Insufficient Compile a list-of vessel ‘specific procedures and compare them to the

Training on New —&xisting list. Define and document any missing procedures and

Equipment communicate them to fleet.”

 

3. No Established — Establish a system of document control that clearly indexes the current

 

 

Procedure library of procedures. OEM manuals do not replace vessel specific
procedures.

4. No Process to Develop an enhanced reporting process to ensure risk recognition, share

Communicate recognized hazards and gather data.

Problem

 

 

3.3 Delays to M/V Island Home Return to Service

In the winter and spring of 2018 the M/V Island Home went through an overhaul and repair
period which began at a local shipyard and ended at the Fairhaven repair facility. The sland
Home was scheduled to return to service on March 24" but was delayed a total of 12 days and
did not return to service until April 5“. While delays are common in shipyard periods, in this
case in particular the impact was felt throughout the system as other vessels were out of service
for mechanical and other reasons, stretching, the. capacity of the system.

On October 23, 2017 the contract, fortepair: work, onithe MIN. Island Home was awarded to
Senesco Marine for a planned haul-odt on January, l2: :2018;:-Thhe- -scope of work included
standard drydock items such as hull cleaning, preparation and painting, sea valves, shafts and
seals, propellers, rudders, as well as allowances for.potential discovery items such as hull plating
replacement, In addition to standard overhaul items, there were a few projects which would
require additional planning and close coordination between the shipyard and the SSA. These
projects included the replacement of the bow thruster prime movers (converting from
electrically-driven to diesel engine-driven), a critical system.

The bow thruster project became the critical path of the repair schedule due to delays in that
specific project. These delays eventually resulted in late delivery of the M/V Island Home into
service. While this is obvious in hindsight, it may not have been obvious during the course of
the project because a project schedule did not exist. While it is normally considered best practice
to develop, monitor and maintain a project schedule ina GANTT chart format which identifies

 

Comprehensive Review of the Steamship Authority's Operations 14 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 21 of 141

the critical path, it was not a requirement in the contract with Senesco Marine and one was not
provided.

Between contract award and delivery of the M/V Island Home to the shipyard, a period of
approximately 80 days, a considerable amount of planning, procurement of long lead time items
and coordination between the contractor, their subcontractors and the SSA was necessary.
Typically, a key step to this coordination. i is tg. Gonvene.a kick- -off meeting including all relevant
parties. This would allow the project-team, to. contin, the scope | of work, identify risks to the
project (such as long lead time items); define quality. assurance expectations, : and confirm
engineering and procurement responsibilities, among other.things. However, a kick-off meeting
was not held and formal communication between parties could not be confirmed.

In accordance with the contract, the M/V Island Home was delivered to the shipyard on January
12". On the same date, the bow thruster engine gears, which were owner furnished equipment
(OFE), were also delivered to the shipyard. Other components of the bow thruster project were
the responsibility of the shipyard to procure. Of these, the gear couplings were ordered late and
the prime mover engines were delivered late. Reasons for these delays are unknown, but both of
these lapses created delay in the schedule (without a project schedule it is difficult to identify the
exact impact).

Routine repair projects were completed by the shipyard without notable delays or impacts to the
overall schedule. Upon delayed receipt of the bow thruster engines on February 7", it was
discovered that the engine foundations which had been fabricated by Senesco according to
drawings provided by the engine manufacturer did not fit the engines and would require rework.
This event introduced additional delay on the critical path.

On March 9", the M/V Island Home departed the shipyard for the Fairhaven repair facility. All
routine work was complete at this time, including some additional work items introduced via
discovery (a typical occurrence. in: drydockin: and addressed, with. change orders. The bow
thruster project and some topside paititing wast iplete.a this time. Senesco planned to
mobilize their team (including their subconitra¢ tors F airhay n't complete these outstanding
tasks. This was approximately 15 days past the’ p anned departure. ‘As delays in shipyard are
common, the practice of follow-up dockside repair work in Fairhaven provides the SSA with
flexibility to adjust the work performed in order to meet the schedule for returning vessels to
service. In this particular case, the scope of work at Fairhaven was adjusted but the bow thruster
project remained the critical path overall and extended the delay past the planned departure from
Fairhaven.

    

Work on the bow thruster project at Fairhaven continued through the month of March. A US
Coast Guard inspection scheduled for March 29" was cancelled as initial testing on the prime
movers identified issues with the control system. Further testing proved successful and the
USCG attended testing on April 3, at which point several issues with bridge controls of the
system were identified. These issues were addressed by technicians and on April 5" the USCG
returned for testing and trials and cleared the vessel for service. Later that day the M/V Island
Home entered revenue service.

Root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A and
identification of the following causal factors:

Causal Factor #1: Management of project not, fully defined. co

 

 

Comprehensive Review of the Steamship Authority's Operations 15 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 22 of 141

Determinations of root causes for these causa! factors are described below.

3.3.1 Causal Factor #1: Lack of Project Management Definition

When the contract for the drydocking and repairs of the M/V Island Home was awarded to
Senesco Marine, there were approximately 80 days until the vessel was to be delivered. The
scope of work contained several projects that were not routine and would require careful
planning and coordination between the SSA, Senesco and their subcontractors, in particular the
bow thruster project. This project alone was particularly complex because there were
components and engineering required:to. be prévided. by: both theSSA (as OFE) and Senesco,
rather than one party being fully respdhsible for thérentire project: The. SSA engineering team
failed to identify the risks associated with this.cot ity and, develop a project plan which
would define all aspects of the project, including responsibilities, expectations, communications
protocols, scheduling, procurement, and quality assurance. A kick-off meeting with Senesco and
the subcontractors was not held to communicate these critical aspects of the project to all and
confirm all parties were in agreement and mutual understanding.

   
 

Fully defining the management of the project would have clarified any questions or doubts
among Senesco, their subcontractors and the SSA project team. It is likely this would have
prevented missteps by the team, such as Senesco’s failure to order critical components on time,
inaccurate drawings being utilized, or testing failures.

This causal factor follows multiple paths when mapped to the root cause(s).

 

Root Cause Mapping: Management of Project Not Fully Defined (a)

 

Category Mapping Description

 

Problem Human (4) The nature of the problem was that human(s) did not take
proper steps to coordinate with contractors and define
responsibilities, scope of work and project schedule.

 

Problem Company Employee The individuals responsible for defining the project were
Category (12) a toe epttipdny rie ;

Cause Procedures (1 20).!,. A ptacess, of pr
Category .

 

  
   

 

Cause Type Not Used (121) . A procedure, was not ‘sed.

 

Intermediate No Procedure for The lapses in management of the project by both company
Cause Task / Operation employees and contractors were due to not fully defining
(122) the project itself. The company did not have a procedure for

this task, to provide guidance on fully defining an overhaul
project from its outset.

 

 

 

Solution to A Project Plan should be developed for the proper and full definition of any major
Intermediate repair project. All parties should participate in a kick-off meeting to review the
Cause plan and confirm its definition.
Root Cause SPACS Issue (256) The issue was not identified and therefore no SPACs
Type existed to address it. It was apparent that the management
Root Cause No SPACs / Issue of routine overhauls and repairs is based solely on
Not Addressed institutional knowledge with no established process to
(257) address project management by a team, such as developing

and communicating a project plan.

 

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 23 of 141

 

 

 
  

Root Cause Mapping: Managemeit of Projed Not iy
Category Mapping _ Description :

 

 

Problem Human (4) The ndture ‘ofthe problem was that human(s) did not take
proper steps to coordinate with contractors, define
responsibilities, scope of work and project schedule.

 

 

 

 

   

 

 

 

Problem Company Employee The individuals responsible for defining the project were
Category (12) company employees.
Permanent Officers
(10)
Third Party (13)
Cause Responsibility / The responsibility and authority of individuals involved in
Category Authority (200) the project should be clearly defined and established in
writing to avoid confusion.
Cause Type Responsibility / The Owner’s project team was loosely defined.
Authority Not Responsibilities and authority were based on past
Defined (201) experiences and not clearly established. Responsibilities of
contractors were not confirmed.
Intermediate Responsibility / A critical part of defining a project is to clearly define the
Cause Authority Not responsibilities and authority of all parties involved in order
Defined (201) toa avoid. confusion, and hele team members accountable.
Solution to In developing a profé ét
Intermediate defined. Communicate to: al ipart
Cause ar ase :
Root Cause SPACS Issue (256) The issue was not t identified and therefore no SPACs
Type existed to address it. Although the engineering managers
Root Cause No SPACs / Issue and senior vessel crew members have extensive experience
Not Addressed with routine overhauls and repair projects, without clearly
(257) defined roles and responsibilities there is a high risk of

miscommunication and failures of individuals, contributing
to unnecessary delays or additional costs.

 

3.3.2 Causal Factor #2: No Project Schedule Tracking

For any project there are four basic elements that must be monitored, adjusted, and balanced in
order to ensure success: scope of work, quality of work, cost, and schedule. For any given
project these elements are prioritized in order to aid the project team in decision-making. For the
M/V Island Home overhaul period in general and the bow thruster project in particular, schedule
should have been a priority, considering the demand placed onthe vessels in preparation for the
busy season. This cannot be definitively affirmed at this time without a Project plan, but it was
implied bya liquidated damages Pro 1

 
   
 
   

the impact of delays.

 

Root Cause Mapping: Project Schedule
Category Mapping Description

 

 

Problem Human (4) The nature of the problem was that a human(s) did not
identify the need for a project schedule.

 

 

Comprehensive Review of the Steamship Authority’s Operations 17 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 24 of 141

 

Root Cause Mapping: Project Schedule

 

 

 

Category Mapping Description

Probiem Category Company The individuals responsible for identifying the need were
Employee (12) company employees.

Cause Category Procedures (120) The problem was caused by the lack of a policy or

procedure for requiring a project schedule to be
developed for any project over certain thresholds.

 

Cause Type Not Used. (121) on Asprocedure was not used..

 

 
 
  

Intermediate Cause No Proceduitsifar f theproject team to.accurately forecast

 

Task / Operation 1 ck progress,-and make adjustments was due
(122) t6 the Tack of a project schedule identifying a critical
path, ~
Solution to Develop a policy to require that all projects over certain thresholds have a

Intermediate Cause _ project schedule which identifies the critical path. Monitor and update the
schedule regularly.

 

 

Root Cause Type SPACS Issue The issue was not identified and therefore no SPACs
(256) existed to address it. The lack of a policy requiring a

Root Cause No SPAC / Issue project schedule, whether provided by the contractor or
Not Addressed developed by the SSA project team, contributed to the
(257) project team’s inability to accurately track progress, and

identify the impact of delays.

 

3.3.3 Causal Factor #3: Insufficient Shipyard Management

Even for the most routine overhaul projects it is necessary to monitor the activities of the
contractor(s). Complex projects require additional oversight. Shipyards may perform some level
of quality control and project management, but none should be assumed. Even if they do, the
shipyard’s priorities are not always aligned with their clients. Monitoring of a shipyard project
necessitates more than simply having, personnel yn. site. Due to the Jack of a project plan, a
project schedule and routine pi roject mieetir |

monitoring.

 
 
 
 

This causal factor follows multiple paths whet maped to the root st'bause(s).

 

Root Cause Mapping: Quality Control (a)

 

 

 

 

 

 

 

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s)
underestimated the need for monitoring of the contractor.
Problem Category Company The individuals responsible for identifying the need were
Employee (12) company employees.
Cause Category Procedures (120) A policy or procedure for establishing minimum
monitoring of contractors.
Cause Type Not Used (121) A procedure was not used.
Intermediate Cause No Procedure for Inadequate monitoring of the shipyard’s progress
task or operation contributed to delays and inappropriate responses or
(122) adjustments.
Solution to Develop a policy or procedure identifying required levels of project

Intermediate Cause monitoring, based on specific thresholds.

Root Cause Type SPACS sue 4
(256)...

 

- Lhe issue was not identified and therefore no SPAC
‘ . As the level of monitoring of

    

 

 

Comprehensive Review of the Steamship Authority's Operatiofis: Spa Me : 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 25 of 141

 

 

Root Cause Mapping: Quality Control (a)

 

 

 

 

Category Mapping

Root Cause No SPAC / Issue the shipyard was inadequate, several missteps on the
Not Addressed shipyard’s part were not identified in time to prevent
(257) them, resulting in delays.

 

 

Root Cause Mapping: Quality Control (b)

 

 

 

 

 

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s)
underestimated the need for monitoring of the contractor.
Problem Category Company The individuals responsible for identifying the need were
Employee (12) company employees.
Cause Category Training / Training was not provided to project team.
Personnel Qualifications were not established.
Qualifications
(178)
Cause Type *

 

 

Intermediate Cause

    

No Training (179) 2
‘ing Néedsh Palins ‘or projet feam was not provided and

sate

 
     
 

 

Identified sy
re was aiepare’ or equipped to perform
adequate’ ‘honitoring of the shipyard.

 

Solution to
Intermediate Cause

Develop a policy identifying necessary qualifications required of project team
and provide adequate training where identified.

 

 

 

 

Root Cause Type SPACS Issue The issue was not identified and therefore no SPAC
(256) existed for the situation. Without the proper

Root Cause No SPAC / Issue qualifications or training, the project team was unable to
Not Addressed perform adequate quality control of the shipyard’s work
(257) and progress.

3.3.4 Solutions to Root Causes — Delays to M/V /sland Home Return to
Service
Causal Factor Solutions

 

1(a). Management

Develop a Project Plan template to be used for all projects meeting or

   

 

 

 

 

of Project Not exceeding certain thresholds, such as capital value or complexity.
Fully Defined Establish a policy requiring a project plan and basic levels of
" documentation and communications commensurate with the specific

project: ” 7 op ge

1(b). Clearly define ‘the ree al Flonsbcs of. every team member
involved in an overhaul project. Identify authority levels and decision-
making protocols. Gomniunivate these with all parties involved,
including contractors and subcontractors.

2. Project Develop a policy requiring a project schedule with specific

Schedule requirements (i.e. critical path identified) be developed for all projects

exceeding certain thresholds. Ensure that the project schedule is
updated on a predetermined frequency, changes or delays are

 

 

Comprehensive Review of the Steamship Authority's Operations 19 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 26 of 141

 

 

 

Causal Factor Solutions
communicated to the project team and adjustments are made when
necessary.
3(a). Project Develop a policy and supporting procedures which identify project
Monitoring monitoring requirements. Ensure that proper resources and personnel

are provided to accomplish the necessary level of monitoring.

 

3(b). Develop a policy to ensure all project team personnel are trained in
project management disciplines and meet'the proper qualifications for
individual Tesponsibilities a as Assigned: Designated project managers
should receive forms projes janagement training.

 

 

    

 

   

Ber

es wh.

3.4 March 17" Blackout of MV Martha 's Vineyard

On March 17%, 2018, an improperly attached starter wire on Generator #3 caused the electrical
plant of the M/V Martha's Vineyard to black out. The blackout was accompanied by a small fire
at the generator which was handled by vessel crew. Following the incident, the crew put
Generator #1 and Generator #2 online and restored the plant. The USCG attended and allowed
the vessel to proceed with passenger operations based on the availability of the other two
generators. When restoring the plant on Generator #1 and Generator #2, the crew did not start
the fuel oil transfer pump, which maintains the fuel service tank in a full state. The level in the
fuel oil service tank dropped throughout the day until all engines shut down from lack of fuel,
while the vessel was approximately 15 minutes into a trip to Woods Hole from Vineyard Haven.
No low fuel level alarm was annunciated by the vessel automation and the vessel crew failed to
notice the dropping fuel level throughout the day.

Root cause analysis of this event resulted in the causal factor chart illustrated in Appendix A, and
identification of the following causal factors:

Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.
Causal Factor #2: A formal gyaluation of the,

Causal Factor #3: Changes to ‘the gssel configu F tial were t adequately conveyed to
management and circulated with crew.” “ol us re .

  
  

itial blackout casualty was not performed.

 

Causal Factor #4: The periodic safety test proceduird did ii not include tests it should have.

Causal Factor #5: There was inadequate testing of the vessel prior to returning the vessel to
service.

Determinations of root causes for these causal factors are described below.

3.4.1 Causal Factor #1: Fuel Pump not Restarted with Plant

Fuel for the main engines and generators is pulled from a fuel oil service tank. A fuel transfer
pump continuously transfers fuel from the storage tank to the service tank. The fuel transfer
pump is intended to be always on. The service tank overflow pipe is routed back to the storage
tank, such that if the service tank is full, the excess fuel transferred from the storage tank to the
service tank is returned to the storage tank.

The startup procedure for M/V Martha’s Vineyard includes starting the fuel transfer pump. In
this incident, some vessel auxiliary machinery was restarted, but the fuel transfer pump was not
restarted. Eventually, this led to a complete depletion of the service tank. If the standard vessel
startup procedure had followed the blackout, the incident would not have occurred.

 

: 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 : Filed 03/20/19 Page 27 of 141

This causal factor follows multiple paths whe ina F

uy

di,to the root cause.

 

 

Root Cause Mapping: Fuel Pump Not Restarted (a). >

 

 

Category Mapping

Description

 

Problem Human (4)

The nature of the problem was that a human (the vessel
crew) did not restart the fuel transfer pump following
blackout,

 

Problem Category Permanent Crew

The crew who were responsible for restoring power to

 

 

(10) the vessel after blackout and did not restart the pump
were permanent SSA vessel crew.
Cause Category Procedures (120) There was no standard operating procedure for how to
restore normal operation of the vessel after a blackout.
Cause Type Wrong /
Incomplete (135)

 

Intermediate Cause Incomplete /
Situation Not
Covered (141)

 

Although there was a procedure for starting the vessel
from deadship that includes starting the fuel transfer
pump, there was not a checklist for ensuring normal
operation of the vessel after startup from any condition,

‘: including restart from a blackout.

Le ate
Te

 

Solution to The vessel shotld: havi @ checks ‘for rortat‘operation after startup.

Intermediate Cause

 

Root Cause Type SPACs Issue (256)

Inadequate company policies, procedures, and checklists
for how to ensure continuous, normal operation of the
vessel contributed to the occurrence of this incident.

 

Root Cause SPACs Confusing,
Contradictory, or
Incomplete (259)

At the root of this causal factor was a lack of standard
vessel operating procedures to ensure continuous, normal
operation of the vessel. Such operating procedures are
particularly important for ensuring recovery from
unusual events, such as an unexpected plant blackout.

It was observed that vessel procedures and checklists
generally only targeted and were utilized by new vessel
crew, whereas experienced crew relied on their
experience and memory. Certain critical “catch-all”
checklists should be implemented as part of company
policy,

 

 

Root Cause Mapping: Fuel Pump-Not-Restarted (b)-..

  

 

- Description rit oa

 

The nature of the problem was that a human (the vessel
crew) did not restart the fuel transfer pump following
blackout.

 

Category Mapping ft

Problem Human (4)

Problem Category Permanent Crew
(10)

The crew who were responsible for restoring power to
the vessel after blackout and did not restart the pump
were permanent SSA vessel crew.

 

 

Comprehensive Review of the Steamship Authority's Operations 21 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 28 of 141

 

Root Cause Mapping: Fuel Pump Not Restarted (b)

 

 

Category Mapping Description

Cause Category Training/Personnel The crew members were not trained to ensure normal
Qualifications operation of the vessel in the event of restarting due to a
(178) plant blackout. Following the normal startup procedure

would have resulted in the fuel pump being restarted.

 

Cause Type No Training (179) | Crew were not trained on a procedure to follow to ensure
normal operation of the vessel after restarting the plant.

 

Intermediate Cause Training Need Not Vessel management did not recognize the need to train
Identified (183) its crew to utilize checklists to ensure normal operation
gube Ngasel after: ‘stiiting the plant.

   

 

 

Solution to The crew should be iraiied ‘td: fut ‘through a ‘chécklist to ensure normal
Intermediate Cause _ operation of the vessel:after any start or restart of the vessel’s plant.

 

Root Cause Type SPACs Issue (256) Inadequate company policies, procedures, and checklists
for how to ensure continuous, normal operation of the
vessel contributed to the occurrence of this incident.

 

Root Cause SPACs Confusing, At the root of this causal factor was the lack of
Contradictory, or | management system policies governing training at the
Incomplete (259) SSA. More specifically, the SSA is lacking crew
training on procedures for how to ensure normal
operation of the vessel at any given point in time.

It was observed that vessel procedures and checklists
generally only targeted and were utilized by new vessel
crew, whereas experienced crew relied on their
experience and memory.

 

3.4.2 Causal Factor eee Formal Evaluation of In ial Blackout Casualty Not
Performed ws ‘at ‘ .

     

After the crew extinguished the fire and. restore weir to the lang by placing Generators #1 and
#2 online in parallel, the USCG was notified of the incident.; The USCG issued a CGForm835
identifying a deficiency for Generator #3 but allowed the vessel to return to service based on the
availability of two working generators and the assumption that all other systems were operating
normally. In fact, the vessel was not operating normally. In addition to undetected damage to
certain systems, fuel was being depleted from the service tank but not being refilled from the
storage tank because the fuel transfer pump had not been restarted.

A formal and thorough process for completing incident investigations would have identified all
the consequences of the plant blackout, including that the fuel transfer pump was offline and
required a restart. The SSA relied on institutional knowledge of its vessel crew to return the
vessel to normal operation. An opportunity to recognize that the vessel was not operating
normally was missed, which eventually led to the incident.

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 29 of 141

 

 

 

 

 

 

 

Category Mapping "Description
Problem Human (4) ~—‘ The nature of the. problems was ; that humans (SSA Management)
did not develop or institute policies requiring investigations of
incidents.
Problem Category Company Development of policies is the responsibility of management.
Employee
(12)
Cause Category Procedures If an adequate procedure for conducting an incident investigation
(120) had been in place and utilized, the abnormal operation would

have been identified.

 

 

  

 

  

Cause Type Not Used An adequate procedure for conducting an incident investigation
(121) was not used.
Intermediate No There was no standard procedure for conducting an incident
Cause Procedure investigation.
for Task /_
Operation: —
(122)
Solution to A standard operation piocédure fo it “conducting thorough incident investigations
Intermediate should be developed, to ensure ali systems are operating normally, identify
Cause remedial actions, and immediately begin data collection that may be helpful in

identifying any persistent, hidden issues.

 

Root Cause Type SPACs Inadequate company policies, procedures, and checklists for how
Issue (256) to ensure continuous, normal operation of the vessel contributed
to the occurrence of this incident.

 

 

Root Cause NoSPAC/ At the root of this causal factor was the lack of company policies
Issue Not for conducting thorough investigations immediately after
Addressed incidents or near misses occur.
(257)
3.4.3 Causal Factor #3: Vessel Configuration Changes Not Communicated

Fuel is pumped to the main engines and generators at a constant rate, and any excess fuel not
demanded by the engines is returned to fuel tanks through return fuel piping. Valving allows the
crew to direct the return fuel'to either.the’ storage tank or the:service tank. When the service tank
is full and the fuel return is directed back t to’ the ‘sef'vice: tank; the service tank will provide

enough fuel for more than a normal operating day. Hout the. fuel ‘transfer pump. When the
service tank is full and the fuel return is directed to. the storage tank, the service tank will provide

enough fuel for just under 12 hours of operation without the fuel transfer pump.

  
 

Following normal operating procedures, the vessel crew sounded the service tank on the morning
of the incident and found that it was full. However, the vessel crew was not aware that the fuel
return had recently been redirected to the storage tank instead of the service tank. The crew did
not notice that the level of fuel in the service tank was steadily dropping throughout the day.

 

Comprehensive Review of the Steamship Authority's Operations 23 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 30 of 141

Had the changes to the fuel return piping been communicated to the crew effectively, the crew
would have understood that the tank sounding that morning did not guarantee adequate fuel in
the service tank to last the entire day. This may have resulted in the crew paying closer attention
to the service tank fuel level throughout the day, observation that the fuel level was dropping,
and investigation and resolution of the problem prior to the incident occurring.

This causal factor follows multiple paths when mapped to the root cause.

 

Root Cause Mapping: Changes to Configuration Not Communicated (a)

 

  

 

 

 

 

 

 

 

Category Mapping ii
Problem Human (4) } e} j ‘the problem was that a human (a crew
membet) changed the lineup of the fuel system piping
configuration of the fuel return but did not adequately
communicate that change to others in the organization
who needed to know.
Problem Category Permanent Crew The crew who did not adequately communicate the
(10) changes was a permanent SSA vessel crew member,
Cause Category Communications The problem was caused by a communication failure.
(220)
Cause Type Duty / Watch The communication failed to occur during a handover of
Handover Issue _ responsibilities from one crew member to another.
(241)
Intermediate Cause Communication The communication failure occurred when a change that
at the Watch was made to the configuration of the vessel was not
Handover Issue adequately communicated to the rest of the crew, or to
(243). 7 7 _ management. ‘ it ss

   
   

 

Solution to Watch progesges and:com zation’ tools. should be modified to ensure that

Intermediate Cause _all plant configuration changi ‘are doeu nented in a way that is useful to
vessel crews. For exartiple, include ‘firel 1 returns to ‘storage tank’ on a wipe
board, along with inforthation like ‘#1 pumps online/#2 pumps standby’.

 

 

 

Root Cause Type SPAC Issue Inadequate company policies and administrative controls
(256) contributed to the occurrence of this incident.

Root Cause No SPAC /Issue At the root of this causal factor were inadequate company
Not Address policies for documenting changes to vessel configurations
(257) and procedures for changes of watch.

 

 

Root Cause Mapping: Changes to Configuration Not Communicated (b)

 

Category Mapping Description

 

Problem Human (4) The nature of the problem was that a human (a crew

member) changed the lineup of the fuel system piping
configuration of the fuel return but did not adequately
communicate that change to others in the organization
. Who: heeded to know.; :. :

    

 

 

  

 

 

Comprehensive Review of the Steamship Authority's Operations 13 December 2018
 

Filed 03/20/19 Page 31 of 141

 

Case 1:17-cv-12473-NMG Document 12

 

 

Root Cause Mapping: Changes to Configuration Not Communicated (b)

 

 

 

 

 

Category Mapping Description
Problem Category Permanent Crew The crew who did not adequately communicate the
(10) changes was a permanent SSA vessel crew member.
Cause Category Management The problem resulted from a lack of policies regarding
Systems (72) authorization and documentation of operational changes.
Cause Type Change Control Vessel operation was changed without review and/or
Issue (95) authorization, and without documentation.
Intermediate Cause | Change Not The crew made a change to the plant configuration with

Identified (96) impacts to vessel operation without communicating it to
management for review or documenting it in a way that
would allow management to identify and review it. The
change would not have been approved by management.

 

Solution to Management must haye dctiveigontrol af how the vessel plants are operated.

Intermediate Cause —_ Develop policies that explain. what plant configuration changes are allowed at
the discretion of the créw, what! configuration changes are not allowed, and
how all such changes are communicated and documented.

 

 

 

Root Cause Type SPAC Issue Inadequate company policies and administrative controls
(256) contributed to the occurrence of this incident.

Root Cause No SPAC /Issue At the root of this causal factor were inadequate company
Not Address policies for understanding and controlling how their crews
(257) operate their vessels.

 

3.4.4 Causal Factor #4: Incomplete PSTP

The service tank on M/V Martha’s Vineyard is required to have an alarm that annunciates when
fuel level drops to a dangerously low level. The alarm system for the service tank was not
properly configured and did not annunciate when fuel was running low.

In accordance with USCG requirements, testing was undertaken following the vessel’s periodic
safety test procedures (PSTP). Fuel oil service tank level alarms, which are considered by the
USCG to be vital automation’and areréquiréd ohavé been part of this PSTP, were not. If they
had been, the improperly configured Servi¢é'tank al system ‘would have been identified and
rectified, and the low-level alarm wolild have’ notitied’the crew ‘of the problem prior to the

ue

blackout. a

 

 

 

Root Cause Mapping: Incomplete PSTP

 

Category Mapping Description

 

Problem Human (4) The nature of the problem was that a human failed to
include adequate testing of the service tank fuel level alarm
system in the development of the PSTP.

 

Problem Category Company A member of the SSA management was responsible for the
Employee (12) development of the PSTP (either by other SSA employees
or a contractor).

 

 

Comprehensive Review of the Steamship Authority’s Operations 25 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 32 of 141

 

Root Cause Mapping: Incomplete PSTP

 

Category Mapping Description

 

Cause Category Management A failure in management systems resulted in the approval
Systems (72) of a PSTP that should not have been approved.

 

Cause Type Document / The issue was contained in the PSTP, which is a controlled
Drawing engineering document.
Control Issue
(100)

 

Intermediate Cause Documentation The PSTP did not include a test that is tequired by relevant
Content’ .
Inaccurate‘ a
Incomplete *
(101)

   

 

Solution to The PSTP should be revised to include all tests required per USCG rules. If

Intermediate Cause —_ the SSA does not possess sufficient engineering capability to ensure
completeness and accuracy of the test document, external engineering
resources should be used.

 

 

Root Cause Type SPACs Issue Inadequate company policies and administrative controls
(256) contributed to the occurrence of this incident.

Root Cause SPACs At the root of this causal factor were ineffective company
Confusing, policies for overseeing shipyard work, specifically the

Contradictory, maintenance of critical regulatory documents, such as the
orIncomplete § PSTP.
(259)

 

3.4.5 Causal Factor #5: Inadequate. Vessel Testing

After a vessel undergoes modifications; eSpeditfly significant: ones like a midlife refit, it should
not be accepted from the shipyard. until il adequate te te ing.is performed by the shipyard to prove
satisfactory operation. i, coe ve .

3

   

Testing of vital alarm systems, including the: service 3 tank low level alarm, should have been
required by the SSA before accepting delivery of the vessel from its midlife refit. If rigorous
testing had been completed, the improperly configured service tank alarm system would have
been identified and rectified, and the low-level alarm would have notified the crew of the
problem prior to the blackout.

 

Root Cause Mapping: Inadequate Testing

 

Category Mapping Description

 

Problem Machinery / The nature of the problem was an improperly functioning
Equipment (2) tank level alarm system for the fuel service tank.

 

 

 

Problem Category Installation/ The fuel alarm system was improperly configured during
Fabrication modification associated with the shipyard project, such that
Problem (9) it would not annunciate when fuel was running low.
Comprehensive Review of the Steamship,Authority's Operatios : 26 | Ainwia 13 December 2018

 
    

“erly
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 33 of 141

 

Root Cause Mapping: Inadequate Testing

 

Category

Mapping Description

 

Cause Category

Management _ Inadequate procurement control resulted in the acceptance of
Systems (72) the improperly configured alarm system.

 

Cause Type

Purchasing Acceptance of the improperly configured alarm system was
Issue (112) a result of a purchasing issue.

 

Intermediate Cause

Solutions to
Intermediate Causes

Inspectionon Inadequate acceptance criteria and approval for the alarm
Receipt. Issue... ., SyStemresulted in the acceptance of the improperly
(116) Free configured alarm systeim

ro
I

  

SSA personnel or contractors: acting as. the owner’ s representative during
shipyard or repair periods must be sufficiently involved with all vessel
modifications to critical systems and equipment to monitor the quality of the
work. Formalized test and inspection plans should be utilized to ensure all
inspections and tests are thorough, and to provide a record of all
inspections/tests.

 

 

Root Cause Type SPACs Issue Inadequate company policies and administrative controls
(256) contributed to the occurrence of this incident.

Root Cause SPACs_ At the root of this causal factor were inadequate company
Confusing, policies for overseeing shipyard work, specifically

Contradictory, acceptance approval of procured equipment and completed
or Incomplete work.
(259)

 

3.4.6 Solutions to Root ealiees” beat 17 Blackout of M/V Martha’s

Vineyard

*
paw

 

 

Causal Factor

ap . iB ght
¥Me i Bye a iin

  

 

1. Fuel Pump Not
Restarted

 

 
 

iv: set of vessel, policies/checklists to
provide crew with, dire tion on. chow ta, ‘perform routine operations
and respond to all likely casualty scenarios associated with each
vessel,

e Make these policies/checklists available to all vessel crew in a place

where they can access them while on watch.

e Train the vessel crew to utilize the procedures. Educate

experienced crew, who may not feel the need to utilize such
prescriptive procedures, on the impact that procedures, used as
checklists, can have on error avoidance.

 

 

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 34 of 141

 

 

Causal Factor

Solutions |

 

2. Incident
Evaluation Not
Performed

A formal and documented process should be developed that is
automatically invoked when any vessel experiences a deviation
from normal operations that impacted, or could have impacted,
vessel critical systems. The process output should examine and
document the following:

Investigation of the cause of the incident (or near miss) and
recommendations for follow-up actions or policy/procedural
changes to prevent reoccurrences (i.e. inspect other similar
equipment in the fleet).

Investigation of the effects of the incident, to ensure all possible
consequences have been identified and corrected (i.e. identify
damage which occurred as a result of the incident, which may
not be evident during recovery from the incident).

Recognizing the limitations of situational awareness in the

-aftermath:of an incident, develop checklists to ensure vessel is

- restored t6 full normal operatitig condition before authorization

to return to service is issued: (e. 8. restart fuel transfer pump).

 

3(a). Changes to
Configuration Not
Communicated

The SSA should: implenient engineering / management processes

that:

For all aspects of vessel plant configuration that may change
during the vessel’s service, provide a means of communicating
current configuration to all watch-standers (such as a wipe
board or magnetic status board).

Train crews to always ‘hand-over’ configuration changes at
watch turn over.

 

3(b).

 

The SSA should implement engineering management processes
that:

Develop a set of standard operating procedures for each vessel
that prescribes how vessel equipment is operated, deferring to
manufacturer’s guidelines and other references where
appropriate. This document would include details such as
system line-up, equipment rotation conventions, etc.

Make these standard operating. procedures available to all vessel

; crew, in a plage v where they can access them while on watch.

Tra i yesse yews | on: -the détails c of the SOPs and the fact that
deviations from. the:policies require, explicit permission from
engineering management. Ensure, as part of the training, that
the SOPs are understood.

Check back with vessel crews to ensure they are operating the
vessels in accordance with the SOPs.

 

 

Comprehensive Review of the Steamship Authority's Operations 28 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 35 of 141

 

 

Causal Factor Solutions
4, PSTP The SSA should implement engineering management processes that:
Incomplete e Identifies critical record plans and documents like PSTPs

e Forces individuals within the organization to consider how these
documents may be impacted by system modifications during
maintenance, repair, upgrade activities, and ensure that impacted
documents are updated to reflect changes

e Requires review of updated documents by individuals other than
those responsiblé the update} \effoits, who have the technical
ability, tdseonfir ‘ace 3y and’ completeness of the changes.

Where thé SSA inks the expertise « and/or bandwidth required to
maintain this process, external résources should be applied.

    
 

 

5. Inadequate For all vital equipment/systems that are installed or modified during a

Testing shipyard or repair period, the SSA should develop a detailed inspection
and test plan. This test plan should be completed in conjunction with
vendor and/or shipyard sign-off of the task and regulatory testing of
the equipment/systems. Inspection and test plans may be developed by
the shipyard or vendors, but such plans should be reviewed and
approved by the SSA prior to any inspections or testing. Where the
SSA lacks the technical expertise to develop or approve inspection/test
plans, external contractors should be utilized.

 

 

 

3.5 May 5‘ Blackout of M/V Martha’s Vineyard

The capacity of the M/V Martha’s Vineyard fuel service tank (day tank) is 2,974 gallons and the

capacity of its fuel storage tank,is 6,848 aos for a total combined capacity of 9,822 gallons.

When the vessel is in regular. servic the wessek. mes around 1,000 gallons of fuel
sult, the vessel-usually has more

per day and it is usually fueled three:tim pe ee 5 i

than 6,000 gallons of fuel on hand, arid the total i it of fuel'i in the tanks is only infrequently
less than 5,500 gallons. In normal operation, a ‘fue ‘transfer: pump constantly transfers fuel from
the storage tank to the service tank. When the service tank is full, excess fuel pumped by the

transfer pump flows back to the storage tank through fixed overflow piping.

     
    
 

On the morning of May 3", 2018, one of the Martha’s Vineyard’s three crews started the plant
and placed Generator #1 online by itself. At 0500 fuel oil pressure to the generator, final fuel
pressure (the pressure downstream of the on-engine fuel filters) was recorded as 95 psi, which is
below the normal operating range of 100-110 psi. The vessel was recorded to have
approximately 3,920 gallons of fuel (about 2,974 gallons in the service tank and 946 gallons in
the storage tank), which is unusually low. The watch changed mid-day to the second of three
crews. The final fuel pressure to the generator continued to slowly drop throughout the day,
down to 87 psi at 2000 hours. Despite watch oiler recordings showing final fuel pressure out of
the normal operating range, no remedial actions were taken.

The second of three crews started the plant at 0500 on May 4" and placed Generator #1 online
by itself. The vessel received 1700 gallons of fuel at 0930. Final fuel pressure to the generator
was recorded as 87 psi at 1000. The watch changed mid-day, and the third of three crews took
over the watch. The next recorded reading of final fuel pressure to the generator was taken at

 

13 December 2018

 
    
 

Case 1:17-cv-12473-NMG Document125-1 Filed:03/20/19 Page 36 of 141

   

1500, indicating that final fuel pressure had ttopted Off more ‘dramatically, to 51 psi. Despite
watch oiler recordings showing final pressure out of range, no remedial actions were taken.

The third of three crews started the plant at 0500 on May 5", and again placed Generator #1
online by itself. No final fuel pressure readings were taken for the generator on May 5". At
1700, the low fuel pressure alarm on Generator #1 sounded. The chief engineer checked the fuel
filters upstream of the engine and found that they were not causing the drop in fuel pressure.
Thirty seconds later, Generator #1 was starved of fuel and shut down. The vessel lost all
electrical power and propulsion, requiring it to drop anchor while the plant was restored on an
alternate generator.

It was determined that the fuel filters integral to the John Deere generator were plugged. The
John Deere filters have finer mesh than the upstream fuel filters, explaining how they could be
plugged when the upstream ‘Racor’ fuel filters were not. It is possible that the unusually low
level in the fuel storage tank prior to bunkering on May 4“ allowed sediment from the bottom of
the storage tank to pass to the service tank, contributing to the fouling of the fuel filters.

The low fuel pressure alarm for the vessel’s alarm management system (AMS) was set to 25 psi,
which is lower than the operating pressure for the vessel’s generators, explaining why the chief
engineer had just thirty seconds to my to investigate anid remediate the cause of the alarm before

ote

Root cause analysis of this event resulted i in ‘the causal factor chart illustrated i in Appendix A, and
identification of the following causal factors: * ‘ Sout

JF mo,
Causal Factor #1: Watch processes do not force engineer on watch to ensure readings are
within normal operating ranges.

Causal Factor #2: Management of third-party vendor in shipyard lacked sufficient controls to
ensure alarm points were properly set.

Causal Factor #3: Incorrect specification of critical design parameters, which resulted in an
ineffective PSTP.

Determinations of root causes for these causal factors are described below.

3.5.1 Causal Factor #1: Insufficient Watch Processes

On May 3" at 0500, 60 hours prior to the incident, fuel pressure downstream of the fuel filters
(final fuel pressure) fell below the normal operating range of 100-110 psi. Fuel pressure
continued to drop steadily, with the last reading prior to the incident recorded as 50 psi on May
4" at 1900. On the day of the incident, May ”, no final fuel pressure recordings were made
until after the incident. 2

All three of the permanent crews nidigoeid to” vie Ve sel siodlf Watch during the 60-hour period
where the fuel pressure was below ‘normal, but ‘hot : cognized the difference between normal
fuel oil pressure and critically low fuel oil pressure: his suggests ‘that the existing policies and
procedures governing how watch standers perform their duties are failing to:

  
 

e Ensure that watch oilers record all critical plant parameters on a regular basis.

e Ensure that watch chief engineers review all plant readings, and consider whether or not
they are correct and indicative of normal operation.

e Provide watch standers with the tools and/or training they need to be able to differentiate
between a ‘normal’ process value vs. a process value that is ‘out of range.’

 

Comprehensive Review of the Steamship Authority's Operations 30 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 37 of 141

 

Root Cause Mapping: Watch Processes

 

Category

Mapping Description

 

Problem

Human (4) The nature of the problem was that humans (SSA
engineering management) have not instituted watch
policies that ensure he safe operation of the SSA

i edsbls:.,

Ary . vies
cs ye

    

 

Problem Category

    

Company oF “SSA ¢ engineering, ‘management, who. are company
Employee (12) ‘employees, are responsible for the performance of watch
standers.

 

 

 

Cause Category Procedures (120) Watch processes in place onboard the SSA vessels do
not force watch standers to observe, record, and evaluate
Cause Type Wrong / plant process variables.
Incomplete (135)
Intermediate Cause Incomplete /
Situation Not
Covered (141)

 

Solution to
Intermediate Cause

Watch stander logging requirements should be changed to highlight critical
plant parameters, and define their normal ranges, such that process deviations
critical to operations are more readily identified.

 

 

 

Root Cause Type SPAC Issue (256) Inadequate company policies, procedures, and checklists
for how to ensure continuous, normal operation of the
vessel contributed to the occurrence, of this incident.

Root Cause No SPAC /Ts8ie - sal factor was a lack of standard

   

Not Addressed”:

edures to ensure continuous, normal
(257)

 

3.5.2 Causal Factor #2: Insufficient Shipyard Management

Generator fuel oil pressure alarms, which are considered by the USCG to be vital automation and
are required for vessels such as the M/V Martha’s Vineyard, were incorrectly configured by the
automation contractor who modified the vessel alarm system as part of the vessel's midlife
upgrade project. The improper configuration prevented the alarm system from annunciating an
audible and visual alarm before the fuel engine shut down from lack of sufficient fuel supply.

 

Root Cause Mapping: Shipyard Management

 

Category

Mapping Description

 

Problem

Human (4) The nature of the problem was that a human (SSA
engineering management), failed to ensure the quality of
work performed by a contractor during a shipyard repair

 

period.
Problem Category Company SSA engineering management, who are company

  

Employee (12)... _.. employees, are responsible for quality of work
ipl’ ~“petformed'iby vendors. and contractors during shipyard

    

 

 

 

Comprehensive Review of the Steamship Authority's Operations 31 13 December 2018
Case 1:17-cv-12473-NMG Documeit125 1. Filéd 03/20/19 Page 38 of 141

  
 

Sieg, tas

 

Root Cause Mapping: Shipyard Management -

 

 

 

 

 

Category Mapping Description
Cause Category Management The SSA’s technical specification for the M/V Martha's
Systems (72) Vineyard mid-life refit project instructed the shipyard to
hire a specific automation contractor to modify the
Cause Type Purchasing Issue existing vessel alarm system, but provides no further
(112) technical direction on functional requirements.
Management of that vendor during the shipyard period
Intermediate Cause Inspection on also failed to convey functional requirements. The SSA
Receipt Issue also failed to require or conduct testing that would have
(116) proven critical functionalities.
Solution to SSA personnel acting as an owner's representative during shipyard or repair

Intermediate Cause periods must be sufficiently involved with all vessel modifications to critical
systems and equipment to monitor quality of work. When critical systems are
modified, such as the installation of new generators, technical details like
alarm setpoints should be reviewed and documented in technical specifications
or commissioning check, lists. The SSA should require shipyards performing
work on their vessels. to, submit detailed Specifications to the SSA for all work
(including work done by; subcont actors a and equipment vendors), which the
SSA should review in. detail... ‘

 

“ Fete ade’s POT ye.

The SSA should also require shipyards to submit detailed test procedures for
proving functionality of all new or modified equipment, to be reviewed in
detail and approved by the SSA, and then carried out with a representative of
the SSA witnessing the tests.

 

Root Cause Type SPACs Issue (256) Inadequate company policies, procedures, and checklists
for how to ensure procured equipment have the
appropriate specifications contributed to the occurrence
of this incident.

 

Root Cause SPACs Confusing, Company policies for the management of contractors and
Contradictory, or vendors are inadequate. Technical details should be
Incomplete (259) reviewed in detail to ensure critical elements are
designed correctly and appropriately.

 

3.5.3 Causal Factor #3: Incomplete PSTP

Alarms associated with low fuel oil pressure to the ‘ship service generators are considered to be

‘vital automation’ by the USCG; and'theréforel are. required ‘to be: ‘included on the vessel’s
periodic safety test procedure (PSTPYS ‘and ti i€d-arnitdlly” to: confirm proper function. The set
points for these alarms on the M/V Martha's ‘s. Vineyard’ were: incorrectly specified on the vessel’s
PSTP, allowing the annual functional tests.to ‘be pétformed without identifying the fact that the
alarms were not providing any protection frdm a low ‘fuel pressure shutdown.

 

 

Root Cause Mapping: Ineffective PSTP

 

Category Mapping Description

 

Problem Human (4) The nature of the problem was that a human (SSA
engineering management) incorrectly specified the set
point for the vessel’s generator low fuel pressure alarm
on the vessel’s Periodic Safety Testing Procedure
(PSTP)

 

 

Comprehensive Review of the Steamship Authority's Operations 32 43 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 39 of 141

 

Root Cause Mapping:

Ineffective PSTP

 

Category

Mapping Description

 

Problem Category

Company Employee SSA engineering management, who are company
(12) employees, are responsible for maintaining the
a4 ler 4 sageuracy, of critical: documents such as the PSTP

 

 

Cause Category

    

aad TE

Procedures -(12)) y Phe. ingobrect specification of the low fuel oil pressure

 

Cause Type

 

- getpoint-on the PSTP pievented the SSA from
Wrong/Incomplete _. discovering the fact that they lacked an effective alarm

 

Intermediate Cause

(135) as protection against low fuel pressure situations,
despite the fact that the test dedicated to the

Facts | identification of such situations was performed as

Wrong/Requirements directed on the test procedure.

Incorrect

 

Solution to
Intermediate Cause

SSA engineering management should ensure the accuracy of critical
documents like vessel periodic safety test procedures by establishing quality
processes specific to those documents. Quality processes should designate
‘owners’ responsible for such critical documents and provide for independent
technical review when these documents are created or modified. Where the
SSA does not possess sufficient technical resources to perform this review,
external contractors shall be utilized.

 

   

 

    

Root Cause Type SPAC Issue (256) Inadequate company policies, procedures, and
checklists to ensure the accuracy of critical documents
such as the vessel’s PSTP contributed to the

occurrence of this incident.

Root Cause i siibering Hanagement lacks a functional

 
  
  

Ti
Contradictory. Br vo
Incomplete (259) the

by the: ‘USCG, is performed successfully.

-ensiire that Gritical quality backstops, like
nual testing of vessel automation that is required -

 

 

 

Comprehensive Review of the Steamship Authority's Operations 33 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 40 of 141

3.5.4 Solutions to Root Causes - May 5*" Blackout of M/V Martha’s Vineyard

 

Causal Factor Solutions

 

1. Watch Develop and implement policies and procedures related to engine room
Processes watch standers that collectively:

e Make the chief engineer on watch responsible for the safe operation
of the vessel during their watch and prescribe the tasks that they
must perform during their watch.

e Make the watch oiler responsible to the watch chief engineer for
reporting any deviations from ‘normal operations’ observed in the
plant, prescribe the tasks that they must perform during their watch.

e Designate an engineering. manager as being responsible for the
performance of engine department:watch standers and empower
‘that individual: to: control the trainitig and assignment of individuals
to watches,

 
 

° Implement vessel+specit logging pr processes that identify the
critical parameters that ‘watch standers must monitor and define the
normal and abnormal ranges of each.

 

2. Shipyard For all vital equipment / systems that are installed or modified during a

Management shipyard or repair period, the SSA should develop a detailed inspection
/test plan. These test plans should be completed in conjunction with
vendor/shipyard sign-off of the task and regulatory testing of the
equipment/systems. Inspection/Test plans may be developed by the
shipyard or vendors, but such plans should be reviewed prior to any
inspections/testing. Where the SSA lacks the technical expertise to
develop or approve inspection/test plans, external contractors should be

 

utilized.
3. Ineffective Implement specific engineering quality processes that identify and
PSTP manage policies, procedures, and documents associated with quality

backstops like the annual automation tests associated with the USCG-
required Periodic Safety Test Procedures. These quality backstops are
more critical.to the, safe operation of vessels than most other repair
activities assogiated.with.annual shipyard and repair periods and require
extra diligence and independ nt review. to ensure accuracy.

 

Additional resources and/oftexternal contrastor assistance should be
employed to support the additional effort associated.

 

 

 

3.6 IT - Website Slowdown

On January 11", the SSA’s website was subject to a high amount of traffic due to the release of
the new 2018 sailing schedule. The levels of traffic were much higher than usual, although the
exact amount is not known. User access to the website was extremely slow.

After being notified of the issue, the SSA assigned several in-house personnel from IT as well as
outside support from the website vendor and a hardware manufacturer to investigate and attempt
to remedy the situation. Eventually the cause was determined to be a single line of code in place
that had handled all website database connections successfully since March 26", 2013. This

 

Comprehensive Review of the Steamship Authority's Operations 34 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 41 of 141

code had been tested but not to the point of failure, resulting in the weakness not being
identified. Although the system employs multiple firewalls and other backup systems to protect
against high traffic, this particular code acted as a bridge between the website and the internal
reservation system, , which utilized Q one connection to the multiple webservers.

   

The root cause analysis of this event’ esiulted cation’ of the following causal factors:
Causal Factor #1: Adequate load testing was'not Be formed, °
Causal Factor #2: Secondary and mirrored cloud- based website not utilized.

Determinations of root causes for these causal factors are described below.

3.6.1 Causal Factor #1: Inadequate Load Testing

Although the system had not failed in almost five years since the suspect code had been in place,
the system had also not been adequately load tested. Load testing to the point of failure by a
reputable firm which aids in identifying any issues as well as providing solutions should be
conducted on a routine basis as well as on an ad hoc basis prior to significant events that may
stress the system.

This causal factor follows multiple paths when mapped to the root cause(s).

 

Root Cause Mapping: Adequate Load Testing Not Performed (a)

 

 

 

   

 

 

 

 

 

 

 

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s) relied on
‘ inadequate load testing of the system.

Problem Company. Buiployeti! The ‘itidividuals responsible. for determining testing
Category (12)
Cause Procedures (120)
Category
Cause Type Wrong /Incomplete The unwritten procedure followed was inadequate /

(135) incorrect.
Intermediate Incomplete / An adequate procedure for load testing the system does not
Cause Situation Not exist.

Covered (141)
Solution to Adequate load testing should be performed on the system prior to the next major
Intermediate event.
Cause
Root Cause SPACS Issue (256) No procedure exists to ensure that adequate load testing is
Type performed on the reservation system on a predetermined
Root Cause No SPACs / Issue and established severity of tests.

not Addressed (257)

 

 

Root Cause Mapping: Adequate Load Testing Not Performed ()

 

 

 

 

Category Mapping . Description /

Problem Human (4)

Problem Company Employee The a responsible ‘or determining testing
Category (12) requirements were company employees.

 

 

Comprehensive Review of the Steamship Authority's Operations 35

13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 42 of 141

 

 

 

 

 

 

Category Mapping

Cause Maintenance Program

Category Implementation (40)

Cause Type Servicing and Routine The routine inspections (testing) of the system were not
Inspection Issue (64) —_ adequate.

Intermediate Scheduling/Frequency The scheduling of load testing as well as the scope of

Cause Issue (65), Scope testing was inadequate.

Issue (64)

 

Solution to

Determine an adequate frequency of load testing, identify major events, and

 

 

 

Intermediate determine an adequate scope of testing.
Cause
Root Cause SPACS issue (256) No procedure exists to implement the proper levels and
Type frequency of load testing.
Root Cause No SPACs / Issue not
Addressed (257)
3.6.2

Causal Factor #2: Lack of System Redundancy

At the time of the incident theWepsitl Wat
point of failure for a mission critical systen
was not being utilized for redundancy:

  
  
 

df intemal P the SSA. This presented a single
dary and. mirrored, cloud-based website

 

 

Root Cause Mapping: Secondary and Mirrored Cloud-Based Website Not Utilized

 

 

 

 

 

 

Category Mapping Description

Problem Machinery / The nature of the problem was that the system /
Equipment (2) equipment was insufficient.

Problem Category Design Problem The system design was insufficient.
(6)

Cause Category Design Input / Design input did not ensure adequate redundancy in the
Output (20) system.

Cause Type Design Input Issue
(21)

Intermediate Cause Design Input Design input did not ensure adequate redundancy in the

Incorrect (24) system.

 

Solution to

Intermediate Cause

The system design should be reviewed in order to determine the feasibility of
attaining redundancy in the system.

 

 

 

 
 

Root Cause Type SPACS Issue | - ‘The design process is not administered to ensure mission
(256) oy cal systems meet established standards, such as

Root Cause Not Strict crEagtgh daney: Oust” control is not in place to ensure
(258) MSP he jet standards. are met.

 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 36

13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 43 of 141

 

 

3.6.3 Solutions to Root Causes — January 11 Website Slowdown
Causal Factor Solutions
1. Adequate Load Develop a procedure to ensure that adequate load testing is performed
Testing Not on the reservation system. Confirm a schedule and severity of tests.
Performed

 

2. Secondary and The design process should be administered to ensure mission critical
Mirrored Cloud- Systems meet established standards, such as redundancy. Quality
Based System contro! should be introduced to ensure established standards are met.

 

 

 

3.7 IT - Trip Alert Emails Blocked

On March 9", after several péricds: ns, it was discovered that a large
volume of trip alert emails had been blocked by entia service e providers. Some trip alerts were
blocked entirely while others were delayed. | a

     

 

The trip alert system was utilizing an internal email server and the SSA domain for sending the
trip alert emails. These were being flagged as spam by the Internet Service Providers (ISPs).

The root cause analysis of this event resulted in identification of the following causal factors:
Causal Factor #1: Inadequate system design.
Causal Factor #2: Insufficient email list analysis.

Determinations of root causes for these causal factors are described below.

3.7.1 Causal Factor #1: Inadequate System Design

Although the email system had not experienced serious issues up to this point, it had not been
tested to this extent. Considering the critical nature of the communications system, the design
process should have established a much higher minimum standard. The limitations of utilizing
an internal email server and the SSA domain should have been identified as insufficient.

 

 

Root Cause Mapping: System Not Adequately, Peslaned

 

  

 

 

 

 

 

 

Category Mapping © ;

Problem Machinery’ /'‘f's.- - wet em. was that the system was
Equipment (2): . pe gs

Problem Category Design Problem “The system design. was insufficient.
(6)

Cause Category Design Input / Design input did not ensure adequate functionality of the
Output (20) system.

Cause Type Design Input Issue
(21)

Intermediate Cause Design Input Design input did not ensure adequate functionality of the
Incorrect (24) system.

Solution to The system design should be reviewed in order to identify a more reliable

Intermediate Cause — email distribution server and domain.

Root Cause Type SPACS Issue The design process is not administered to ensure mission
(256) critical systems meet established standards, such as

 

 

Comprehensive Review of the Steamship Authority's Operations 37 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 44 of 141

 

 

Root Cause Mapping: System Not Adequately Designed

 

 

 

Category Mapping Pe
Root Cause Not Strict Enough vr
(258)
3.7.2 Causal Factor #2: Insufficient Email List Analysis

The SSA’s internal email list was not analyzed by an outside vendor for integrity to ensure all
emails are legitimate and accurate. Doing so would have avoided the sending of emails to false
addresses, thus triggering spam alerts by the ISP.

 

Root Cause Mapping: Outside Vendor Not Utilized to Analyze Internal Email List

 

 

 

 

 

 

 

Category Mapping Description
Problem Human (4) The nature of the problem was that a human(s) relied on
inadequate testing of the system.
Problem Company Employee The individuals responsible for determining testing
Category (12) requirements were company employees.
Cause Procedures (120) A procedure should identify the testing requirements for the
Category system.
Cause Type Not used (121) A procedure for establishing the testing requirements was
7 «not yser a ,
Intermediate No Procedure for 2 ae A
Cause Task / Operation= ="
(122) y

 

 

Solution to

Develop a procedure for establishing the: testing requirements of the trip alert email

 

 

 

Intermediate system.
Cause
Root Cause SPACS Issue (256) No procedure exists to ensure that adequate testing is
Type performed on the trip alert-email system.
Root Cause No SPACs / Issue
not Addressed (257)
3.7.3 Solutions to Root Causes — March 9" Trip Alert Emails Blocked

 

Causal Factor Solutions

 

The design process should be administered to ensure mission critical
systems meet established standards, such as reliability. Quality control
should be introduced to ensure established standards are met.

1. Inadequate
System Design

2. Insufficient Develop a procedure to ensure that adequate testing is performed on the
Email List trip alert email system. .
Analysis eo ta ne a...

 

 

 

 
 

3.8 IT -Loss of Connectivity due

In March of 2018, a Nor’Easter storm caused the’ SSA to lost all éonnectivity to its website.
Power to the website server was maintained during this period due to backup generators, but the
loss of internet from SSA’s sole ISP caused the website and other essential services to be
unavailable to the public.

 

The root cause analysis of this event resulted in identification of the following causal factors:

 

Comprehensive Review of the Steamship Authority’s Operations 38 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 45 of 141

Causal Factor #1: System design allowed for a single-point-of-failure.

Determinations of root causes for these causal factors are described below.

3.8.1 Causal Factor #1: Lack of System Redundancy

Due to the location of the SSA administration building where the website server is located, it is
not possible to have redundant ISPs using varied routing to ensure connectivity. When hosting
web-based systems internally, such ISP redundancy is generally considered a standard design
requirement. Another acceptable alternative is to employ a secondary cloud-based system that is
not subject to natural disasters or regional power outages. As it was designed, neither method of
redundancy was employed, exposing the system to single point failure. —

arate

 

Root Cause Mapping: System Design Allowed for Single-Point-Of-Failure

 

 

 

 

 

 

 

 

 

 

Category Mapping ’ Description :

Problem Machinery /” The ‘nature of thé’problem ‘was that the system was not
Equipment (2) adequately protected from acts of nature.

Problem Category Design Problem The system design was insufficient.
(6)

Cause Category Design Input / Design input did not ensure adequate redundancy of the
Output (20) system.

Cause Type Design Input Issue Design input did not ensure adequate redundancy of the
(21) “system.

Intermediate Cause Design Input
Incorrect (24)

Solution to The system design should be reviewed in order to determine a more reliable

Intermediate Cause _ internet source in event of natural disasters or other interruptions of service.

Root Cause Type SPACS Issue The design process is not administered to ensure mission
(256) critical systems meet established standards, such as

Root Cause Not Strict Enough redundancy. Quality control is not in place to ensure

established standards are met.
(258) ee
3.8.2 Solutions to Root Causes ~:Connegtivity Issues Due to Storm

 

 

Causal Factor Solutions «= | | os ¥

 

1, System Design —_ The design process should be administered to ensure mission critical
Allowed for SPoF systems meet established standards, such as redundancy. Quality
control should be introduced to ensure established standards are met,

 

 

 

 

 

13 December 2018

  
 

Comprehensive Review of the Steamship Author ys jefal
2 Ee

1 dba.
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 46 of 141

 

 

Section 4

4.1. Management Structure

4.1.1 Mission Statement

It is important for any organization to have clearly established goals and a means by which to
measure its progress toward achieving them, Advertising a common mission statement at all
levels of the organization ensures the entire team is working toward the same end. Mission
success is achieved by establishing organizational key performance indicators (KPIs),
periodically measuring them, and making adjustments to address any unsatisfactory results.

Interviews with employees from multiple departments and at all levels of the SSA revealed that
there is not a consistent mission statement that provides a common direction to the organization
that is well advertised and highly visible throughout the organization and to the public.

Section I of SSA’s Enabling Act contains the following statement (Reference 7):

“In order to provide adequate transportation of persons and necessaries of life
for the islands of Nantucket and Martha's. Vineyard, the Authority is hereby
authorized and empowered. to: purchase, construct, maintain and operate
necessary vessels, docks, wharves; other vessels, equipment, furniture and
supplies and to issue its revenue bonds pape bje solely, from revenues, or funds
as hereinafter authorized in section nine ‘Of. this act.”

 

    

This statement is not publicly advertised throughout the organization and does not provide an
inspiring direction by which employees at all levels can rally.

On the SSA’s website, the following statement is made on the History & Organization page:

“The Steamship Authority’s statutory mission is to serve as the "Lifeline to the
Islands" for everyone from year-round residents, who depend on the ferries for
all commerce and transportation to and from the mainland, to a significant
seasonal population, to the tourists who visit for a day, a week or longer.”

While this identifies a ‘statutory mission’, it doesn’t actually contain a complete mission
statement identifying how it is accomplished, what value is provided, or what the organization
strives for.

The website is the only place this statement was observed; however, even there it was not easily
identifiable and it is not advertised to employees.

There is also a lack of established performance objectives for the organization as a whole. Some
senior executives who are aware of the statement contained in.the Enabling Act have a common
objective, but there does not: ‘appear tobe a clear method by: awiich to measure progress, success,
or failure of the organization to suceded j in its inissibree- :

  

4.1.1.1 Issues

Organizational issues associated with the lack of a mission statement are wide ranging. Many
companies exist without established mission statements, however the benefits realized by those
who develop, embrace, and frequently reference one are clear and impactful. The benefits a
mission statement provides include:

e Acommon direction.
e Focus of the company’s future (commonly referred to as ‘Vision’).

 

Comprehensive Review of the Steamship Authority's Operations 40 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 47 of 141

Establishment of priorities and aid for decision-making at all levels.
Alignment of team, from new-hires to long-tenured executives.
Support for necessary change.

Guidance for strategy.

A basis for measuring performance.

Multiple competing interests are creating confusion and misdirection amongst SSA employees.
For example, the root cause analysisiperfornrerts on-the delayrit#return from the repair period of
the M/V Island Home (Section 3,3) ufiderscores: how ecisionrmaking was hampered by a lack
of clear direction. In other cases, covered in more x etail in other general observations included
in this study, there were indications of a lack of common ditection, resistance to change, and a
lack of strategic planning.

  
 

4.1.1.2 Industry Standards/Best Practices

A well-crafted, advertised, and frequently revisited mission statement that provides a common
goal, combined with measurable performance objectives, provides numerous benefits to any
organization. Public and private ferry systems, including near-monopolies similar to the SSA
that are not influenced by the same competitive environment as most, have established mission
statements and employ performance objectives. Examples include Washington State Ferries and
the Delaware River and Bridge Authority (Cape May-Lewes Ferry). Typically, these mission
statements are simple and to the point, communicating a common direction to the employees,
leadership, and the public.

Performance objectives are also common in the industry as a way to measure progress toward the
mission, identify shortcomings, and make necessary adjustments. These objectives and the
organization’s progress are commonly completely transparent and communicated to employees
and the public. See Section 4. 3.7 for further information on n this topic.

% #

  
 

4.1.1.3 Specific Solutions

 

SSA management, in cooperation witht the bard al ort Couiicil, should craft a mission
statement which identifies the organization’ s purpose, and direction, A strong mission statement
is clear and concise, and answers four basic questions:

What do we do?

How do we do it?

Whom do we do it for?

What value are we providing?

It is also important to emphasize specific elements of the company culture that should be
reinforced. For example, a common theme in the maritime industry is safety. If safe operations
is a paramount concern, it should be reflected in the mission statement.

After the mission statement is crafted, performance objectives should be developed so that the
organization’s alignment with the mission can be continually monitored. Performance objectives
must be measurable and have a term assigned to them, such as annually (see Section 4.1.2).

The mission statement and performance objectives should be advertised to all levels of the
organization frequently. It is critical to give consistent and high-profile reinforcement in order to
attain buy-in from the employees. This is accomplished by making the statement and objectives
highly visible and, most importantly, following them in actions and decision-making. The more
affirmation and exposure they-receives-the more buy-in they. will generate and the more effective
they will be in establishing a cohesive. team: a a common direction.

 
  

 

Comprehensive Review of the Steamship Authority's Operations 41 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 48 of 141
bo ope RBG

he OE
oe

4.1.2 Strategic Planning

 

SSA is excellent at reacting to situations or “putting out fires.” However, the evidence and
consensus opinion is also that the SSA suffers from an absence of strategic planning. The result
is an organization that lacks meaningful goals, has employees working against each other, and
does not adapt to the evolving needs of its customers.

“We’re spread so thin, we’re stuck at reactionary versus looking forward.” -
SSA Executive

“We are trying to get out of the weeds before we look down the road.” -SSA
Executive

Strategic planning provides a framework for making long-term decisions, aligns goals across an
organization, and helps to ensure the long-term availability of the resources critical to
organizational success. Each of these have been problem areas for the SSA.

The only observed planning process with a time horizon beyond one year was capital budget
planning, with a two- or three-year horizon. This exercise omits key factors from the decision-
making process due to both its limited breadth and time horizon. For example, when deciding
whether or not to add a run to the schedule, three critical dimensions need to. be weighed:
quantity of service, cost of service, and quality. of seryice. A capital budget plan will only
provide limited guidance on goals fon, cost, of service. A strategic plan will provide guidance on
the desirable tradeoffs between quantity, quality, af cost, as Well as any other metrics that are
important to the strategy of the organization. © .

  

The SSA management generally understands that more planning would provide a net benefit to
the organization. Despite this understanding, there are two primary reasons why strategic
planning has not been prioritized. First, the daily schedules of management appear to be
generally overburdened (see Section 4.1.4 Staffing). Without more management bandwidth, it
will be hard for management to transition resources from reacting to planning.

Secondly, management is disincentivized to perform long-term strategic planning. In any
successful organization, management is held accountable for operational performance. At the
SSA, management is not adequately held accountable, because there are no objective
performance metrics against which to be measured. One of the benefits of a strategic plan is that
it provides a basis for creating and maintaining performance metrics. The lack of performance
metrics provides management with job security. Despite this, we observed that the SSA
managers generally appreciated the need for more planning and wished they did a better job at it,
as it would improve their ability to manage. Additionally, we observed that management is
devoted to organizational success for many admirable reasons, such as pride, compassion,
morality, and ethics. However, the incentives for management to not perform strategic planning
should not be ignored as a Danner to implementation.

MEE

 

4.1.2.1 Issues

Without a clear strategic plan, making informed decisions that will have long-term effects on the
organization is difficult or impossible. For example, consider the optimization of ferry
schedules. As illustrated in Figure 2, a basic tradeoff has to be made between affordability,
reliability, and quantity. Each of these performance metrics affects the others. To increase
affordability requires the elimination of unprofitable runs (reduce quantity) or to divest of
backup vessels (reduce reliability). To increase reliability requires investing in new vessels
(reduce affordability) or eliminating runs to increase backup capacity (reduce quantity). To
increase the quantity of service requires increasing unprofitable runs (reduce affordability) or

 

 

Comprehensive Review of the Steamship Authority's Operations 42 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 49 of 141

divesting of backup vessels (reduce reliability). A strategic plan will define the correct balance
of affordability, reliability, and quantity.

 

rotten iis iabili ener

Figure 2 Cost, reliability, and quantity tradeoffs

A strategic plan allows for meaningful key performance indicators (KPIs) to be developed and
tracked. In the example above, there are three KPIs: affordability, reliability, and quantity of
service. These KPIs will be reviewed periodically, and if the appropriate balance is not struck by
meeting performance goals for each metric, remedial actions can be taken to align the actual
service with the targets set by the strategic plan.

A lack of a clear strategic plan makes it difficult to align the goals of employees across the
organization. Without a clear strategy, front-line employees cannot effectively communicate to
customers why the organization is operating the way it is. It also hinders employee-management
communication. Employee feedback is an extremely valuable tool for an organization to utilize,
but will tend to be incohesive and difficult for management to respond to if there is not a unified
strategic vision for the company on which to rely, This may contribute to the feeling by
employees that their feedback is currently: unappreciated ar and. ‘underutilized (see Section 4.1.9
Tenure). 8, Lb Age

A strategic plan helps to ensure the necessary, resoliides are: cavailatile to the organization over the
long run. For example, ferries are assets with service lives of well over thirty years. Without an
understanding of how the organization intends to utilize these fundamental assets to address the
evolving needs of its customers and work force in the future, the optimality of the vessel design
over its service life is impossible to measure,

Strategic planning also plays a crucial role for capital planning of major capital projects such as
terminal modifications and ferry acquisitions, by identifying well in advance when assets should
be acquired and retired so that fundraising efforts can be conducted. For example, the SSA
appears to be missing out on federal grant funding due to its lack of long-term planning.

“We haven’t gone after more federal money because it wasn’t needed based on
our old formula” -SSA Executive

Without a clear strategic vision, an organization will be stuck in a reactive mode, only changing
when latent issues manifest themselves as incidents (such as the events of the spring of 2018), or
exogenous events force a change (such as increasing populations of the islands). Decisions are
uninformed, avoidable incidents occur, employees work towards different goals, and
opportunities are missed.

4.1.2.2 Industry Standards/Best Practices | Ap ada

Strategic planning is a standard practice of successful’ ferry operators across North America.
Typically, strategic planning is communicated Via strategic plan report that is periodically

 

Comprehensive Review of the Steamship Authority's Operations 43 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 50 of 141

updated, although there are different formats in which to convey a strategic plan and each
organization should select the format which best meets their unique needs.

Strategic plans also provide a framework for more specific planning exercises, including capital
planning and maintenance planning.

There are many publicly-available examples of ferry services publishing and implementing
effective strategic plans. The followitig exariipies are provided for inspiration and reference:

e Washington State Ferries, the largest ferry-operator ifthe United States, develops and
publishes a comprehensive long range‘plan’évéry decade, intended to guide internal
planning, inform investment and fundraising decisions, and facilitate coordination with
other agencies that are stakeholders of the service they provide.

e “The WSF 2040 Long Range Plan (the Plan) provides a vision intended to
guide the future service and capital investment decisions for this critical
part of the State highway system.” (Reference 13)

 

e San Francisco Bay Area Water Emergency Transportation Authority (WETA)
operates 12 passenger-only ferries between 7 terminals in the San Francisco Bay Area
and is in the midst of surging ridership due to roadway congestion. Their 20-year plan,
last published in 2016, “sets forth a vision, mission and priorities for the next 20 years of
SF Bay Ferry Service.” (Reference 14).

e BC Ferries, one of the largest ferry operators in the world, publishes strategic goals and
its KPI results in its annual report (Reference 4):

 

Strategic Goals Key Performance Indicators

 

e Ensure safe, reliable, and efficient operations Employee Safety

na cA t

e Delivera customer-focused travel wap © Passenger Safety
SS ust OARS 3 | $e, .

e Foster a productive, motivated, & enga, , e Vessel Reliability

force SO Aes ih Petr

‘ bo Pa a Ys ae

  

° Bea leader in environmental and social governance “eCustomer Satisfaction
e Grow and profitably diversify our revenue base e Net Earnings

e Drive prudent investment in our capital assets

 

e Casco Bay Lines operates five ferries on eight routes in Casco Bay, Maine, and recently
began publishing their KPI results and long-range capital plans. Their KPIs are reported
in six categories: financial, productivity, ridership & vehicles, marketing, customer
service, and safety.

e Pierce County Ferry operates two ferries and periodically commissions a Waterborne
Transportation Study in order “to identify key issues facing the Pierce County ferry
system and make recommendations to ensure the long-term financial sustainability of the
service.” (Reference 1). The most recent study included an assessment of the current and
future states of the demand on the ferry service, assessment of future challenges and
opportunities, and recommendations for short- and long-term success.

4.1.2.3 Specific Solutions

The following solutions would-addregs thie problems that were observed as a result of inadequate
strategic planning: ii

   

‘

  

 

Comprehensive Review of the Steamship Authority's Operations 44 13 December 2018
Case 1:17-cv-12473-NMG‘Bocumérit 125-1 Fil@c'03/20/19 Page 51 of 141

e Develop a strategic plan. Doing this properly will require significant resources,
including approximately four of the SSA executives, one of whom is directly responsible
for executing its development, as well as the Board of Directors and the Port Council.
This task is also frequently outsourced to management consultants experienced in the
process, but at least half of the development effort must belong to the SSA personnel to
be effective.

e Implement management performance metrics based on the goals laid out in the
strategic plan. Managers should be held accountable to the organization for meeting
performance metrics that are approved by the Board of Directors on an annual basis. One
or more of the SSA executives should also be held accountable for the periodic updating
of the strategic plan. These performance criteria will change the incentive structure such
that development of the strategic plan will be prioritized and management’s actions will
be aligned with the strategic goals of the organization.

4.1.3 Operations Structure

Several factors of SSA’s organizational structure were observed to contribute to varying levels of
disfunction within the operations group and the. organization « as a whole.

The vessel operations and vessel engineering Functions are in separate departments. AS
illustrated by the 6/26/18 Organizatioti Chart (Figure 3), while vessel operations is in the Vessel
Operations Department and reports to the Operations Manager (through the Port Captain), vessel
engineering is in the Engineering and Mainténance Department and reports to the Director of
Engineering and Maintenance (through the Port Engineer). Discussions with crew and other
personnel made it clear that this creates ongoing confusion and friction at times. Most vessel
engineering crew understood the chain of command on board and the authority of the captain,
but it was clear that having multiple direct lines of reporting off the vessel creates confusion.
There should only be one direct line of reporting off the vessel, from the Captain to the Port
Captain. Indirect reporting between the vessel crew and support functions is necessary and of
great value to the crew. But the current structure identifies the reporting between vessel
engineers and the Port Engineer as a direct line. This was evidenced by several of the root cause
analyses performed as a part of this study.

 

PORT COUNCIL AUTHORITY MEMBERS

 

 

 

Tr

GENERAL MANAGEA

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eS
OPERATIONS | _
MANAGER
se | _ ]
__| I | | |
| TERMINAL & |  |RESERVATIONS|
VESSEL ENGINEERING INFORMATION HUMAN
SECURITY | EL PARKING LOT | | & CUSTOMER | MARKETING
| || operations | | pen sATIONS Loiations MAINTENANGE| | TECHNOLOGY RESOURCES
J ee So- — fee enee

 

 

 

 

 

Figure 3 Current organizational structure

 

Comprehensive Review of the Steamship Authority's Operations 45 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 52 of 141

The same organizational chart, supported by conversations with crew and other documents
reviewed, indicates that the Engineering and Maintenance Department functions as a ‘line’
department’ within the chain of command, rather than a ‘staff’ department®. This causes
confusion about authority and decision-making within vessel operations.

Vessel Operations is a core function of the SSA, but is under-represented at the executive and
director levels of the organization. The highést ‘representation’ ofthe Vessel Operations
Department in the management structiire is the Port’ Captain (currently an unfilled position,
thereby deferring to the Assistant Port Captain), who reports to andi is heavily relied upon by the
Operations Manager. The Engineering and Mainienance Department, by contrast, is represented
at the director level, which amplifies the confusion about authority and frictions between staff
members discussed above.

4.1.3.1 Issues

Clear communication between Vessel Operations and Engineering and Maintenance is critical to
the SSA mission, as those two departments must be able to efficiently collaborate on functions
critical to the SSA, including vessel maintenance, training sequences, and scheduling. When the
vessel engineers’ reporting structure is either confusing or short-circuited, this communication
becomes strained and complex, hindering any collaboration required.

As a line function, the Engineering and Maintenance Department has the authority to make
critical decisions that directly affect the vessels and their operation. This complicates
communications and creates unnecessary friction with the Vessel Operations Department, which
should have the ultimate authority over how the vessels are operated. The Engineering and
Maintenance Department should advise the Vessel Operations Department as a staff function.

Vessel Operations is a primary function o: of the. SSA. The absence of maritime operations
expertise at a high level of authorityyihin, 1g, organization ‘Wakginalizes the functionality of the
Vessel Operations Department. | .

   

  

 

The 4 Tr
As currently structured, the Operations Manager: nus ‘balance: theif time between managing
reservations, terminal and parking lot operations, ‘security, ‘atid vessel operations, This situation,
combined with the authority given to engineering, further reduces the ability of Vessel
Operations personnel to exercise their authority and advance their priority issues.

4.1.3.2 Industry Standards/Best Practices

Many maritime operations struggle with organizational issues due to the complexities of
communication between vessels, shoreside management, and various operational support
functions. All maritime operations are unique; however, the following best practices have
proven to be consistently effective in this rapidly evolving industry:

   

 

1. A clearly defined chain of command on the vessel.
2. Acknowledgement and support of the vessel master’s authority and responsibility.
3. Clear and concise communications protocols.
4. Minimized off-vessel reporting outside the chain of command (short circuits).
5. Clearly defined line and staff roles.
ay he
' A line department or function is one which. directly advances: . yorganization ip. its core work.

? A staff department or function is one which supports the organization ‘with specialized advisory and support
services.

 

Comprehensive Review of the Steamship Authority's Operations 46 13 December 2018
  

Hoek 0 Ning,
}

Case 1:17-cv-12473-NMG Document 125-1 Filed 08/20/19 Page 53 of 141

4.1.3.3 Specific Solutions

The following solutions are intended to improve the lines of communication between Vessel
Operations, Engineering and Maintenance, and leadership of the SSA:

e Reinforce the chain of command on board and eliminate any additional direct reporting
off the vessels, All direct reporting should follow the chain of command through the
vessel captain to ensure those with the responsibility and authority are fully informed.
While some indirect reporting will remain necessary, it should be minimized and should
never circumvent direct reporting.

e Designate the Engineering and Maintenance Department as a staff function, providing
advisory service and support to the various departments requiring it. This is similar to IT,
HR, and other staff functions. This is not intended to diminish the highly important role
of the department and the critical services it provides but rather to acknowledge that the
line authority remains with 4 1 Operations and does, not compete with additional
authority levels in engineering: BRN F hed

e Increase maritime operations experi¢nce at the director o or executive level by adding a
position. This should be a position in the di ‘chain of command between the Port
Captain and leadership as well as between thie‘ Director of Engineering and leadership.
This position would reduce the immediate burden on leadership while ensuring the
priorities of vessel operations are properly represented at the highest levels of authority.
See Section 5.3.

 

4.1.4 Staffing

As a ferry operator that covers 100% of its operating expenses through fare box revenue, the
SSA’s ticket prices are directly related to its operating costs. The SSA management therefore
takes pride in minimizing costs in order to minimize fares. One way that the SSA keeps costs
down is to minimize staffing. This lean mentality is admirable, but the organizational
breakdowns in the spring of 2018 illuminated that some aspects of the effort leaves the
organization vulnerable. Management staff levels have not kept pace with growth, leaving the
organization understaffed.

This section describes how the SSA management in general may be understaffed. Also see
Section 4.2.2 Engineering Resources, for observations about how the engineering department in
particular is suffering from deficient human resources.

Being an organization focused, on. eggt-cutting: chas: long been, part of the SSA culture. However,
as demand on the organization has Brown over the past decade, ‘the capacity of management has
not kept up. This is illustrated by Figure 4 and Figur g5 below. ‘in -which it is shown that over the
last ten years the number of administrators has decreased by: 16%. relative to operating revenues
(normalized to 2017 dollars using the Consumer Price Index), and by 7% relative to the number
of passenger trips and vehicle trips made.

 

Comprehensive Review of the Steamship Authority's Operations 47 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 54 of 141

 

 

 

 

 

  

 

 

 

105%
0% eT
100% se ~—w— #Admin / Op Rev
95%
90%
85% Operating Revenues normalized to 2017 ‘ _

USD using Consumer Price Index for SN nee

. _ al 84%

20% Transportationin U.S. Cities (Bureau of ve =

Labor Statistics Series 1D SUUROOOOSAT),
75% ° < m hy

2010 2011 2012 2013 oy 2016 2017 2018

Figure 4 Staffing versus operating revenue as a percentage of 20101 levels

 

 

 

 

105%
+. #admin / #pax
100% ——»—_—— .
; = i —&—fadmin / # vehicles

95% oo 93%

90% ; 93%

85%

80%

2008 2009 2010 2011 2012 2013 2014 2015 2016 2017 2018

Figure 5 Staffing versus passenger-and vehicle demand, asa percentage of 2008 levels

 

In addition to increased traffic, cus omer éxnsctations have increased. For example, an SSA
executive noted that over the years, runs have: been idded to’ the ferry schedule, some of which
are unprofitable. Adding runs increases the: demand'én management and raises fares if the runs
are unprofitable. The only way to manage this increased level of service without increasing fares
is to increase the workload on the existing members of the organization.

Nearly every SSA administrator that was interviewed expressed that they were performing a
significant number of tasks that they believed they should not be performing, due to one or more
of the following reasons:

e A task has to get done, but nobody else is responsible for or willing to do it.
e Processes that should be automated are done manually.
e The employee who is supposed to perform the task is unqualified to perform it.

The SSA managers are overwhelmingly willing to perform tasks that they feel are not their
responsibility. However, it was also widely observed that taking on so many tasks outside of
their job descriptions is hindering their ability to properly perform their own responsibilities (see
Section 4.1.5 Allocation of Human Resources).

Tiger keh

 
 
 

 

Comprehensive Review of the Steamship Author y ; 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 55 of 141

4.1.4.1 Issues

      

Understaffed management is a prinaaly reason th ofganization i is stuck in a mode of reacting
instead of planning (see Section 4.1.2 Strategic Planning). The lack of planning has resulted in
inefficiencies that put management even further behind. For example, shipyard planning,
including the midlife refit of M/V Martha’s Vineyard, has suffered (see Section 4.2.4 Project
Planning).

Understaffed management has also resulted in inadequate quality control. For example:

e Documents not getting reviewed by the appropriate people.
e Inadequate oversight of major capital projects, including shipyard overhauls.

The morale of the management team at the SSA has been negatively impacted, due to overwork
and feelings of inequity amongst some employees who feel they are pulling more than their
weight while others are underperforming without consequence.

Understaffed management also limits the ability of upper management to adequately train those
employees who may eventually be promoted into their roles. This is not only problematic in
terms of limiting the ability for those upper managers to delegate their own responsibilities when
necessary, but puts the organization at risk for when those upper managers leave the
organization.

4.1.4.2 Industry Standards/Best Practices

Staffing levels should be adequate, sugh thgtempleifer:

are eneesd and productive without
being burned out.

 

 

anni tae ck

Successful organizations provide their employees with ample support and training, but also
recognize that sometimes underperformers need to be removed.

 

Customer expectations need to be managed. The tradeoffs between cost, quality of service, and
frequency of service need to be clear to the public.

It is common in the maritime industry for organizations to realize some economies of scale
within their management structure as the size of the fleet and/or demand grows. This comes with
some important caveats, however. At the SSA, the factors limiting these economies of scale are
inconsistencies in operations and a lack of management systems.

Operational inconsistencies are partly due to the unique requirements of the two routes as well as
the diversity of the vessels. An important consideration when maintaining a ferry fleet is “fleet
standardization”. That is, if the composition of a fleet is similar then management and operation
of that fleet is more efficient than if the composition of the fleet is diverse. Since the
composition of the SSA’s fleet is mixed, efforts at all levels must be tailored in order to maintain
the same level of service.

When organizations grow their fleet they count on achieving some economies of scale as they
expect that their staff can effectively: ‘manage: fnore vessels of a'similar or consistent class or
service by utilizing the existing management systems, : However, if these established
management systems do not exist, it 18 nott ‘reasonable to expect the same levels of efficiencies.

    
 

 

4.1.4.3 Specific Solutions oon

The SSA can and should confidently hire one or two additional management staff in order to
obtain adequate management capacity to efficiently perform its mission.

The SSA should routinely invest in a study (conducted internally or by external consultants) to
determine how its staff are actually being utilized so that it can redistribute roles and

 

Comprehensive Review of the Steamship Authority's Operations 49 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 56 of 141

responsibilities more efficiently. This management structure audit is described in Section 4.1.5
Allocation of Human Resources.

To leverage its latent economies of scale, the SSA should invest in management systems such as
a safety management system (see Section 4.1.6 Health, Safety, Quality, and Environment
Policies). The SSA should also invest in new technologies and automation to lighten the
workload on its existing staff, such as an improved enterprise asset management system (see
Section 4.2.1).

ie Our

4.1.5 Allocation of Human esdurces

   
 

The SSA managers are overwhelmingly: willing tot: orm tasks that ‘they feel are not their
responsibility. On the one hand, this is an admirable characteristic ‘and fortunate for the
organization, because the practice was found to be widespread within the SSA. On the other
hand, the pervasive misalignment between job title and role performed has enabled and even
fueled the perpetuation of an inefficient allocation of resources at the organization.

There is excellent employee breadth, flexibility, and willingness to take on other tasks within the
SSA’s administrative team. The SSA can and should continue to harness the benefits of these
cultural assets, while correcting the issues that inadvertently take advantage of them and even
turn them into liabilities.

4.1.5.1 Issues

The degree to which the SSA employees are performing duties outside of their job descriptions is
hindering their ability to properly and efficiently perform their own responsibilities. The
disconnect between job title and job role also makes it difficult to manage employees time
because their actual roles are unclear.

Mismanaged work assignments can also result in deficiencies not being addressed because they
are hidden. For example, if an employee is incapable of performing a task that is their
responsibility, and nobody. else-is willing to; cform the task; then. this deficiency will be
illuminated when the task is not coinpleted ¢ 44S: completed, poorly). Although this example
suggests other cultural issues (a lack’ oft teamwo rk) “pro lem. will at.least be identifiable and
can therefore be managed. On the contrary, if'a an employee: is incapable of performing a task that
is their responsibility and another employee does pert the task for them, the deficiency is
likely to go unnoticed. The problem is likely to reoccur, and the cultural norm of one employee
doing another employee’s work is reinforced, exacerbating the problem in the future.

 
   
  
  

    

4.1.5.2 industry Standards/Best Practices

In order to properly manage the size and duties of a workforce, there must be good alignment
between prescribed job roles and duties actually performed. Otherwise, it is difficult or
impossible for managers to know if their human resources are being deployed efficiently and if
they are staffed at adequate levels. Job responsibilities should be clear, and each employee’s
actual duties should align well with their job description. If this is not the case, either the job
description or the actual duties performed need to change.

4.1.5.3 Specific Solutions

In order to achieve better alignment between prescribed job duties for each job title and the
actual work performed by those titles, the SSA needs to understand how each administrator is
actually spending their time. There are two. ways to perform this management structure audit:

  

 

 

Comprehensive Review of the Steamship Authority's Operations. eT 5 tT oe . 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 57 of 141

1. Survey each employee for their best estimate of the amount of time they spend on each
task or type of task. This can be done quickly but may have some inaccuracies.

2. Implement a daily timesheet system to collect near-real time data on how each employee
is spending their time. Require timesheets to be submitted at the end of each day or week
recording how much time was spent on each task. Collect data for 8-12 weeks, until an
accurate sample of each employee’s responsibilities has been collected.

In either method, it is important to standardize time spent into a manageable number of clearly-
defined categories and sub-categories; or “buckets,” to ensure data integrity and allow for results
to be efficiently analyzed. For example, categories. might include Vessel operations, human
resources, office administration, : ‘accounting; information technology,. etc. Sub-categories for
vessel operations might include discussions with. vessel crew, vessel maintenance planning,
vessel budget planning, etc. The goal is to créate'a manageable number of sub-categories that
cover most of the daily work performed by the organization (aim for no more than 50 sub-
categories that cover at least 90% of the daily work performed). “Other” or “General”
subcategories can be added to each category to allow 100% of time to be recorded- just require
that if that option is used, comments are included detailing how that other time was used.

In either method, to obtain accurate and meaningful results, it is important that everyone
involved understands the value of the process. Employees should not be evaluated on the results.

Once the SSA has obtained reliable data on how time is actually used, the data can be analyzed
to see how the organization actually functions, and to answer the following questions:

e Are the right people performing the right job functions? -

e Are there duties that are currently spread around the office that can instead be
concentrated on one or two specialists?

e Is anyone overworked? Is anyone under-worked?

e Are there job functions that should be added?

e Are our job descriptions accurate?

Se awe

i onment alicies

 
   

4.1.6 Health, Safety, ‘Quality )

Health, safety, and environmental (HSE) fe am € police and processes that companies put
in place to ensure that no harm is done to people ofine ¢ envitonment as the company pursues its
stated mission. As preserving these goals can be difficult and expensive, HSE policies must be
implemented with mechanisms that provide independence from corporate chains of command,
whose objectives are not always in alignment with HSE goals. Without such independence,
commercial or mission-related pressures can undermine HSE objectives.

  

Quality policies, which focus on systematic improvement of the processes a business uses to
achieve its mission, also require independence from the business-focused chain of command and
utilize similar policy frameworks as HSE programs. This commonality of purpose and
implementation often result in combined HSQE programs.

The SSA has no formalized HSQE program, and the policies in place that do address HSQE
goals are inadequate. Specifically:

¢ Health. Inadequate; for example, a lack of documented policies for meeting OHSA
guidelines at Fairhaven Maintenance Facility.

e Safety. Inadequate; some specific policies, such as lock-out/tag-out, are in use, but not
within formal process or system.

e Quality. Inadequate; n no formal processes or system.

    

 

Comprehensive Review of the Steamship Authority's Operations: 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 58 of 141

eo,
ofa.
we

 

“aE
:

   
  

0 comply with specific environmental
facilities, but no formal process or system is

¢ Environmental Protection. the SSA app
regulations that are applicable to vessels ari
in place.

Obstacles to the SSA’s pursuit of HSQE goals were observed in several areas, including the lack
of leadership in prioritizing these goals, the lack of resources dedicated to HSQE programs, and
cultural attitudes,

Lack of Leadership. The SSA senior management have not prioritized HSQE goals or
communicated to the organization the importance of such goals. This is evidenced by the lack of
a formal HSQE program. In many cases where HSQE activities were observed, the efforts were
designed to meet minimum regulatory requirements.

There is no comprehensive safety manual documenting SSA safety policies to be used
throughout the organization, so what polices do exist are not available to personnel onboard SSA
vessels, within the vessel maintenance facility, and at vessel terminals. An incomplete
Operations and Safety Management Manual was developed in 1997 but has not been updated
since, and according to most accounts, is not used. Similarly, an Engineering & Maintenance
Safety Management Procedures Manual was developed, but never approved by management or
officially released, although some specific policies in it are in use. Most employees were

unaware of the existence of either manual, :
a tak | Ea he r

Individual managers have made attempts to establish policies and procedures independently
within their own departments but thobé that wet wuttessed” Were thostly: created without
executive approvals and lack document control, 1°" tee tt

 

Lack of Resources. The SSA does not have any employees/positions dedicated to health, safety,
quality, and the environment (HSQE) management. Instead, efforts that are being made are
spread around the organization as secondary duties with no real accountability or authority. For
example, the facilities engineer has some responsibilities for ensuring environmental compliance
of the facilities, however this position is also responsible for the maintenance and upkeep of
numerous facilities. The amount of time the facilities engineer can devote to environmental
compliance is tightly constrained, and the role is focused on compliance with specific
regulations, not the pursuit of defined HSQE goals.

Multiple employees across the organization expressed a desire for an HSQE position to be
added, in order to mitigate latent environmental and safety risks that they feared could result in
disaster.

Cultural Attitudes. When questioned about the events that occurred in the spring of 2018,
multiple SSA executives pointed out that the issues experienced were unprecedented in their
breadth and severity, and largely a function of external forces (weather, shipyard problems) and
unfortunate timing. Although they acknowledged specific internal failures and mistakes, they
implied that the issues were thé result of a‘ ‘perfect storm’ of independently unlikely
circumstances, without which the issies would:no t.have, occurred to the degree that they did. A
common view among managers is that the’ SSA: hag uuccessfully. operated for many years
without such problems, and now that the unfoftunate évents are in-the past, the SSA will
continue to operate for many years into the future without any similar events. This view
suggests that no systematic changes to the SSA’s management of their operations are necessary
to operate the fleet at an acceptable level of reliability.

 

By contrast, our investigation suggests that the SSA may, in fact, have had good luck not to have
had more frequent and severe incidents. This ‘luck’ over the years may be attributed to the high
quality and dedication of its employees. But as the pace of change in the industry increases,
coupled with the increase in recent turnover at the SSA, they will likely experience more

 

Comprehensive Review of the Steamship Authority's Operations §2 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 59 of 141

frequent incidents. This is based on the breadth of quality issues observed, as evidenced by the
example in the Issues section below.

4.1.6.1 Issues

Many, if not all, of the vessel-related casualties that occurred this past spring at the SSA could
have been avoided if the SSA had an effective mariagement system in place with stated health,
safety, quality, and environmental protection goals. How such.a system can prevent incidents
can be explained by understatiding two.key elements of managemient systems that are not
effectively in place at the SSA! hierarghic ;continuous improvement.

  
  
  
  

Hierarchical control: Management ‘plicit def the roles aril responsibilities of all
personnel, develops policies and procédures ‘that pr ibe how personnel perform their jobs, and
builds a system of accountability that ensures that work gets done in the way that management
has prescribed.

All companies, including the SSA, use hierarchical structures to organize their work force, define
roles and responsibilities, and enable day-to-day operations. Observations of the SSA’s
operations suggests that what they do not do is prescribe how they expect vessel crews to
perform their jobs. The SSA lacks a comprehensive set of policies and procedures that
enumerate the expectations and define how routine tasks and operations should be performed.
Without management prescribing the ‘best’ way for crews to perform their jobs, the organization
is reliant upon the training and judgement of the individual watch standers to decide. This takes
the control of quality outcomes out of the hands of management and gives it directly to vessel
crews.

Considering that this review of the SSA’s management identified serious shortcomings in crew
operational training, and observed circumstances where new crew members were put on watch
with little or no training, the need for the SSA management to take direct control of quality
outcomes, versus relying on crew judgement, becomes more urgent.

 

Continuous improvement: ‘The mantagemelitiinperative toleoitinually ‘evaluate policies and
procedures with the stated goal of ‘miprovin ytoomes;, usiny a:standardized framework. As
implemented by quality managementisystemsé continuous iimplovament often involves the
proactive identification and analysis of instances where prescribed policies aid procedures are
found to be incorrect or ineffective.

   

HSQE management systems manage risk by forcing organizations to identify any issue that
could contribute to an undesirable HSQE outcome, understand how and why that issue came
about, and adjust policies and procedures to protect against the recurrence of that issue. In nearly
all cases, issues that are identified and reviewed would not, in and of themselves, lead to an
undesirable outcome, but if they have potential to do so, given another system failure or mistake,
then they are investigated and prevented from recurring.

By systematically eliminating circumstances that could lead to undesirable outcomes, continuous
improvement programs increase the resiliency of operations, adding levels of protection against
undesirable outcomes and reducing the likelihood that operational mistakes or equipment failures
(which inevitably will occur, even in the most diligently managed operations) will not result in a
serious incident.

It is the prevailing attitude among some members of the SSA management that the vessel
casualties experienced in the spring of 2018 were the result of a confluence of external factors,
bad timing, and bad luck; and that no systematic, changes to the organization are required to

prevent recurrence of such aa aaek a reMew: of the way: eit the SSA manages risks
ft

 

13 December 2018

Comprehensive Review of the Steamship Authority's Operations a 53
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 60 of 141

 
  
 

 

, cess related t to the identification and
correction of quality and safety issues in the atea- es vessel management.

The following is a list of quality issues related'to the March 17 blackout of the M/V Martha’s
Vineyard that were identified during the root cause analysis of that casualty. None of these
issues, in isolation, would cause a casualty, All of these issues, however, represent breakdowns
in the way the SSA manages quality and safety onboard their vessels. In the context of a
functional HSQE management system, each one of the listed items would be considered a ‘non-
conformity’, which would trigger investigation, corrective action to fix the problem and prevent
future occurrences, and documentation that the issue was resolved.

 

e Lack of vendor controls during the shipyard allowed non-critical alarms to be configured
as generator shutdowns.

e Lack of testing of generator controls allowed vessel to leave the shipyard without
engineering management identifying the above issue.

e Shipyard oversight failed to identify incorrect crimp on Generator #3 connection to the
generator starter.

e No procedure or checklist was in place to provide instruction to crew on how to restore
the plant from a blackout condition.

e Vessel crew failed to restart the fuel oil transfer pump when restarting the plant from a
blackout condition. : ue edge

e The vessel was released 054 E jor casualty v with unidentified damage to the
switchboard. mo ; 5

° The vessel was released to service afibe: ‘a major casualty with inadequate operational
review of the plant (e.g., fuel pump was not restarted).

e Fuel transfer pump pressure gauge was ineffective.

There was no indication of fuel transfer pump running.

The change in fuel system configuration was not known by crew.

The change in fuel system configuration not known or evaluated by management.

Vessel crew did not recognize dropping fuel tank level until the tank was empty.

Shipyard specification drawings of the fuel system were incorrect.

Shipyard oversight of automation vendor failed to ensure that fuel level alarms were

correctly configured.

e The vessel was released from shipyard without having tested USCG-required fuel level
alarms.

e Vessel PSTP was incorrect — it did not include required low fuel level alarms.

e Vessel was released from shipyard without having completed a comprehensive test of the
modified alarm and monitoring system.

e PSTP used during the vessel’s COI was not USCG approved.

e Crew lacked training on back-feeding. power from EDG to main switchboard.

e There was no procedure available’ to. vessel crew on’ ‘How to back- feed power from EDG
to main switchboard. ae P Py a

e One of the vessel’s two fuel transfer pumps. liad been. ‘clectiivally installed on a fuel
supply circuit that was not isolated’ by: the rémote fuel shutoff.

   
 

   

While many of these issues are typical details that all vessel operators struggle to manage, the
number of issues that were identified in association with a single vessel incident suggests that the
SSA’s operation has an unusually high level of unobserved or ‘latent’ issues, any one of which
could contribute to a future incident. Since the spring of 2018, the SSA has resolved some of the
specific deficiencies identified on this list. For example, the M/V Martha’s Vineyard PSTP has
been submitted to, and approved by, the USCG. As a regulatory requirement, it was crucial to

 

Comprehensive Review of the Steamship Authority's Operations 54 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 61 of 141

address this with urgency. This investigation of the SSA’s operations discovered no sign,
however, that the SSA was making any systematic changes to policies or procedures that would
address the root cause failures associated with this incident. They have not, for example, made
any fundamental change to crew training systems, engine department watch processes, or their
approach to shipyard project management. This fact reinforces the observation that the SSA is
focused, in large part due to a lack of resources, on meeting the minimum compliance standards
rather than pursuing proactive improveme }

  
 

4.1.6.2 Industry Standards/8

Formalized and documented HSQE piograms’ are ‘Tandated f for padsenger vessels operating in
international waters under the ISM Code, and are common, but not required, among domestic
ferry operators. Current best practices for ferry vessel operators of the SSA’s size is to have a
formalized HSQE program implemented i in an ISO quality management style and fully supported
by leadership at the highest levels.

A majority of organizations in the maritime industry, both globally and domestically, have
identified the need to set and work actively to achieve HSQE goals. Most of these organizations
have realized the benefits of using a management system to do so. The management systems
employed take many forms and represent a variety of approaches tailored to the industry segment
and individual operation, but they consistently follow the ISO format for management systems
and ensure that the following functional requirements are accomplished:

e Acclear and concise policy is provided.

e Communications protocols are established.

e An individual independent of the chain-of-command is designated and given proper
authority and responsibility to manage the system and ensure effective communication.

e A means of verifying the effectiveness of the: system is provided.

Within the maritime community the. JSM Code has been adopted to address safety and
environmental protection management. “Organizations have: incorporated elements of the ISO
9001 standard for quality management systems, las other standards, into their program.
This has been a very effective way to’address’ issues through; a ‘single platform, commonly
referred to as a safety management system (SMS) or other name suitable to the elements
incorporated.

 

The ABS Guide for Marine Health, Safety, Quality, Environmental, and Energy Management
(Reference 11) provides guidance on implementing an HSQE program in the maritime industry.

The ISM Code and related code sections specific to the maritime industry that address safety,
environment, security, and quality have been adopted by some of the nation’s largest ferry
operators. While the ISM Code is not a regulatory requirement for domestic maritime
operations, it is becoming an industry standard/best practice, adopted by ferry operators such as:

Washington State Ferries, since 1998.

Staten Island Ferries, since 2005.

HMS Ferries, since 2003.

NYC Ferry, since 2017 (ISO standards 9001, 14002 and 45001).

4.1.6.3 Specific Solutions

The SSA should strongly consider developing and implementing an externally-audited ISM
Code-compliant safety managément system (SMS) as'a rhanagement system foundation. An
SMS system, and the continuous ithptovement procksses that’ Come with it, would force the

organization to identify quality gaps atross thy of zation ani track each to a resolution. This

   

 

Comprehensive Review of the Steamship Authority's Operations 55 13 December 2018
Case 1:17-cv-12473- NMG | . _Pacumeni 26. 1 Filgg, 03/20/19 Page 62 of 141

     

system could then provide the infrastructure t6 support additional management programs to
address quality, health, and other challenges they may face in the future.

Developing and implementing an SMS requires human, financial and IT infrastructure resources.
A designated person (DP) must be identified. The role of the DP is to facilitate communications
between employees and management (a crucial element of the SMS), verify and monitor the
system as it strives for continuous improvement, and coordinate and prepare for external audits.
In order for the DP to effectively perform these functions they must remain independent of the
chain-of-command, have direct access to the highest levels of authority in the organization, and
be provided with adequate resources.

A full time DP with administrative assistance is typical for an organization of this size. There is
an inherent advantage to assigning this and only this role to a single individual, When
individuals are responsible for both the short-term operational performance of the organization
and its long-term commitment to healthy, safety, quality, and the environment, the short-term
operational performance often conflicts and overrides the HSQE goals. An employee dedicated
to the title and given sufficient organizational independence would be able to support quality
imperatives in the face of commercial and organizational Pressure. The DP should report
directly to the General Manager.

   

4.1.7 Hero Culture

The SSA is led by a small group of hard working in¢ ividuals, who spend significant portions of
their time performing duties that are outside of their job descriptions. These individuals carry a
significant amount of institutional knowledge (see Section 4.1. 1), and in many cases they are the
only employees capable of fulfilling certain duties. All of these observations are aspects of a
pervasive hero culture: a culture in which the organization is overly-reliant on a small number of
individuals.

There are several factors fueling the hero culture:

e The SSA workplace is highly visible and scrutinized by its customers. The appearance of
hard work and long hours is celebrated by customers and the organization, even if the
allocation of resources is grossly inefficient.

e The SSA is laser-focused on cost-cutting. An unintended consequence has been to cut
out its own ability to do adequate planning.

e A hero culture creates a vicious cycle. While the culture of cost-cutting has resulted in
vastly inadequate organizational planning, breaking out of the hero culture ironically
requires significant planning.

e Fighting fires is easier than planning.

4.1.7.1 Issues Mt Res : ORL POR Be

There are numerous issues associated with a hero culture, including:

 

e Being perpetually stuck in a reactionary,“ fightine™ mode:

© The lack of process-based, institutionalized' ‘operations.

e Difficulty managing people’s time, due to a disconnect between job titles and duties
actually performed (see Section 4.1.5 Allocation of Human Resources).

e A stressful, rigid work environment, where it seems like everyone is busy but nothing
gets done or gets done well.

e Resistance to change, planning exercises, or anything that gets in the way of the most
urgent and visible needs.

e Tribal knowledge - knowledge that is only known by a few employees.

 

Comprehensive Review of the Steamship Authority's Operations 56 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 63 of 141

e Lack of scalability, since knowledge and power is concentrated within a small group of
“heroes.”

e Lack of adaptability to evolving customer demands and industry dynamics.

e Burned out employees and low morale, due to unrelenting workload and the feeling of
wasted time due to inefficiencies.

e Lack of oversight and increased risk for. mistakes.

e Lack of trust and empowerment, due:to.a lack of processes for sharing information and a
lack of processes for institutionalizing how. the organization operates.

e Inefficiency due to employees. performing tas below their. i paygrade or that other
employees are better suited to handle. 4°) iigce.

e Self-perpetuation, because the hero culture is easier and more rewarding than planning.

 
  

“ea . oe

4.1.7.2 Industry Standards/Best Practices

Mature organizations like the SSA should have documented processes for every job function that
is required to deliver their product or service. In the marine industry, companies which have
successfully adopted process-based operations are leading the industry in operational efficiency
and customer satisfaction.

No employee should be irreplaceable. This is critical to the reliability of the organization, but
also a critical factor for breaking the self-perpetuating cycle of a hero culture.

The SSA is a complex organization that requires a highly skilled and competent workforce to
accomplish its objectives. However, there are many other ferry services of similar or greater
complexity that do not suffer from the same levels of employee stress and fatigue that we
observed at the SSA.

4.1.7.3 Specific Solutions

The SSA management needs: to: change .froma-hero. culture to-axprocess-based culture. Culture is
the hardest thing for any organization:to: change, whichis whysit is often precipitated by a crisis
followed by demands for change by the. custotnersenishareliolders;. In this case, the SSA’s
governing Board will need to closely oversee the. implementation. of the following solutions to
ensure they are given the time, effort, and resources they require.

The first step is to align the job duties for each job title with the work actually performed. This
will begin to illuminate key processes and any inefficiencies in accomplishing them, and help to
balance workloads. The basic process is described in Section 4.1.5 Allocation of Human
Resources,

The second step is to define the key processes that the SSA follows in order to accomplish its
mission. This process mapping exercise will be a project of its own, requiring an internal
champion or an experienced contractor. The processes will be broken into tasks such that
somebody with reasonable qualifications and on-the-job training can perform them, and the
organization chart will be mapped to the processes to define responsibilities.

The SSA should also improve its communications to the public to better illuminate what it is
doing to perform its mission. By providing reliable operations and good communications, the
SSA should be able to eliminate the need for employees to routinely work well over 40 hours per
week,

 

 

Comprehensive Review of the Steamship Authority's Operations 57 13 December 2018
  

fa? ag

Filed 03/20/19 Page 64 of 141

PAS 4s ONS

Case 1:17-cv-12473-NMG Document 125-1

4.1.8 Institutional Knowledge

Institutional knowledge is the wisdom held by an individual about how an organization or part of
an organization functions. Institutional knowledge can be a tremendous asset to any organization
if properly captured and managed.

It was generally observed that there are many long-tenured individuals with significant
institutional knowledge at the SSA. Although it goes without saying that having knowledgeable
employees is a great asset for any organization, a negative side effect of being able to rely on
institutional knowledge is that it can be over-relied upon, resulting in a lack of documented work
processes. Evidence of this was observed at the SSA. This lack of documented work processes
has a number of ill effects, including putting the organization at risk of unnecessarily relying on
unique individuals, causing inefficiencies, and preventing change.

The risks of this problem are amplified at the SSA due to the following related observations:

e Management turnover: The SSA i is currently undergoing a high degree of management
turnover (mostly due to retiréinents),. Ww chis amplify ing the amount of information that
is being lost and highlighting a a lack of edu lancy i in key management roles.

e Changing environment. Thé industry and ¢ ironment in:which the SSA operates is
rapidly changing, also amplifying the problem. _

e Inconsistencies in fleet. The SSA ferry system is complex, with little consistency
amongst the vessel fleet, crews, and equipment.

e Overreliance on memos. The primary mode of communicating new policies and
procedures is with memos, which is not a reliable medium for document control and
referencing.

    
 

4.1.8.1 Issues

The SSA is highly exposed to the risk of institutional knowledge loss when an employee leaves
their job. With an aging workforce, especially amongst vessel crews, this issue will continue to
amplify unless the overreliance on institutional knowledge is addressed.

Relying on institutional knowledge can result in the acceptance of bad practices or “bad habits.”
Institutional knowledge is resistant to the adoption of best practices, evolving industry standards,
and programs of continual improvement.

Relying on institutional knowledge is subject to a higher degree of individual interpretation than
relying on documented standards and work -Prgcesses. This results in inconsistencies and
increases the opportunity for: errors: ne i :

    

 

4.1.8.2 Industry Standards/Bést F Prac ctices

Most industries, not just the maritime industry, are challenged by the overreliance on
institutional knowledge. There are several standard approaches that can be employed to deal
with the issue. Some common approaches are to:

e Identify leadership competencies in existing employees, and train the next generation of
leaders well before the jobs are available.

e Ensure there is never just one person capable of performing any given job function within
an organization. At a minimum, there should always be at least one backup.

e Document business practices within living documents, which are updated as best
practices emerge and evolve.

 

Comprehensive Review of the Steamship Authority's Operations 58 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 65 of 141

4.1.8.3 Specific Solutions

The solution to an overreliance on institutional knowledge is to adopt the best practices detailed
in the section above. At the SSA, this should start with documenting knowledge (how the
critical functions of the business are performed successfully) and ensuring knowledge
redundancy amongst the work force.

Specifically, the SSA should document its work processes, beginning with those that are the
most critical to meeting its objectives, i Memotandums are currently the dominant medium for
disseminating policy changes throughout the, organization, but. these are inadequate as they can
easily be overlooked and do not achieve vérsién c@ntrol. Instead, the SSA should maintain a
database of policies. Memos should only be.used to dlert employees of new or amended policies
and direct employees to the appropriate version-controlled documents.

3

To ensure knowledge redundancy amongst its employees, the SSA should engage in succession
planning, and ensure there is always at least one employee capable of filling every employee’s
role. Employees in management positions should be held accountable for training those who
replace them. The SSA should also consider developing formal mentoring programs to train the
next leaders.

4.1.9 Tenure

The SSA management contains a high number of long-tenured employees, as illustrated in
Figure 6. While there are numerous positive qualities associated with organizations that are able
to retain employees, the SSA suffers from an overemphasis on the tenure of its administrative
and executive team as a grounds for career advancement.

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOODS HOLE, MARTHA’'S VINEYARD |
AND NANTUCKET STEAMSHIP AUTHORITY A
©% = Hired into current
QRGANIZATIONGHART =, ey role internally
pee G8. os
4
7 : [2 ; PUB er = 10+ year tenure
¥ ~~ t gis oe :
a , i TER fous Treasurer we with SSA
GENERAL MANAGER, “4 ‘promoted tp GM “ae
26-yr tenure until ; =| in 2027. = 20+ year tenure
position turned . TREASURERY .
over in July 2018 GENERAL COUNSEL COMPTROLLER with SSA
“Legal Counsel Movstore/Parlicipates in: * Finance Moniors/Participates in.
* License Agrse- = * Labor Relations ‘Accouning ° Labor Relations
tener, * Environrsenial * Aupding * Salary & Bunehits
* Contacts. Camplinnes *Precurainent Administration
* Heal Estate * Sdialy Gompkance * Payaod
* agaton * Procurement * lisence
* SSA Pohoes ; Comphance
én HR @ ot
ee ee OF al oF| | oiRecton a |
spool ENQINEEAING Al | INFORMATION HURAN aS one
7 MAINTENANCE TECHNOLOGY RESOURCES j New position

 

 

 

 

 

in May 2018

Figure 6 Tenure of the SSA executives

An important and valid reason for promotion of long-tenured SSA employees is that longevity is
highly correlated with experience and wisdom, which are valid measures of merit. However,
some cultural problem areas inflate the importance of tenure at the SSA for the wrong reasons.
The SSA is overly reliant on institutional knowledge (see Section 4.1.8 Institutional Knowledge).
Long-tenured employees tendo be the: most:éliant institutional knowledge.

 
     

 

Comprehensive Review of the Steamship Authority's Operations 59 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 66 of 141

The SSA also has a hero culture which has concentrated knowledge and power in a small number
of executive-level employees. This concentration of power results in organizational
inefficiencies for many reasons (see Section 4.1.5 Allocation of Human Resources).

Recruiting outside of the organization has been passive. For example, the Port Captain position
has been open for a considerable time but has not been advertised externally, despite the fact that
the SSA has only received one internal application.

The competitive environment in which the SSA recruits its employees is an important
consideration. The SSA headquarters is in Falmouth, MA —a small town with a high cost of
living (96.2% above the national average, Reference 5). The maritime industry also offers high-
paying private sector jobs, such as oil industry jobs in the Gulf Coast region. These salaries
cannot be matched by the SSA. However, recent salary audits of the SSA show that
management salaries are in line with comparable positions in other public service organizations.
The SSA is also in close proximity to a strong maritime community, including Massachusetts
Maritime Academy. And, the geographic region is: generally. considered a very desirable place to
live. Considering all of these’ factors'and discussions with theSSA HR Department, the SSA’s
ability to recruit qualified candidates was not observed to be'a major factor in the tenure of its
employees. youd

4.1.9.1 issues

Issues associated with the SSA’s overemphasis on tenure as a grounds for advancement include
the following:

e Merit underemphasized. The longest-tenured employees may be promoted instead of
the best qualified candidates. This damages the performance and morale of the
organization. In some cases, qualified candidates at the SSA did not even apply to
positions out of deference to others in the organization who they believed were “next in
line.”

e Insularity. Fresh and outside perspectives are suppressed when there is a lack of hiring
from outside an organization. Insular organizations experience difficulty adapting to
their evolving surroundings. They are also at elevated risk of ‘groupthink,’ or making
decisions as a group in a manner that discourages creativity and individual responsibility.

e Toleration of underperformance. There was evidence of underperformance not being
remediated at the SSA due to a lack of management will to confront long-tenured
employees.

! : i.

  

4.1.9.2 Industry Standdids/eest Praétides® be

Decision making can be improved when natural coalitions a are e broken up. By assigning people
with different interests and roles and who do not normally work together to shared tasks, fresh
perspectives and ideas come to light. Recognizing this when hiring and promoting can positively
influence those decisions.

Merit should be heavily weighted when making decisions about hiring, advancement, and
incentive structures. Tenure is correlated with merit, so all else being equal, those with longer
tenure have an advantage without the need to artificially inflate the value of tenure.

4.1.9.3 Specific Solutions

Greater emphasis should be made on recruiting outside of the organization for job vacancies,
especially while the SSA continues to be managed by a core group of very long-tenured
employees with limited experience outside of the organization.

 

Comprehensive Review of the Steamship Authority's Operations 60 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 67 of 141

In order to ensure that tenure is not overemphasized at the expense of merit, it is critical that
management performance is tied to organizational performance. The solution to this is for the
SSA to develop performance metrics on which its executive staff are measured on an annual
basis (see Section 4.1.2). This starts at the top: the SSA’s governing Board needs to develop
operational performance objectives on which to evaluate the performance of the General
Manager, Treasurer, Operations Manager, Director of Engineering & Maintenance, Director of
Information Technology, and Director of Human Resources, at a minimum.

4.2 Fleet Maintenance

4.2.1 Engineering Te and Procedures

    

Evaluation of the SSA’s marine chiginéering ‘Ope tions : included an investigation into what
policies and procedures are in place dnd:beinguutitizédiby ae -oFganization’ s personnel. The
following procedures were identified:. Py pape pte

e Procedures for the start-up of vessel machinery plants.

e Procedures for the securing of vesse] machinery plants.

e Acomprehensive Engineering & Maintenance Safety Management Procedures
Manual.

The vessel start-up and securing procedures were observed to be available onboard fleet vessels
and generally in use, despite several shortcomings, including:

Lack of document control. Policies were observed to have no revision numbering or date to
allow for document control, or official formatting to suggest they are the current authorized
procedures.

Inconsistencies across fleet. Procedures were observed to lack standardization and consistency
across the fleet with regards to format, content, degree of detail, and objectives. For example,
inconsistencies in the vessel startup and securing procedures were observed between

M/V Martha’s Vineyard and M/V Woods Hole. The Martha’s Vineyard procedures were highly
descriptive and provided familiarization information, which may be useful to new and
inexperienced crew members, but reduce the value of the procedure as a working checklist. The
M/V Woods Hole procedures : were, written m ich, more like.a-working checklist, but lacked
instructive information for new and ihexperichived raw imembers, In'both cases, the procedures
were written in an informal, conversational toné,'addacked: ‘dovtittient control.

 

 

There was no evidence to suggest that the Engineering & Maintenance Safety Management
Procedures Manual had been distributed throughout the organization, and procedures
documented in this manual did not appear to be in active use within the organization.
Discussions with engineering management indicated that the manual had never been officially
released as policy, and was still under review by senior management, despite the revision date of
June 2012.

Instances where the lack of standardized procedures directly contributed to a vessel incident
were also observed, as described in Section 3. These included the following examples:

e In the aftermath of the generator fire on M/V Martha's Vineyard, the crew was called on
to restore the plant from a blackout condition. There was no procedure or checklist for
this operational transition. If there had been a formalized procedure or startup checklist,
or if the crew had followed the plant startup procedure, then the fuel transfer pump would
have been restarted, and the March 17" blackout would have been avoided.

e The SSA failed to perform an effective investigation into the cause and effects associated
with the fire that occurred on the M/V Martha’s Vineyard, and therefore failed to identify

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 68 of 141

latent damage to the swWitchbdi d didi erational liniitations that led to the blackout on
March 17". If the SSA had’a ‘procedure: presty ‘abing How such investigations must be
performed, or if the SSA had followéd‘the éaStalty investigation policies outlined in the
draft Engineering & Maintenance Safety Management Procedures Manual, then these
limitations would have been identified and subsequent vessel casualties or service
interruptions possibly avoided.

e In the aftermath of the March 17" blackout of M/V Martha’s Vineyard, the vessel was at
anchor with the ability to only run the emergency diesel generator. Restoration of power
to critical loads on the main switchboard were delayed because the crew did not know
how to back-feed power from the emergency diesel generator to the main switchboard.
The lack of a written procedure that was available to the onboard crew delayed the
restoration of power and lighting to the vessel’s main switchboard, and unnecessarily
demanded the attention of the vessel Chief Engineer and Port Engineer at a critical time.

 

 

Multiple issues were observed with the periodic safety test procedures (PSTPs) associated with
the SSA vessels. These procedures are special test documents that are explicitly required by
regulation, which must be approved by the USCG Marine Safety Center (MSC), and performed
to the satisfaction of the local Officer in Charge, Marine Inspection (OCMI) on an annual basis.
The following problems associated with the PSTP for the M/V Martha’s Vineyard were
identified during the investigation of casualties onboard the vessel.

e The vessel did not have: a USCG- “ap roved PSTP at the. end of shipyard period.
¢ Prior to June 2018, the vessel Re on sided of sever al individual procedures for
quire 3 yA
various systems, such as the Pat 1c system and, the alarm and monitoring
system, instead of a single document, - .

e The procedure for the alarm and monitoring sysiem ‘was not ‘complete or accurate. For
example, generator fuel pressure alarm setpoints were not correct, and no fuel service
tank level alarms were included.

e The procedure that was, according to the SSA management, performed for USCG was
not marked to suggest that it was approved, and did not include a test date or name of the
tester. The procedure form has a field for witnessed by and date, but it was not signed.

e The new, re-written version of the vessel’s PSTP appears to be incomplete and/or
inaccurate. For example, it does not include low generator fuel oil pressure alarms.

      
 

    
 

 

4.2.1.1 Issues

The absence of clear policies and procedures presented in a consistent format and with a clearly
communicated expectation that these policies and procedures will be followed results in vessel
crews and maintenance personnel applying their own personal preferences, experiences, and
Judgement about how best to perform a task or conduct an operation. The variability of many
unique approaches to the same job function creates possibilities for misunderstanding and
mistakes. It makes it difficult for management to consider the various options and decide on an
optimal procedure. The lack. af. consistengyalso 1 reduces efficiencies that could be gained if
everyone was doing things the sant We Q take liffi¢ to reinforce good practices and
identify and eliminate bad practices. : $ ae i

     

   

A lack of policies and procedures also makes it difficult or impossible for vessel management to
direct the actions of its crews. For example, the rate at which the M/V Martha’s Vineyard fuel
service tank level dropped during the March 17" incident was dramatically increased by the
change in fuel system configuration that occurred prior to the incident and without the
authorization of vessel crew management. If configuration of the fuel system was covered by

 

Comprehensive Review of the Steamship Authority's Operations 62 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 69 of 141

vessel operational policies and/or documented watch processes, then the incident may have been
avoided.

In the same way that vessel equipment operational policies ensure the safe operations of vessels,
procedural approaches to engineering management processes ensure that critical job functions
are accomplished, and that quality and performance goals are met. For example, many quality
issues resulted from a lack of quality control procedures during the M/V Martha’s Vineyard
midlife refit project.

4.2.1.2 Industry Standards/Best Rraptices,

Pn

Vessel managers operating fleets the Size anit bi y of the ‘SSA typically employ a
formalized management system to documéent.and. ont ol the policies and procedures that are in
place in their organizations. These, systems force; operators: to.develop and implement policies
and procedures for all operational and managerial processes. A more detailed discussion of how
and why operators implement such programs is included in Section 4.1.6 Health, Safety, Quality,
and E).

   
  
 

4.2.1.3 Specific Solutions

It is unlikely that the SSA will be able to prevent future occurrences of the kinds of casualties
that were experienced in the spring of 2018 without making a cultural and managerial shift from
informal policies and procedures that rely on the judgement of individuals to a formalized
management system that prescribes procedures related to all aspects of vessel operations. The
SSA should strongly consider developing and implementing an externally audited ISM Code-
compliant safety management system (SMS) as the basis of and controlling mechanism for all
policies and procedures (see Section 4.1.6 Health, Safety, Quality, and Environment Policies).

Whether or not they are codified by an SMS, the SSA should develop a set of company policies

and procedures that comprehensively define all critical tasks and processes that are required for

the organization to operate safely and efficiently. The basic steps to implement these policies

and procedures are: shalt AL. Saks
ne ; SEE Lib He mL,

1. Identify all operational and: signa Lec ces ‘whose performance impacts vessel
operations, condition, readineés,, and relia A.

2. Develop individual procedures that. speci call address all ‘Sperational, safety, and
quality concems regarding the particular task or process. .

3. Publish the policies in a standardized format and make them available to all personnel
where they perform their work.

4. Communicate the polices such that all personnel understand the details of the policies;
confirm their understanding in writing.

5. Establish feedback mechanisms that test the effectiveness of the policies and procedures

and investigate all instances where they have failed to meet functional requirements (e.g.

non-conformities, casualties, near-misses).

Adjust the polices based on feedback to make them more effective.

7. Control the policies so that changes are quickly communicated and adopted throughout

the organization.

  

  

a

The adoption of a policy-based framework for the management of the SSA vessel operations
represents a departure from the organization’s current way of doing business. As such, it will
require a cultural shift in both management and personnel to be efficiently and effectively
implemented. Personnel are more likely to make the required cultural shift and embrace a
policy-based framework when they are presented with convincing evidence of the value of the
change. The implementation. of new. poligies should include. ‘training that provides this evidence.

 
  

 

Comprehensive Review of the Steamship Authority's Operat fis 63 : 13 December 2018

yok
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 70 of 141

4.2.2 Engineering Resources

  
 

Shortcomings in the SSA’s engineering opela onsiid itified by this investigation suggest that
the SSA engineering and maintenance department: thay “be understaffed for the responsibilities it
is tasked with. The following three areas are particularly affected by this deficiency:

a. Engineering department crew training (see Section 4.2.2 Engineering Resources for more
details).

b. Establishment and enforcement of vessel policies and procedures pertaining to engine
room operations (see Section 4.2.1 Engineering Policies and Procedures for more details).

c. Vessel repair, refit, and construction project planning and management (see Section 4.2.4
Project Planning for more details).

The following is a summary of responsibilities of the SSA Director of Engineering and
subordinates, based on the SSA’s organizational chart, job descriptions, and observed
functionality:

e¢ Engine department operations: Oversight of the day-to-day engine room operations of
the SSA fleet, including the development and management of all engine department
policies and procedures, and all efforts associated with unplanned vessel maintenance or
other departures from standard vessel operations.

e Personnel training: Development and execution of training programs for all engine
department and maintenance ersonnel:; Pkt oe

   
 

2 SSA

 

e Asset maintenance: Plannii nd ‘exeeu ot of preventive and corrective maintenance

for all physical assets of the SSA, titi Rel, fertinals; ‘facilities, and all rolling
stock. This also includes the implemehtatid nd mahiagenient of the ‘SSA’s
computerized asset management/maintenante system.

  

e Management of maintenance division: Management of the SSA’s maintenance
personnel and assets, including planning of vessel repair projects at the SSA facilities and
all activities associated with purchasing, warehousing, and shipping and receiving for the
warehouses.

e Vessel repair projects: Planning and management of vessel repair projects conducted at
external shipyards, including specification development, contracting, and regulatory
interfaces.

e Vessel construction: Planning and management of vessel construction projects including
the management of design development, shipyard selection, contracting, and shipyard
project management.

e Regulatory compliance: Regulatory compliance of vessels and vessel personnel, where
engineering/technical matters are relevant to the compliance.

To discharge their responsibilities, the Director of Engineering has the following personnel
available:

  
 
  

Ha gK oss ‘3 Mink,
e A Facilities 1 Maintenance ;

operations or maintenance.

e A Vehicle Maintenance Supervisor, who is a epoitible foi all rolling stock including
22 buses.

e A Vessel Maintenance Manager, who is responsible for a maintenance staff of 32
including 3 foremen, spread across three facilities.

 

Comprehensive Review of the Steamship Authority's Operations 64 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 71 of 141

e A Port Engineer, who is responsible for engine department training and performance, as
well as fleet maintenance schedule planning, budget, and control.

e An Assistant Port Engineer, who assists the Port Engineer and the Maintenance
Supervisor, and is responsible for ensuring that the SSA’s computerized asset
management system is utilized across the fleet.

e A Project Manager, who is dedicated full time to the Woods Hole Terminal project.

« A Maximo Planner, who is dedicated full time to the upkeep and management of the
SSA’s computerized asset management system (Maximo).
sa

 
 
 
 

e An Administrative Assistan{
e A Department Clerk/Secretary.
e Contract employees, as needed.

e Vessel crew, who are sometimes used to assist in shipyard project execution.

This assessment suggests that all critical tasks associated with crew training, the establishment
and management of engine department policies, and the planning and management of vessel
repair and construction projects must be handled by the Director of Engineering and two
additional FTE positions, the Port Engineer and Assistant Port Engineer, as well as the Vessel
Maintenance Manager to assist with vessel maintenance planning.

The SSA, as currently structured, lacks sufficient human resources in the area of middle-level
engineering management to be successful in the discharge of assigned responsibilities,
particularly in the three areas mentioned above. With a fleet of 10 aging vessels and a nearly
constant rotation of those vessels through shipyard/repair periods, the effort associated with
planning and executing these functions is far greater than what is currently available within the
organization.

The SSA has relied on external contractors to assist in the development of shipyard
specifications and the management of large shipyard projects. This has helped the SSA manage
the workload associated with. ‘these Projects but has peen insufficient to close the capacity gap.

   

Discussions with various vessel crew suggested tha port ef igineers in particular are
chronically over-committed, forcing them’ to igno s urgent ‘responsibilities. Numerous
engineers indicated that they were reluctant to teach out to the Port Engineer, because they knew
how busy the Port Engineer was.

4.2.2.1 Issues

It is difficult to attribute specific lapses by the SSA’s engineering management to problems
associated with shortages in human resources as it is impossible to determine what personnel
would have done if they had had more time to perform their jobs. However, it is reasonable to
conclude that the over-commitment of engineering management is a likely contributor to the
organization’s recent vessel reliability issues. Maintaining the status quo puts the organization at
increased risk for future such incidents.

The engineering management team at the SSA appears to have the appropriate technical skills
and background to successfully manage the engineering aspects of the SSA fleet. Yet, as this
investigation has illuminated, the SSA has chronically neglected operational processes and
critical engineering details in ways that have caused major vessel incidents. For example, two of
the failures associated with root cause analyses performed as part of this study indicated
incorrect implementation of vessel alarm systems modifications. Discussions with the vessel
Port Engineers regarding shipyard projects. suggest t that, while they intend to be involved in
technical details such as alarm, System integratic Jen, their general lack of availability prevents them

   

Comprehensive Review of the Steamship Authority's Operations pg 85 Ln 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 72 of 141

 

from having anything more than a cursory ‘involvemesit in such’ matters. Absent their
involvement, such details fall to others who miay not be qualified to provide the correct answers,
such as the controls vendor or the crew assigned to the shipyard project. Or, worse, verification
of these details is not accomplished at all.

The Port Engineers and Director of Engineering are the individuals who are most closely
involved with the response to, investigation of, and corrective actions associated with vessel
casualties or unscheduled maintenance events. As such, any work that they are normally
engaged in stops when they are needed to respond to emergent issues. During the organization’s
extensive issues in the spring of 2018, all three of these individuals spent a substantial amount of
their time reacting to unplanned events, not tending to their normal! responsibilities.

Interviews with all engineering management personnel suggest that the need to respond to
emergent issues, and the general] disparity between their work capacity and their assigned
responsibilities, causes a prioritization of tasks that biases the manager’s attention to the urgent
rather than the important. The general effect of this prioritization is that quality management and
mid- and long-term planning are neglected.

4.2.2.2 Industry Standards/Best Practices

Comparisons in manning levels between the: SSA and other: ferry. ‘system operators are difficult
due to the lack of comparable vessé Sperators, ‘in terms of organizational structure, vessel
operations, and business capitalization. That said, a.comparison with publicly available data
from Washington State Ferries (WSF) i in 201 F¢ ¢ rthce 6) allows’ for some useful observations
with a highly regarded ferry system. At the time that this Sthanizdtional chart was released, the
WSF system consisted of approximately 23 vessels'and the following staffing levels:

 

  

e 13 staff serving a Senior Port Engineer for Fleet Maintenance, with responsibilities for
vessel crews and engineering operations.

e 21 staff serving a Senior Port Engineer for Vessel Preservation, with responsibilities for
vessel upgrade and repair projects.

e 15 staff serving a Vessel Design Chief, with responsibilities for engineering associated
with new vessel designs and modification of existing vessels. .

WSF is a larger organization with a different mandate, larger and more diverse operations, and
vastly greater revenues. However, it is reasonable to conclude, by comparing the level of
resources that each organization dedicates to engineering operations, training, and vessel project
planning and management, that the SSA’s engineering management lacks sufficient resources.
Also noteworthy is WSF’s separation of ‘Fleet Maintenance’ crew responsible for operations,
and ‘Preservation’ crew, responsible for vessel repair and upgrade projects. This deliberate
segregation of responsibilities insulates planning and management efforts from urgent issues that
can and do occur within the operations realm.

 

team:

e Increase the number of port engineers.

e Dedicate port engineers to specific vessels and make them responsible for the readiness
of all vessel engineering crew and equipment.

e Create a project engineer position with responsibilities for the planning and management
of vessel repair and modification projects. This position would interact with the vessel
port engineers when planning projects, but the project engineer would be responsible for

 

Comprehensive Review of the Steamship Authority's Operations 66 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 73 of 141

all aspects of specification development, contracting, contract management, and quality
control while being isolated from vessel operations. This position would be responsible
for the successful execution of shipyard and repair facility projects, including outsourcing
construction oversight services to third-party engineering firms.

e Have all port engineers report to the Director of Engineering and Maintenance, who
would set quality objectives and manage fleet-wide policies, but not be involved in the
day-to-day operation of the vessels.

See Section 4.1.3 Operations Structure for a more detailed discussion of the organizational
restructuring suggested above. |

. oF
t

4.2.3 Enterprise Assét Managemeiit system au he

 

Enterprise asset management systems: (EAMS) arél erally ised by organizations to manage
the maintenance of physical assets throughout'their’ Wifecyclé: ‘The SSA currently uses Maximo
as its EAMS software, although the SSA management indicates that they are actively planning
the transition from the Maximo EAMS to The Asset Guardian (TAG) computerized maintenance
management system (CMMS). CMMS are similar to EAMS, although EAMS implementations
can generally include a wider breadth of functionalities. The SSA management noted that they
were planning the transition due to the recognized shortcomings of the current Maximo
implementation, and the costs associated with upgrading it to meet their needs. Although many
individuals within the organization mentioned that this transition was planned, the SSA did not
seem to have started any implementation planning for this transition.

The functions that EAMS/CMMS perform within organizations can vary widely. The
observations discussed below are limited to the aspects of the SSA’s EAMS that have
implications on vessel reliability and, to a lesser extent, organizational efficiency. Within these
functions, a number of inadequacies with Maximo, and how the SSA utilizes Maximo, were
observed.

The following shortcomings of the Maximo system currently implemented at the SSA were
observed: . .

e Access to the system is limited to senior vessel crew only. An effective EAMS
requires timely, two-way coiiftunicatith (iformation i in and out of the system in near
real time). Vessel crew members who: isha jhave.access to. the system do not. Only
senior chief engineers and senior captains¢anjlog into'the system. These senior crew
members are then responsible for the disseraination/collection of all data to and from the
Maximo, which is inefficient.

e ‘After the fact? Maximo entries. There are many situations where a planned or
corrective maintenance task is performed, and then the item is input into Maximo
retroactively. This differs from the intended work flow, where the EAMS initiates the
task.

 

 
   

e Loss of network connectivity. The way that Maximo handles loss of network
connectivity makes the use of the system while underway on a ferry impractical.

e Lack of preventative maintenance automation. The Maximo system is not configured
to trigger preventative maintenance tasks based on operating hours, so vessel crews
typically perform all hourly maintenance on equipment based on their own discretion.

e Maximo is utilized more as an accounting tool than as an asset management tool.
The most disciplined aspect of the current EAMS implementation is its use as a tool to
track maintenance labor hours, not to perform any explicit asset management functions.

Dhak”
HG

 

13 December 2018

  
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 74 of 141

  

e No integration with’ spare. arts it Velito orysystem? The SSA has an inventory system
for consumables, but not for vessel’parts. ‘Repair and'maintenance parts are ordered by
the maintenance or vessel personnel,, which fails to-leverage the asset database to
eliminate errors and gain efficiencies associated with maintenance planning and parts
procurement.

 

4.2.3.1 Issues

The following issues with the SSA’s implementation of its EAMS were identified based on the
observations discussed above:

e Lack of preventative maintenance automation. An essential function of a properly
implemented EAMS is the automatic generation of routine maintenance tasks based on
running hours of equipment. This function is particularly important for the SSA’s
vessels, where the most critical equipment (e.g., diesel engines for propulsion and
electrical generation) have maintenance schedules that are largely based on running
hours. As currently implemented, the SSA’s EAMS does not utilize a running hour
feedback loop to trigger maintenance tasks. Vessel crews reported using hand-written
logs in notebooks to track the maintenance of equipment such as diesel engines, which
have significant maintenance requirements based on running hours.

¢ Ineffective equipment history. A key function of an EAMS is to capture relevant
historical information about equipment and resent it: to Operators and maintenance
personnel such that they aré “better abletto Spek aite and/or maintain that equipment. When
well implemented, the equiprienit history fir tionality’ oF alr EAMS becomes a
knowledge base detailing not only preventivé and cdirective maintenance history, but
also practical information regarding manufacturer’s bulletins, clarifications to
manufacturer’s manuals, and special considerations regarding equipment operation.
Histories allow crew and maintenance personnel to identify and address trends in
equipment repair, enabling them to improve equipment reliability. The existing EAMS
does not have this complete functionality, for the following reasons:

o Only senior chiefs and senior captains have access to the system.

o The lack of integration with a parts/inventory system greatly limits the value of
the equipment history information.

o Only preventative and corrective maintenance history is captured by the system.
It does not capture useful crew observations, such as modifications made to the
system that were not due to maintenance, out-of-range readings and how they
were remediated, best practices on operating the piece of equipment,
manufacturer updates to part numbers, etc.

o The systems in place to ensure maintenance history is captured are unreliable (as
discussed in the following two bullets).

¢ No integration with spare parts inventory system. Because the current EAMS has no
interface toa parts inventory, ‘aioe, Ths parts ordering J is the responsibility of the person

; 7 ‘ is ‘problematic for.a number of reasons:

 

  
 

o Does not account for impact to eqiilpmient availability associated with
maintenance lead times.

o Is inefficient, as maintenance personnel must repeatedly identify part numbers.

o Does not leverage cost or time savings (e.g., ordering parts when they are needed,
not when they are on sale).

© Concentrates critical details in the hands of individual maintenance personnel,
whereas those details should be contained within the system.

 

Comprehensive Review of the Steamship Authority's Operations 68 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 75 of 141

o Is not a documented system process, so it is unlikely to be consistently
performed.

e ‘After the fact’ Maximo entries. Entries into Maximo after the work is performed are
outside the documented system process, and therefore are unlikely to be consistently
performed. When ‘after the fact’ entries become the norm, the EAMS is at risk of
becoming a documentation burden without substantial value. An observed example was
that checkpoint maintenance on vessel generators was not triggered by planned
maintenance items, but rather by the maintenance person who typically does that work.

None of the root cause analyses, vessel inspections, or reviews of vessel readiness performed in
association with this investigation suggested that inconsistent maintenance activities had
contributed to any of the recent vessel availability issues. This suggests that there are individuals
within the organization who-are: taking. personal responsibility for ensuring that equipment is
maintained to the manufacturers standards, independent of the:processes inherent to the EAMS.
This is a credit to the SSA personnel: and certainl ayorthy of note, ‘but also a sign that the
organization is at risk if these individuals leave the’ SSA (seg Sectién 4.1.1).

    

4.2.3.2 Industry Standards/Best Practices‘

With respect to asset management and equipment maintenance, the ISM Code specifically
requires that vessel operators:

e Identify critical equipment whose failure could impact vessel safety.

e Plan, perform, and document the maintenance required to ensure the reliable operation of
that equipment. .

e Periodically test the equipment and audit the systems that ensure the performance of
maintenance on that equipment.

Despite the fact that the requirements. detailed in the ISM Code are not a regulatory requirement
for the SSA’s fleet of vessels, the practical need for processes that mitigate operational risk by
ensuring vessel reliability suggest that these requirements are industry standard for operators of
the SSA’s size and represent best practices.

The SSA is not the only operator to struggle with the implementation of a comprehensive and
effective asset management system. Evaluation of similar ferry and small cruise vessel operators
shows that, as important as these systems, may. Lbe, they are difficult. to implement and maintain.

In April 2017, in response to high’ files vesse ities th were traced to equipment failures,
Washington State Ferries contractéd for- outsi tec nts ‘tO?eview the effectiveness of their
CMMS, recommend changes, and develop a Reyitéhtfor Préposal package for a new system.
The effort to upgrade their systems is currently underway.

  
 
   

 

 

Many of the key principals that a successful EAMS/CMMS relies upon, such as the need for
documented processes, the concept of continuous improvement, and the shifting of responsibility
for system operation from operators to managers, are also principles on which marine safety
management systems (SMS) are built. Due to these commonalities, implementation of an
effective EAMS may be easier in the context of a functional SMS, or put another way,
implementation of an EAMS may be more difficult for an organization that does not have an
active SMS. See Section 4.1.6 for further discussion of safety management systems.

4.2.3.3 Specific Solutions

The SSA’s stated plan to implement a new EAMS/CMMS is a positive step, and the added
features and functionalities integral to their intended replacement system will address many of
the issues highlighted here. However, implementation of EAMS or CMMS systems is

 

Comprehensive Review of the Steamship Authority's Operations oo “69 ope 13 December 2018

  
| Filéd 03/20/19 Page 76 of 141

ick ty.

 

notoriously difficult and expensive, and the value of the system is greatly impacted by how well
the implementation is executed. The following two critical pieces of advice are offered:

e Make the required investment. Proper implementation often requires that implementation
costs are much higher than annual operating costs.

e The system must be implemented in a way that ensures the maintenance functionalities
are not secondary to other management priorities, such as accounting.

The SSA should ensure its new EAMS or CMMS includes the following:

e System for ensuring that all planned maintenance is performed in accordance with
manufacturer’s recommendations, and completion of all maintenance work is
documented.

¢ Availability of all technical information related to vessel systems and equipment
(manuals, drawings, service reports, equipment history, etc.) to all vessel crew and
maintenance personnel when and where they need it.

e A mechanism for vessel crews and maintenance personnel to document any observed
irregularities in the operation or maintenance of. equipment, such that these irregularities
are reviewed and either. addressed ‘by. corrective action or noted if equipment histories.

e Mechanism that allows all} users to cheek the-status of all items tracked by the system.
For example, an item originatés as‘a work r rest, becomes a work order, and finally
becomes an equipment history item. r ede! t a

¢ Features that prevent a single human error from impacting system effectiveness. For
example, feedback loops should highlight areas where individuals have not completed
work, or where entries into the system are incomplete.

The SSA has not indicated any timeline for the implementation of the new EAM/CMMS. Until
a new system is procured and implemented, the following interim solutions should be considered
to improve the functionality of the existing system:

 

¢ Implement a running-hour feedback loop from vessels to the Maximo planner, and begin
triggering run-hour based maintenance activities on the actual run time. This will reduce
the number of ‘after the fact’ maintenance entries and provide a check against missed
maintenance.

e Expand access to the Maximo system from senior chiefs and senior captains to all
permanent crew.

4.2.4 Project Planning

The way that the SSA currently plans and executes vessel construction, refit, and repair projects
appears to be negatively impacting vessel: reliability. , ‘This Has resulted i in SSA vessels returning
to service from shipyard repair periods. prior'to. adequate sea: trials, equipment testing, and crew
familiarization with new systems. For example, the'SSA recorded,200 remaining outstanding,
incomplete, or unacceptable items when M/V: Martha’s Vineyard left its midlife refit at Senesco
in the spring of 2018. Although it is typical to have some remaining ‘punch-list’ items, and
many of the listed issues were cosmetic in nature, the sheer volume of the incomplete work
represented by this list indicates that the vessel was accepted from the shipyard prematurely.
The issue of vessels being returned to service prior to completing repair work and performing
adequate sea trials was also noted by many of the SSA personnel interviewed.

Investigation into the M/V Island Home’s delayed return to service after her shipyard period in
the spring of 2018 indicated that the SSA had failed to utilize basic project management tools
and conventions when executing the project. For example, there is no evidence that either the
SSA or the shipyard developed a project schedule identifying critical long-lead-time materials,

 

Comprehensive Review of the Steamship Authority's Operations 70 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 77 of 141

project milestones, or task interdependencies. There is also no evidence to suggest that the SSA
held any planning meetings with the shipyard in between contract award and the start of the
project, even though the project relied on timely ordering of critical long-lead-time materials. In
addition, formal production meetings with the shipyard were not held during the course of the
project.

Investigations of recent shipyard projects suggest that the SSA is failing to control critical
technical details of systems installed and modified during vessel repair projects, and the lack of
control is resulting in vessel casualties. For.example, the following technical issues resulted
from inadequate management of the M/V, Mentha’ s ) Vineyard m midlife refit:

 

e Alarm setpoints for the getierator fuél'fow' ‘pie ‘yas were set incorrectly.

e Fuel service tank low level alarms’ were notefffictional ut’ the end of the yard period.

e Configuration of new generator controls’ itiélivded shutdown alarms that were not wanted
by the SSA, not required by regulations, and did not serve any practical purpose. These
shutdown alarms resulted in erroneous shutdowns of the generators.

As is discussed in more detail in the root cause analysis sections of this report (Section 3), these
technical issues contributed to vessel incidents.

The SSA does not have a sufficient number of staff to properly manage major and concurrent
shipyard projects, so they outsource some of the effort to external contractors. Projects were
reported to be managed by a mix of SSA port engineers, vessel crew, and external contractors. It
was observed that shipyard and repair project management roles and responsibilities were
unclear, inconsistent, and in many cases insufficient. The reporting structure amongst the
managing teams was also unclear. The following examples are provided:

¢ Port engineers are the most appropriate internal staff to manage shipyard projects,
however they are also the first-tier responders to emergent issues with the fleet. The SSA
only has two port engineers, who are already over-committed (see Section 4.2.2).
Therefore, it is unlikely that port engineers can adequately manage ongoing shipyard
projects, which require consistent involvement. ot

° The SSA’s use of vessél crew-to su ‘shipyard: projects i is complicated by labor
seniority rules, whereby sénititficrew! cart *baktip’: lesstsénior crew as-vessels go into
repair, which often occurs duéito desirableigOmipensation ‘dad schedule benefits of
working on a shipyard project: Although thbre:is aftiple evidence that vessel crew adds
value to shipyard projects by providing useful insight into vessel history and best
operational practices, the use of crew to manage shipyard projects is unlikely to produce
favorable outcomes due to the lack of particular experience in areas including project
management, contracting, and regulatory requirements.

e During the M/V Martha’s Vineyard midlife refit, the externally contracted project
manager was unavailable at times i). but they were not replaced by the
SSA during their absence.

Both the M/V Martha’s Vineyard and the M/V Island Home were returned to the SSA from their
most recent shipyard periods after the planned delivery date. The SSA management contends
that these delays were, to at least some degree, due to the shipyard’s inability to perform the
contracted work on schedule. Contracting tools such as liquidated damages, that penalize
shipyards for non-performance and mitigate the risk that such delays pose to operations, were not
effectively applied to either of these projects.

  
 

 

The SSA’s vessel out-of-service schedules generally plan for an SSA repair period following a
shipyard, This is good planning in that it provides a natural schedule contingency if shipyard
periods extend past their planned completio, da Ss. it it appears, however, that allowing the

   

Stier ir

 

Comprehensive Review of the Steamship Authority's Opératiois: oh A aS 413 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 78 of 141

shipyard to ‘finish’ incomplete shipyard period work at the SSA Fairhaven facility after vessels
leave the shipyard has become commonplace.

4.2.4.1 Issues
The following list summarizes the most critical issues identified in the observations above:

e The SSA’s failure to utilize basic project management tools such as master schedules and
status meetings during some shipyard projects limits their influence on project schedules
and reduces their ability to put contingencies in place when schedules are threatened by
external factors.

e The SSA’s inability to track critical technical details during shipyard projects has
contributed to vessel.casualties, such,as the March 17" and May ” blackouts that
occurred onboard the M/V' Martha’s Vi evard. ap,

e Lack of testing after the installation: and integration of. new systems is allowing vessels to
return to service with unresolved and’ Uriknowilissues,

e The SSA’s failure to plan and manage ‘shipyard project scope and schedule creates
situations where they must either cut corners and take on additional risk to get vessels
back into operation, or delay vessels and miss scheduled service. A combination of these
choices has been made by the organization historically, which has resulted in both vessel
casualties and schedule complications.

  
 

 

The ability of the SSA to return vessels from shipyard and repair periods to revenue service on
schedule is critical to the SSA’s operation. Shipyard schedules, however, are difficult to
manage. Where project schedule delays can threaten vessel operational schedules, vessel
managers typically employ contracting tools, such as liquidated damage provisions in shipyard
contracts, to mitigate the risk that shipyards do not perform as expected. Although they require
careful planning and diligent project management to maintain the documentation stream required
to support liquidated damage claims, these provisions are very effective in mitigating the risk of
shipyard non-performance. At a minimum, these provisions motivate shipyards to maintain
schedules and hold shipyards accountable for mistakes that may affect vessel delivery. Although
contract provisions such as liquidated damages have been included in some of the SSA’s
shipyard contracts, shipyard project management has: been unable to leverage these tools to hold
shipyards accountable for schedule, growth, ;, sh.

The lack of a project: schedule’ for EN Isle
holding the shipyard accountable fot’ ‘Helays’" . Marth 's. Vineyard mid-life refit included
a liquidated damages clause in the shipyard: ‘cont et, and schedule changes were tracked during
the course of the project, but there did not appear to be a connection between the specific change
orders and schedule extensions. Instead, a 14-day éxtension to the delivery schedule was granted
to the shipyard on November 7", at no cost and without connection to any additional work. As
typically applied, whenever ‘change’ work (e.g. work outside the scope of the original contract)
is proposed to the vessel owner, it is proposed with both a dollar cost and a schedule impact. For
the SSA to leverage contract provisions to maintain project schedules, they must manage both
schedule and budget together.

    
  

hi e ¢ shipy id period prevented the SSA from

 

 

The routine practice of allowing shipyards to complete work at the SSA Fairhaven repair facility
after the vessel departs the shipyard is problematic in that it removes the urgency that the
vessel’s departure places on the shipyard, and may obfuscate responsibilities for completion of
work, quality control, and testing while both shipyard and the SSA personnel work on the vessel
at the SSA facility.

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 79 of 141

4.2.4.2 Industry Standards/Best Practices

Shipyard project management is very hard to do well. It requires diligent control and attention to
details, and the negative effectsiof badly managing projects are often not evident until long after
the shipyard project, when an incident: “occurs. Fhe requirenjents. of shipyard project
management demand adequate staffing levels;‘anc better suited for employees with project
management experience or training, who are good.at tulti-tasking, have a breadth of knowledge,
and have good attention to details. : 7

  
 
   

ty

Vessel repair shipyards are low-margin businesses, ‘with large cost uncertainties. As such, it is
very easy for them to get behind on projects. When working with a shipyard that is ‘behind,’ the
project manager needs to be very careful to control impacts to schedule, quality, and cost.

Where vessel schedule is critical, vessel managers typically include liquidated damages into
shipyard contracts to mitigate risk of delayed project completion.

Contingency schedule and budget should be incorporated into any major maintenance project
and shipyard period to accommodate additional scope, due to the nature of ‘discovery.’ For
example, it is common to find wasted steel after removing deck coverings or joiner bulkheads.
This is work that cannot be precisely and explicitly planned for, and cannot be deferred once it
has been discovered.

4.2.4.3 Specific Solutions

By changing the way that they plan and manage shipyard and repair projects, it is likely that the
SSA can substantially improve project quality outcomes, reduce the incidence of impactful
delays, and exert more control over external factors. that thredien project schedules. The
following changes to current, Rractiogs are fe or

 

a Lait .

e Train all personnel tasked with: rhdniigirig Wiel lard and fepair ‘proj ects in project
management fundamentals; consider Rrojeet Management Professional (PMP) or similar
certification.

¢ Dedicate a full-time employee to the management of shipyard and repair projects. This
individual would be fully responsible and accountable for the success of all such projects,
and manage all of the SSA and/or subcontracted resources allocated to each project. This
recommendation, which is discussed in more detail in Section 4.2.2 Engineering
Resources, would leverage the fact that the SSA vessels are continuously rotating through
shipyard/repair projects to develop particular expertise in the area of shipyard project
management within the SSA.

e Utilize contract provisions such as liquidated damages to mitigate risk associated with
vessel shipyard projects. —

e Include adequate budget and scheduled contingencies in all shipyard projects, Favor the
use of data and external references over internal judgement when determining
contingency levels.

e Implement processes that provide effective oversight of shipyard project managers at the
senior management level. This oversight should include systematic review of critical
project documents, such as technical Specifications, project schedules, and risk analysis
summaries.

e Maintain rigorous schailute ogintrol iiifelighoul shipyai projects starting with clear
statements of schedule requirements;to.potential: shipyards i in pre-contracting phases, and
continuing with regular updates of: shipyard cloped project schedules from contract
award to project completion.

e Introduce management processes that review shipyard projects after their completion and
allow the SSA to learn from specific successes and failures within each project.

 

 

 

Comprehensive Review of the Steamship Authority's Operations 73 13 December 2018
Case 1:17-cv-12473-NMG Document 125- 1 Filed 03/20/19 Page 80 of 141

e Utilize vessel crews as project support personnel appropriately. Investigations into past
shipyard projects suggest that crew involvement is extremely valuable when crews with
the correct experience and skill sets are allocated to projects, but less so when personnel
are selected based on seniority alone.

e The SSA should require that shipyards develop specific test procedures for all new and
modified equipment, and allow for the SSA to review such procedures well in advance of
actual testing.

4.2.5 Engineering Risk Assessment

The SSA engineering management does not adequately account for risk when making decisions
affecting the operation, readiness, and maintenance of fleet vessels. The SSA also lacks
management processes that organizations typically. use to manage risk systematically. Such
processes provide checks on decision makers such that no individual is able to expose the
organization to undue risk by, virtue. of | hel g position ¢ or authority.

 

 

There are several examples of situations i in which: they SA's s operational decisions did not appear
to have adequately considered the prevailing t tisk: Lectin

 

Engineering Resources. As detailed in Section 4, 2, 2 Engineering Resources, the SSA does not
appear to have the resources in place to support the current vessel shipyard, repair, and overhaul
schedule. Although management generally acknowledged this lack of resources, their actions
indicate a preference to accept the risks of inadequate resourcing rather than relaxing the
schedule or adding personnel. For example, when a port engineer left the organization in 2010,
management temporarily eliminated the position in order to save money. The position was not
re-instated until 2016. A risk analysis of the effect of losing this position on the readiness and
reliability of the vessels is unlikely to have indicated that the elimination of this position was
acceptable on even a temporary basis.

Vessel Return to Service following Repair Periods. In numerous independent conversations,
crew members and other personnel of the SSA expressed discomfort with the condition in which
vessels are commonly allowed to return to service following a shipyard or repair period.
Although no direct connection was identified between incomplete shipyard work and the vessel
incidents that occurred in the spring of 2018, the extensive list of unresolved discrepancies
recorded as the M/V Martha’s Vineyard “eparted the shipyard does corroborate the discomfort
reported by the vessel crew.

The root cause analyses performed In, assteiaon ‘with casualti¢s: suffered by the M/V Martha’s
Vineyard shorty after her return to segyice, indigateythat, probl ms | with the vessel alarm system
contributed to those casualties, and paints to.the lack of comprehensive system testing prior to
the vessel’s release to service as a causal factor. “*

 

 

These observations suggest that the SSA has, in the face of pressure to maintain vessel operating
schedules, allowed vessels to return to service before they are ready. These observations also
suggest that the SSA makes such decisions not based on a systematic review of vessel readiness
or considered risk analysis, but based on an individual’s evaluation that the vessel is seaworthy?.

Crew Training. Another circumstance in which the SSA was observed to underrate operational
risk was related to the training of crew.. As is discussed in more detail in Section 4.3.1 Crew
Training, shortcomings in the SSA training processes allowed vessel crew to be placed in
situations where they were required to operate equipment on which they were not sufficiently
trained. The most notable training gaps resulted from new crew not receiving sufficient training

 

3} Used in this context, a vessel is seaworthy if it is reasonably fit for its intended use.

 

Comprehensive Review of the Steamship Authority's Operations 74 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 81 of 141

when joining a vessel, and from the SSA crews not receiving training when new systems or
equipment were added to existing vessels.

Ensuring that crew members have adequate training to operate the SSA vessels is made
particularly difficult due to several factors that, are unique to, the SSA:

Most of the SSA vessels e th screws ‘assigned at any given time.

e The SSA’s fleet is very diverse, with tu uc systems, equipment, and configurations
that may require specific training or familiarization on each vessel.

e Rotation of crews between vessels is common. .

® The addition of new crew members to the SSA system is also common.

  

The chance that the safe operation of the SSA vessels may be entrusted to crews who lack the
training to properly perform their duties is clearly a risk for the SSA. Lack of training was
identified as a contributing factor in three of the four root cause analyses performed on recent
vessel incidents.

The fact that the SSA has no formalized vessel training or familiarization process to ensure that
crews are fully trained on vessel-specific equipment and systems before they assume a watch
suggests that the SSA management has not evaluated the risk associated with training gaps, or
actively considered the challenges that face the organization when planning for crew training.

Investigation of Casualties. Vessels were also observed to be returned to service after casualties
without adequate investigations to ensure the underlying issues causing the casualties were
resolved. For example, on March 17" of 2018, the M/V Martha's Vineyard was returned to
service only hours after two blackouts and a fire in a machinery space, without any substantive
investigation into the causes or effects of the incident. As is discussed in more detail in RCA
Sections 3.4 and 3.5, the SSA’s failure. to adequately investigate. the matter allowed the vessel to
be returned to service with unidentifi¢d damage: the switehboard, -and operational limitations
that led to another blackout. This examplé at hi tithe SSA’s only salient
criterion for determining when a vessel is ‘ready “t6; be. returned to-service is the USCG’s
permission to return it to service, and that no practical assessment of the risks is performed in the
aftermath of such incidents. .

   
   

4.2.5.1 Issues

The observed shortcomings in the way that the SSA manages risk associated with vessel
operations are summarized as follows:

e The SSA does not have a safety management system (SMS) or other management
processes in place to systematically manage risk and provide safety and quality
backstops. In an environment where no such backstops exist, the decisions that
individual managers make have the potential to expose the organization to unacceptable
risk.

e The SSA managers have made critical mistakes in assessing and addressing risk,
particularly in circumstances where a manager was under commercial pressure to return
a vessel to service. These mistakes have contributed directly to vessel casualties, as in
the case of the March 17" blackout of the M/V Martha’s Vineyard, in which the vessel
was released to service,after.a major casualty with unidentified latent limitations that
resulted in a blackout triderway. i me

© USCG permission to sail $hotiid be Sh 'as
Nobody, including the uscd! ‘knows'the
maintenance personnel, and vessel manages it. The USCG has limited resources ‘and i is
limited in its ability to assess every situation with the multitude of operations and vessels

   

 

Comprehensive Review of the Steamship Authority’s Operations 75 13 December 2018
 

Case 1:17-cv-12473-NMG Document.125;4 Filed 03/20/19 Page 82 of 141

they are tasked to inspect. The SSA is lacking clear criteria for ensuring vessels are
ready to return to service after a casualty or maintenance work based on its intimate
knowledge of its own vessels and operations.

4.2.5.2 Industry Standards/Best Practices

Organizations of the SSA’s size and complexity typically use formalized management processes,
such as job safety analyses and safety management systems, to systematically manage risk.
These processes limit the degree to which any individual can incur risk through their discreet
decisions by prescribing how high-risk activities are managed and implementing programs that
specifically prevent circumstances that have been identified as high risk. For example, a
formalized training program that requires verification that a crew member has completed vessel-
specific familiarization training prior to their being assigned to a vessel systematically prevents
crew members from being accidentally assigned to yessels for which they are not properly
trained.

These processes provide all leyels of, management with clear.,“‘sail/no sail” criteria where
individual judgement may understatérisks, such’ in he area : of vessel seaworthiness, crew
training, and equipment maintenanceistatus. . : :

  
   

 

The utilization of a dedicated health, safety, qual and eavéronméntal (HSQE) director is
common for an organization of this size (see Section 4.1.6).

Adequate engineering resources are necessary to mitigate the multitudinous risks to the
reliability of vessels when being newly constructed or subject to midlife refit. See Section 4.2.2
for best practices on adequate staffing of the engineering department.

4.2.5.3 Specific Solutions

The SSA should institute mechanisms that provide checks against individuals who are able to
take on undue risk for the organization by virtue of their position and the SSA’s organizational
structure. Suggested mechanisms are:

e Risk assessment protocols that include proactive identification and consideration of
operational risks.

e Implementation of a safety management system (SMS) and quality management system.
Such systems, if properly implemented, would include processes and provide backstops
which would effectively prevent any individual from incurring undue risk onto the
organization (see further discussion of a safety management system il in Section 4.1.6
Health, Safety, Quality.and Environment Policies).": an

e The designation of an: indivaauial oF ‘qiUWiduals wvithift he organization who are
responsible for the identification atid mitigation: of risk; This role should be independent
of the vessel operations chain of command: and. insulated from commercial and
operational pressures to the greatest degree possible.

   
 

The SSA should evaluate the staffing level of its engineering department (see Section 4.2.2
Engineering Resources).

The SSA’s mission statement should include safe operation of the vessels and be actively and
persistently communicated to all of its employees, as a step towards shifting the organizational
culture towards safety above all else (see Section 4.1.1 Mission Statement),

 

Comprehensive Review of the Steamship Authority's Operations 76 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 83 of 141

4.3. Vessel Operations

4.3.1 Crew Training Program

An examination of the documentation provid d by the SSA indicated that the route-specific
“Pilotage Workbook,” “Vessel: Sys Manual; and.“Vessel. Operations and
Training Manual” do not address recency (row! ongiago anje ployee received the training) and
are not tailored to address vessel-specific operating Pfocedures.

   

 

On-site field observations and an examination of the provided documentation indicate that
training is inadequately documented. While a manual system is in place to document training of
new hires using an Excel spreadsheet, it was just recently implemented and is labor intensive. At
any given time, it is not known who has completed what training and the recency of any relevant
training. Interviews of some newer crew members revealed that they had never received any
training.

Interviews with the SSA personnel indicated some specific incidents, including:

e <A report of a late departure due to the engineer’s lack of knowledge regarding main
engine start up,

e Reports of personnel being transferred to vessels they haven’t operated for long time,
without adequate re-training.

4.3.1.1. Issues

The SSA’s training programs have not kept pace with new vessels and new technologies. The
current systems rely on regulatory requirements for training, which do not keep pace with the
rate of change of technology’ cand industrysbesteptactices. Regulatory requirements should only be
considered a minimum standad:' #36 eo!

       

 

Furthermore, no vessel in the SSA’s Hat fs ali it hin inete eases es training requirements and the
resources to develop and implement them. Some SN vessels’ are new and/or utilize new systems
and technology. Distributing crew assignments to personnel who are not properly familiarized
with the vessel and its equipment increases the risk of accidents.

4.3.1.2 Industry Standards/Best Practices

New industry standards have been established through the International Convention on Standards
of Training, Certification, and Watchkeeping for Seafarers (STCW). These standards are heavily
focused on training and development of formal training programs. Many of the larger ferry
operators in the US and abroad have developed comprehensive training programs and Learning
Management Systems. These systems are designed to evolve with the fleet and changes in
manning requirements, equipment, and technology. They track progress by individual crew
members and provide a feedback loop to promote continuous improvement.

4.3.1.3 Specific Solutions

A comprehensive training program should be developed. The following guidelines are
recommended:

e Establish a company: directive. to addtess training requitements.
Ensure operating procedurestare Ves pesific: a

¢ When a new vessel is acquired or When. substaitial modific tions are made, establish a
change process that evaluates all modes of operation, and maintenance. Develop vessel-
specific procedures for each.

 

 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 77 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 84 of 141

e When personnel are transferred to new assignments, provide proper familiarization with
the vessel and the equipment they will be operating.

e Establish recency requirements for all training and familiarization processes.

e Establish a routine audit process that identifies training gaps and ensures procedures are
implemented.

e Develop a training program which tracks training completed by each employee.

4.3.2 Watch Processes

For the purposes of this evaluation, Engineering Watch Processes are defined as the policies,
procedures, and practices that determine what engine room personnel do while they are standing
a watch. These processes typically define, details of: activities such as:

 

e Watch rounds. Who takes foundsofithé plant equimient, when they perform their
rounds, and what particular cheecks‘arefmatietiyt SUSE OMe,

e Watch readings. What plant process date is’ tecordéd during watch rounds, where and
how it is recorded, what methods (if any) are used to identify abnormal readings.

e Log book conventions. What plant process data and watch operational information is
recorded and how it is recorded.

e Plant configuration conventions. How and where information about the status of
variable plant configuration information is maintained, such as ‘#1 pumps on’,
‘transferring fuel’, ‘#2 SS air compressor OOC for maintenance’, etc.

e Watch responsibilities. What the performance expectations and responsibilities are for
each watch stander.

e Watch turn-over conventions. The protocols associated with watch turn-overs during
vessel operations. This includes exactly when a turn-over takes place, how long the
overlap between out-going and in-coming watch standers is, and what information is
passed on from watch to watch.

These ‘Watch Processes’ essentially represent all the things that watch standers do during a
watch and how they do them.

Log book conventions, None of the SSA’s vessels, utilize a formal log book to document engine
room watch activities or operations. . The official log book that is utilized is a dated notebook, in
which the watch engineer records plant start-up , equipment ‘chunige- over, equipment hours, fuel
soundings, and various operational’ attivitie tniketings, maititenance, troubleshooting, etc.). A
typical example of a log book page i¢ ‘presentéd adtiglire 7 ‘The’ type of information that is
recorded is generally consistent across vessels ‘andrews, but evencursory review identified
inconsistencies and omissions in the log keeping of:some vessels.

   

 

 

No actual plant process data is recorded in the engine room log books other than daily engine
hours and fuel totals. Operational information that is typically recorded in log books is also
absent, such as watch turn-over. Plant start-up is generally recorded, but plant shut-down, which
is arguably just as important, is almost never recorded.

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 85 of 141

2618 ath day 281 days follow

MARCH 15) THURSDAY
“Beye Aa a

-'| od .
aa fh
__of¢
LE jer Dee

f

     

OS.  S7aeteal Geet FA bbe Fb awk for Bok Pe ae
Protyty, —Brenichenind & gata ME so

 

al

 

4

BO awgr 3 Ksevs_. font Senta ‘poe Beunow (Foate) x
Kt TE oN,

oc feRecKed re A es se (3s we ete S,

 

ten Me Ae oo ben hue het ie INT ML bitte, 4
TV  tege om Geter. ete - a
OF “a very AN path Ge, ag eRe th
[368 Operate t aagUyy Miya dhe Se : =e
Tames an tite be aniad on tee 20

a AA dl idebecd ton (Aad ( po onmpeges ty be 4 ble

Csacd RPI carcth
ed | 4 cutter p Dad A a ttear- ey tt yes

24D Ch pette ost fae Races ti Her,

a Kemp ben 'f
ana tin

 

   
  
  
 
 

 

 

Figure 7 SSA engine room log book, M/V Martha's Vineyard, sample page (names redacted)

Watch readings. The watch engineer does not record any plant process data as part of their
watch. Watch oilers do take readings during rounds, using official SSA forms, such as the one
shown in Figure 8. Review of a limited number of watch round sheets suggest that the accuracy
and consistency with which these round sheets are recorded varies. For example, in the hours
before the May 5" casualty on M/V Martha’s Vineyard, the critical parameter that was out of
range and indicative of an impending failure, generator final fuel pressure, was not recorded on
the day of the casualty, despite the fact that it had been recorded i in the preceding days by all
three watch oilers assigned. to the vessel. . Et,

 

“ers cofisistently review the watch oiler log
log sheet for the Chief Engineer’s
awere reviewed.

   
   
 

There is no evidence to suggest that the. b a
sheets. In the previous example, dest bite a
signature, there were no signatures, on the shebts THe

Plant configuration conventions. Most vessel propulsion plants have some configuration
variability that changes on a regular basis. For example, plants with redundant auxiliary
equipment may rotate from #1 pumps to #2 pumps on a weekly basis. Vessels with multiple fuel

 

Comprehensive Review of the Steamship Authority's Operations 79 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 86 of 141

or water tanks may change from one active tank to another in accordance with operational needs
or established conventions. Where operators make changes to such variable plant configurations,
they are typically recorded on control room wipe boards or by similar means.

The SSA vessels utilize such configuration ‘wipe boards’, and vessel crew reported established
conventions regarding the rotation of vessel equipment. There did not appear to be any
documented policies regarding these communication tools or equipment configuration
conventions. These practices:all appsared consistent with what i is s typical of vessels similar to
those operated by the SSA.

     
 
 
 

The investigation team did observe of ¥e nckatle diacting ‘thétcommunication of plant
configurations, however. As is discussed in: wntord’ detail i in the M/V. Martha’s Vineyard March
17" blackout root cause analysis summary, Section 3.4, a change in the configuration of the fuel
piping contributed to the vessel casualty. Although the specifics of when and under what
circumstances the configuration change was made, it is clear that neither the vessel crew onboard
at the time of the casualty nor the SSA engineering management were aware of the change.

 

Watch responsibilities. Vessel operations that utilize two-person engine room watches typically
assign different roles and responsibilities to the two members of each watch. In general, such
watches allow the main control room or operating platform to be manned constantly, while the
two watch standers alternate making rounds of the engine space. The watch engineer (or senior
watch stander) is typically responsible for the overall operation of the plant, and for ensuring that
their subordinate conducts their watch properly. The watch oiler (or junior watch stander)
typically will take the watch readings and report anything unusual to the senior watch stander.

Although the investigation team’s observations of the SSA vessel engine room watches
suggested that their engine department crews generally follow these conventions, the
organization has no written policies that indicate what their expectations are for watch standers,
or define the responsibilities of either watch team member,

Watch turnover conventions, ‘Watch turnover iptactices at the SSA. were not sufficiently
observed or investigated to make any statement S regarding th practices in use onboard SSA
vessels. :

     

4.3.2.1 Issue

Two of the four vessel incidents that were investigated by means of root cause analysis resulted
from situations in which vessels operated for an extended period of time with latent issues that
would result in a blackout if not recognized and corrected by vessel crew. In both cases, the
crew failed to recognize the hidden issue, and the vessels did, indeed, black out.

The first such incident was the March 17" blackout of the M/V Martha’s Vineyard, in which the
fuel oil day tank dropped slowly over a period of many hours until the tank was completely
empty. The other incident was also on the M/V Martha’s Vineyard, when on May 5" the fuel
pressure to the running generator dropped slowly over a period of two days until it caused the
generator to shut down.

It is reasonable to expect that a well-trained engine room watch would notice a nearly empty fuel
service tank or a generator being starved of fuel oil. However, to conclude that these casualties
were the result of inept or incompetent crew is neither accurate nor constructive. Such a
conclusion prevents the organization from using these incidents as learning experiences from
which they can improve the quality and safety of their operations. Other factors that should be
considered before placing blame for these. incidents on vessel crew include the following:

   

e While it is reasotisble to. eipects ha ‘well-trained crew members would be able to
recognize the latent i issues’ associated hese two, vessel casualties, the SSA does

  

: aes t

 

Comprehensive Review of the Steamship Authority's Operations 80 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 87 of 141

not provide vessel-specific training or familiarization (sce Section 4.3.1 Crew
Training Program).

° In the case of the May 5"" blackout,of the M/V Martha’s Vineyard, all three crews
associated with the'Vesselstood swatch. while. the} fuel pressure to the generator was
operating below the normal range.:.One Watch standér failing to notice an abnormal
plant condition may suggest that the individual may bear some blame for the lack of
recognition of a problem. If all six'watch ‘stander’ associated with a vessel fail to
notice the abnormal plant condition, this is indicative of a systematic problem that is
preventing any crew from recognizing the issue.

e The failure of the watch standers to recognize these latent issues was not the cause of
either of the two blackouts, but rather missed opportunities to prevent them. In both
cited examples, numerous other factors contributed to the casualties (see Section 3.5
May Sth Blackout of M/V Martha’s Vineyard).

A more analytical evaluation of why watch standers did not notice or appreciate the abnormal
conditions that portended the vessel casualties in these two situations suggests that:

¢ The watch standers did not observe the relevant critical parameters as part of their watch
rounds.

¢ The watch standers did not read the relevant critical parameters correctly.

¢ The watch standers did not realize that the value they observed for a critical parameter

was out of range.

At least one of these factors must have been true in both M/V Martha’s Vineyard blackout
casualties. This suggests that the watch pragtices in place at,the SSA are not forcing watch
standers to accurately observeiand,¢) alvate Rian critical parameters.
Top Gs at Ww t . . i

Poy t

 

 
 

 

 

Comprehensive Review of the Steamship Authority's Operations 81 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1: Filed 03/20/19 Page 88 of 141

 

FORM BEAI01A, MiV _ om

wW.W. MV. & NAN. 6. 6. A.

a fea
GEneRATOR GarLy Los GATE S g {ye
e f

GENERATOR WO.

     

pecnet ok ent on,
eaTee th Es warn Wie

    

2[[o7

 

 

 

 

 

RUNNING TIME TODAY Hoes Micuttes
RUNNING TIME SINCE OVERHALLL Hours Minutes
RUNAING TIME SINCE FILTER CHANGE Hours Minutes
LUBE ONL MAKEUP Galtons

REMARKS:

 

 

 

 

 

 

 

 

 

 

 

  
  

 

Figure 8 SSA generator log sheets - sample page J ak) Ba.
4.3.2.2 Industry Standards/Best Practices! pe

The following description of a typical two-person engine room watch is provided as a point of
comparison to the watch processes in place onboard SSA vessels.

The Oiler (or junior watch-stander, referred to here as the ‘Oiler’) is responsible for making
rounds of the machinery space, taking ‘readings’, and reporting anything abnormal or unusual to
the Engineer (or senior watch-stander, referred to here as the ‘Engineer’). The ‘readings’ are
recorded on a watch round form that is designed by engineering management and includes all
critical plant parameters. The SSA “Generator Daily Log” sheets seen in Figure 8 are a
reasonable example of such a form, but only cover generator critical parameters, where watch
round forms would typically include readings from all plant machinery. After making a round,

 

Comprehensive Review of the Steamship Authority's Operations 82 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 89 of 141

the Oiler delivers the completed watch round form to the Engineer, and reports anything that was
observed to be unusual. —

The Engineer is responsible for making theirawn rounds of the:machinery space, for completing
the official log book for the watch, ‘arid for ensuring'that the Oiler performs their duties properly.
The Engineer reviews the readings recorded by. the-Oiler on the watch round form and points out
any errant readings to the Oiler, so that they cart re“check those particular parameters. It is very
typical for new Oilers to require several watches to learn how to correctly take a set of readings,
and the feedback that the Engineer provides them is required in order for them to complete this
learning process,

At least once per four-hour watch, the Engineer records a set of readings representing the most
important plant parameters logged on the Oiler watch round form into the vessel’s official log
book. The official log book is a large-format book that is custom designed and printed for the
vessel and provides space to record the readings in tabular form, The log book pages also
include spaces for each watch stander to record notable events, such as the starting or stopping of
equipment, the addition of lube or fuel oil to any machinery, or any arrivals or departures. These
pages also include space for each watch engineer to print and sign their name, attesting to the
accuracy of everything that is recorded during their watch. An example of a typical engine room
log book is shown in Figure 9 and Figure 10.

On an ocean-going vessel with a conventional watch rotation and a Chief Engineer, the official
log book is presented to the Chief Engineer on a daily basis for review. Every log book page
includes a signature line for the Chief Engineer, who reviews all readings recorded for the 24-
hour period of operation and signs the log to.attest that the readings are correct. If the Chief
Engineer identifies any issues' with tHe-readin gs Gr thé log*bddk; "they would discuss the issue
with the appropriate watch stander pffor té signings bE OS >
co Sy ae ibe

 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 83 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 90 of 141

 

 

 

 

 

 

 

 

 

 

 

 

 

    

   

 
     
 
  
   
   

  
 
    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
¥, a = pea
(Ts Tarek
—— 1s 4 4
nr = = The
j fe 4
ant ~
hy ye
i 6 i
al we 7
{nt i‘
HM i alice MeL [ell
i coe sae i a oj ) tawticd Me : ae é |.
vi fort yawe ee PORT | ewe Uae vere
va appa (oe (20 PU Tear Tarps
1¥ as fa ' 1 !
! ‘ta ae a {hi teh : er, as KT t
4 | Per srae MOP Fe 4) — Se | treet he HiT
Hie | | a AD 302 ts Sy eh. ~ Split tae tm iN 9)- |
“hee Yo} go Sit en
Re ae flan tere | ie 1st + ees
i Sheet Re he J
[ ia ey Ar lisa |
! uP ark Ar Tag,
ies
| 4
| *s
| stint ale 2
ta Tso ‘Wis ie 4 Red at [ie "6 |
Eng RM (SAS | 2s fe ces fed gy T h23lica |
[tubo Rew | Step ea ee alae |
races : oe ca Sa: 244} risen Fl Lay |
ue} Li. [i 16 24) — ie let | pltite,
a cee a fa 1 Pinion iF "59 1b hoa lie ON
; ie wel bural lave Sina [Al Ti; , 1a
Sore a Gealasn jes |Bopg | tee jae A
[ul Tore LS Pewee! 36 [26 [se leo!
jam terbe i (Poem tS 16,5.) lye 4h 5
fies Prem | 312 13 Ta Te
[AA Kiar Teepe [Wom | oes tek Hae J te
Pi Se wor Fond 8B 9g te Pe ite
Saat Ae. 1S | Sao cs |e Ih
pet bate Ne ++ 40. ej fe |
eet ae Pept toe
Fuel Ci Prey =—-i- == of
Lite Od Pree lag] sabi ite 1
phebe Temp | ae tS ie te
; Wintet Pol Gig te Vi '
E dachat Wire T | eS tas [ibs
; ‘vodte a agri be = [=
i ity Silssigate ee
Me fe fi Sie = br
iataine 16h lan 1 ae! lee

 

 

 

 

 

 

Figure9 Excerpt ofa typical engine root log bodk's Page: i. (courfédy California State Maritime Academy)

The above description of typical or sample. watch’ processes is‘not suggested as a prescription for
the SSA, but rather as an example of a well- -developed watch procéss that forces crew members
to pay attention to critical parameters, and thereby ensures that they will recognize when
equipment is running outside of normal process ranges. For example:

e When the watch Engineer is forced to record plant parameters into an official log book
and then sign for the accuracy of the recorded readings, they will take more care to
ensure the readings are correct and properly entered into the log book.

¢ When the watch Engineer is motivated to record the correct readings into the official log
book, they will ensure that the watch Oiler is correctly logging plant readings on their
watch round forms.

e Ifthe watch Engineer is made accountable for the performance of the watch Oiler, and in
particular their accurate recording of plant parameters on the watch round sheets, they
will be more inclined to ensure that their watch partner is well informed about the plant.

¢ The transcription of process variables in a table that logs plant variables at regular time
intervals illuminates whether the variable has changed over the past several watches.
This makes unusual trends very obvious to the watch stander. The repeated transcription

 

Comprehensive Review of the Steamship Authority's Operations -

84

 

 

13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 91 of 141

of these values over a period of watches has the natural effect of helping the crew
members internalize the ‘normal’ values for all plant parameters.

e The logging of plant variables into an official log book and the retention of watch Oiler
round sheets creates official records of: plant readings and watch activities, which can be
reviewed and audited by a senior wateh stander:or engineering supervisors. Such review
provides feedback to those redponsibie for s grew. training and vessel operations regarding

 

VP Oe a] daees CxNO Fh ie wey dew Alege vee

 

 

 

 

 

 

 

   

a> 834473 we, 5a 4
ime Dey) yienas Ae Sede Torey
- 4
[ew tee] ese oe ey ee |
; Mio dae
i Ab
eRe DR Koes 538685 Mice s. fH a
j Vimth Cogeco Sige alae
{sa Renmiael a we Jaws — 1
a m ffs fered Oe PAPO s <i ihc
f Lusi = wie = -
:
t re '
‘ sith eat ety

 
    
      
 
   

 

tet | tes Ey

once
7?

pian? Cehiper Syrataes ar
THD Te O40 } Ts ET artis

% Spa I

Ph rea iaeva } Crile ot

(Teese Lé_ Engine tha * ft xe a vad Hime. Sd coe “yea. LVS eet

“Gat ly | PME Pe [ur
Fan [ty | ame eae]

 

 

 

 

  

Reet ee a4 3784 =>

 

 

 

  

“os 23
Lee c. A ee j : Weir Enigrtnet pe ee ia 7 “Like SENTELD)
[shan Coumart’ t 13 240r [*ea Rea 74-0 ]

 

 

 

VOsa3” Pevanse s1an sec tae.Peer fh, ome fETABe feet Seorige SBP
3453/Fipg, Quid sTeset 3 BME td umes. be (7 STESKinG ufAG Test
| . Wists | com OTED, Dene “E00 Mar /Asrxa Rat; thatch ACSTARIOR 72. ME
Day [e P MWe Cll PIER keto Gee i Ber GIAMDRY . C794 Sm Tess ora Cheer
thaw Pike PPASOGISHT 44 ioue tiem PacAl Lew sage +

ER Hogpe secs 22. : =s
reps ge] we (S78 Les 1 GAwL LER L728.
Teensed ft Bignaerw. $Ae (eure) ——— aeake ea anne LA ain
CaS Ta tae ighet i a By Eid

Figure 10 Excerpt of a typical lengine room log book — Page 2 (courtesy California State Maritime Academy)

 

 

 

 

 

 

 

 

 

  

 

 

 

 
 

 

4.3.2.3 Specific Solutions

The SSA can decrease the chances that abnormal plant conditions, such as those associated with
the M/V Martha’s Vineyard March 17" and May 5" blackouts, will go unrecognized in the
future by instituting new watchi standards and ‘Processes such as those described in this section.

A solution to this is for the SSA to, deyelop new engine. oom, watch processes, document them as
formal policies and procedures, and. it mplement them: by. putting the required tools in place and
training crews on how the tools are to be used. T re new watch processes should incorporate the

following features and characteristics:

 

 

 

Comprehensive Review of the Steamship Authority's Operations 85 43 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 92 of 141

e An individual within the SSA management is responsible for the performance of all
engine room watch standers, and this ‘Watch Supervisor’ is empowered with
sufficient authority and resources to develop and maintain watch policies/procedures
and ensure that all crew are adequately trained. The watch supervisor is held
accountable for any issues with crew performance.

e Watch Engineers are responsible for the safe operation of the vessel during their
watch, for the accurate completion of the official engine room log book, and for the
performance of the watch Oiler.

e There are well developed expectations about how crew members stand their watches,
which are clearly communicated to all watch standers through documented policies,
procedures, and standing orders. ,

e Watch Oilers complete. wateh 1 rot

  
   
 
 

 

reading forms hat Have been developed by the

SSA and are specific to each vesg Sn round forms are retained onboard
and reviewed by the senior watch, stands ‘and the thember of the SSA management
who is responsible for watch stander performance.

e Entries are made into an official log book, which has been developed by the SSA and
is specific to each vessel, once per four-hour watch by the watch Engineer. The
watch Engineer signs the log book on a per watch (or per shift) basis, attesting to the
fact that the log book is a complete and accurate representation of the vessel’s
operation.

e The watch supervisor periodically reviews Oiler watch round forms and the official
engine room log books, to ensure that all readings are correct and to identify any
unusual or unexpected trends in the data.

4.3.3 Watch System

Provisions for “alternative compliance” regarding work/rest periods are outlined on each vessel’s
Certificate of Inspection (COT) issued by the USCG. These provisions allow the SSA crews to
work for periods up to 18 hours and with little rest between watches. Although approved by the
cognizant Officer in Charge of Marine Inspections (OCMI), these are among the only provisions
of this type our collective team has witnessed in the-domestic ferry industry.

Sailing schedules are tightly.integrated with crew. schedules. and may require complex union
negotiations to make any adjliStmerit#Fot' ekéhip 6; itis ):tindetstood that scheduled 15-
minute vessel turnarounds are insuffitientrés npub shed) late departures. However,
these short turnarounds were established to help ensure vessel trews comply with the work/rest
requirements stated in provisions for alternative éoinpiliance:

 
   
  
 

 

Work rules agreed to by crew members through union negotiations contractually provide for
only one alternative crew schedule. It has been reported that this alternative was a compromise
that remains unpopular among many crew members and is collectively referred to as “the nuclear
option.”

4.3.3.1 Issue

Regardless of the route of the vessel or work rules agreed to by crewmembers individually or
through collective bargaining, persons who are assigned duties as officer in charge of a watch or
whose duties involve safety, pollution prevention, and security are required to be fit for duty. If
credentialed officers or crew members are too fatigued to stand an alert watch, a hazardous
condition has been created.

 

13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 93 of 141

Instances regarding excessive'Wworkloads, auidination, system failures, management system
failures, inability to safely operate and. maintain. the. ye ssel, and design- or component-related
lent,

issues increase the likelihood of a serious marine i

  
  
 

4.3.3.2 Industry Standards/Best Practices /

A 12-hour work day is considered a reasonable work hour limit for vessels of this class.
Although the 2010 amendments to the STCW Convention that include changes to the hours of
rest requirements are only applicable to personnel working on board U.S. vessels subject to
STCW, the typical work hour limits for vessels of this type are no more than 12 hours in a 24-
hour period.

Regardless of regulatory restrictions and the interpretation of how those are applied, the
international and domestic regulations clearly indicate the importance of combating fatigue in
vessel crews and ensuring it does not become a contributing factor to incidents. The industry has
embraced a strict adherence to the 12-hour rule primarily due to the acknowledgement and
understanding that crews are frequently faced with extenuating circumstances which require their
rest periods to be impacted. While the 12-hour rule ensures some flexibility regarding these
circumstances, the current schedule being utilized at the SSA does not allow for any margin of
error.

   

4.3.3.3 Specific Solutions an — |
The SSA should develop a fatigie Sk ma iBettient plan o'aéSeSs, infortn, and continuously
ide

improve fatigue risk managemeiit.: t-developir tiue risk-inanagement plan, the SSA
should carefully consider the circumstances and intehy'

 
 

 

ntent: of the alternative provisions regarding
work/rest periods outlined on each vessel’s COI and consider the principles in establishing work
hour limits for mariners, In addition, the SSA should take the following steps:

e Ensure employees and management are educated regarding safety concerns of inadequate
rest.

¢ Utilize the model format for records of hours of work or hours of rest of seafarers
developed by the IMO (Reference 9).

4.3.4 Standard Operating Procedures
There are three areas where the SSA’s current procedure documentation could be improved:

Integration. On-site field observations and an examination of the provided documentation
indicated that the program and procedural interfaces between the Vesse/ Systems and Training
Manual, the Vessel Operations and Safety Manual and other operations manuals such as the
Customer Handbook, the Pilot Training Manual and the HSC Craft Operations Manual (specific
to the Iyanough) are not clearly defined.

There were also numerous accounts of policy updates distributed by memorandum that were not
tracked and/or documented. .Obsel ions identified memos ibe the primary mechanism for

communicating policies and ‘procédtifés.
So . ae ES oo,
Obsolescence. A document review afid intervigw; with crew members across the fleet indicated
that the Vessel Operations and Safety Manual'(est. 1997) includes. procedures that are not being
consistently utilized or applied. In some cases, procedures were in conflict with subsequent
memos without any corrections or updates being made to acknowledge or establish precedence.

The majority of crew were unaware of the manual’s existence.

     
   
 

 

Comprehensive Review of the Steamship Authority's Operations 87 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 94 of 141

Risk assessment. A document review indicated that the SSA operating procedures do not
include risk assessments or job hazard analyses.

4.3.4.1 issues

Integration. There are many partially-developed management systems at work at the SSA. Users
of these systems find it difficult to determine which system or manual to reference for any
particular requirement, which can confuse roles and responsibilities regarding operating

procedures and safety management. : ‘

 

Under the current system, when anew procediire sipfublishe ‘or changes to'existing procedures
are adopted it is unclear how to incorporate them,,1 gperly integrating and summarizing each
management system by conveying the system’s, basic:design,concept aids employees without
specialized skills in navigating program and procedural interfaces.

Memos are not integrated into a comprehensive safety system and subject the user to a data
mining process that is unlikely to be followed. There is no means to help ensure that all affected
users are aware of changes or additions distributed by memo. There is no means to alleviate or
identify conflicts with previous policies or procedures.

Obsolescence. The SSA’s Vessel Operations and Safety Manual (est. 1997) was crafted in an
apparent attempt to meet or emulate ISM Code requirements at the time of its implementation
(1998 for passenger vessels), Although the ISM Code is internationally accepted as the standard
for the safe operation of ships and pollution prevention, the SSA is not using it.

Risk assessment. Safety management objectives should establish safeguards against all
identified risks. Although the method of identifying risks may vary, the approach should be well
organized and planned.

4.3.4.2 Industry Standards/Best Practices

As the maritime industry has adopted management systems as an effective way to establish,
communicate, and verify complianceiwith pélicie and procedurés, it has not been without
difficulties. With the more active tahagenteiit ofivesiels comes the burden of ensuring crews
are not overburdened by, confused by; or unawarel&finew procedutes. Over.the past twenty
years, operators have adapted by ensuring mahagenient systems follow strict document control
and communications protocols. The systems are also. designed and managed to ensure proper
integration of their various elements.

   
  

 

4.3.4.3 Specific Solutions

Integration / Obsolescence. Provide a clear demarcation of management system interfaces so
personnel have no confusion regarding their roles and responsibilities regarding operating
procedures and safety management.

e Designate a person responsible for ensuring all document control procedures are
followed.

¢ Develop a list of all SSA management systems.

¢ Develop a process to track documentation updates, revisions, and additions to ensure
accuracy and consistency. Include an explanation of document revision and distribution
routines. Ensure procedural changes are rigorously tracked, organized and easily
accessible by vessel personnel.
Establish a means to explain and discuss procedural changes with vessel personnel.

e Ensure only current copies: of procedy es are being uséd..Destroy older versions.

 
 
  

 

 

 

Comprehensive Review of the Steamship Authority's.Operatiohsy ¢ 9% gg f# “hh 13 December 2018
   

Case 1:17-cv-12473-NMG ‘Docume 25-1 Filado3/20/19 Page 95 of 141

   

Risk assessment. The SSA should specify: ‘a: etnctloy adopted ‘for performing risk
assessments and show evidence they have addressed a given risk for each procedure. At a
minimum each procedure should include the following:

e Activity being performed.

e Known hazards.

e Possible consequences.

e Measures to reduce or eliminate risk (risk control).
4.3.5 Emergency Response Plans

It was observed that the SSA does not have a consolidated reference containing procedures for
responding to emergencies on board the vessels or at the terminals. This includes a lack of plans
for management response, including coordination of repair activities, public communications,
and scheduling contingencies.

Incidents and emergency situations are responded to with an informal, ad hoc approach. The
SSA relies heavily on institutional knowledge of staff to direct their response (see Section 4.1.8
for a detailed discussion on SSA’s over-reliance on institutional knowledge).

4.3.5.1 Issue

Ferries systems are extremely complex, and even thie best organizations cannot eliminate
incidents completely. Minor mechanical issués cit!@4use déléys or.other inconveniences, and
major incidents such as groundings, collisions, or fires can have long-term impacts on
operations, pose financial and reputational risks, and threaten the safety of passengers and crew.
While prevention is a key to mitigating these risks, it is also critical to have adequate plans in
place to minimize their impact if they do happen.

  

Organizations without a clear and consolidated emergency response plan are generally
ineffective at responding to situations they have not previously experienced. New hires in such
organizations are at a severe disadvantage, relying solely on instinct to aid the response efforts.

4.3.5.2 Industry Standards/Best Practices

Most maritime operations develop, implement, and periodically train with an emergency
response plan. This is a requirement of any operation subject to the International Safety
Management (ISM) Code but is also viewed as an industry best practice by most operators.

Many operators also invest in specialized training for vessel crews and management. Most
vessel officers and other crew should have formal training in firefighting, basic safety, survival at
sea, and emergency medical and first aid. Passenger vessel operators should also invest in crowd
and crisis management. At the management level, many. Operators ensure key personnel receive
formalized training in emergency procedures’ Mahagement, and the Incident Command System
(ICS).

 

4.3.5.3 Specific Solutions

The SSA should develop an emergency response plan that provides guidelines to vessel crews on
response. Plan development should include the following steps:

e Establish a list of existing emergency procedures. Identify missing or incomplete
elements and publish a standard procedure for each.

e In addition to emergency response, ensure the plan provides guidelines to vessel crews on
communications protocols.

 

Comprehensive Review of the Steamship Authority's Operations 89 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 96 of 141

e Ensure the system addresses the following items, at a minimum:
e Fire Fighting ¢ Loss of steering

  

¢ Flooding Loss of propulsion

e Abandon Ship Emergency towing

© MOB eso sie Emergency anchoring

¢ Heavy weather: ¢.. Grounding.

e Hazardous bars .. e. Collision

© Medical Emergency <4..@. Pollution

¢ SAR (Search and Rescue) i © Icing conditions

e Piracy / Terrorism * Shifting Cargo (vehicles)
e

Emergency Assistance to

Other Vessels

¢ Incorporate additional training on response topics specific to SSA, as well as annual
tabletop exercises to include all five major functional areas of a standard ICS; Command,
Operations, Planning, Logistics, and Finance/Administrations, Within these should be
subcategories that focus on safety and public communications/media.

4.3.6 Sailing Schedule

Discussions with the SSA personnel and an examination of the provided documentation revealed
that no contingency plan for unplanned trip cancellations exists. This results in fleet rotation
challenges when the system is utilized at near-full capacity.

Sailing schedules and crew schedules are interdependent and may require complex union
negotiations in order to adjust. For example, it is widely understood that scheduled 15-minute
vessel turnarounds are insufficient, resulting. in (unpublished) late, departures. However, these
short turnarounds were established to‘help ‘ > Vessel crews ‘comply with the work/rest
requirements stated in provisions for alternative compliance‘on the vessel Certificates of
Inspection (see Section 4.3.3 Watch System)... 92 #8 4

   

4.3.6.1 Issues

System reliability and system capacity are inversely related. When ferry system capacity is
reduced (e.g. a vessel breaks down resulting in a cancelled trip) without a commensurate
reduction in trips on the ferry schedule, system reliability is diminished. Alternatively, when
system capacity is increased (a vessel is added) without adding trips to the ferry schedule,
reliability increases; there is an increased likelihood that the ferry system will perform to fulfill
its purpose and meet public expectations.

Currently, when unplanned trip cancellations occur, the likelihood that the SSA ferry system will
perform to meet its purpose is very low. The SSA’s response to numerous ferry cancellations in
the spring of 2018 resulted in decreased system reliability and a loss of public confidence. This
strongly indicates that the ferry system is overburdened during the busy summer months.

It is important to note in this section that the term “ferry system” refers to “system” or “line”
capacity when the entire feet is deployed. In operations vernacular it may be referred to as
“rolling stock capacity” but should not be confused with seating capacity, vehicle capacity, or
design capacity. :

t is Po tata

Since the likelihood of adding*a staridby fen vessel is low thie-to the extraordinary expense, the
most feasible solution is to have contingency plans:in place: detailing how to respond to
unplanned trip cancellations, Currently there is no’formal contingency plan.

   

 

 

Comprehensive Review of the Steamship Authority's Operations 90 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 97 of 141

4.3.6.2 Industry Standards/Best Practices

Although practices may vary among operator’s fleet rotations and vessel assignments that satisfy
some variety of unusual circumstances regarding unplanned trip cancellations are commonly
outlined in a single document such as a contingency plan. Although the final solution for any
given trip cancellation and how to manage it may vary, a contingency plan document can be used
as a valuable decision-making tool.

4.3.6.3 Specific Solutions

The SSA currently utilizes an informal, case-by-case approach to dealing with trip cancellations.
This approach may be successful at times but breaks down under increasingly complex
conditions. No model is perfect, but memorializing the successes, failures, and lessons learned
from the SSA’s past experience “with un pla sd trip cancellation will help identify and mitigate
operational and capacity risks‘of: faite ( a

 
         

an
,

The SSA can begin implementation of this. solutions ‘by, ‘articulating; in writing the goals they wish
to achieve when a trip is cancelled. They can then develop a:contingency plan to achieve these
goals that includes same-day service adjustments. Contingency plan development should include
the following tasks:

¢ Specify vessel assignments by outlining which vessels are assigned to each route under
normal conditions.

e Identify possible solutions in the event of an unplanned cancellations for each route that
includes vessel rotations and messaging the public (reduce the number sailings, lease a
vessel, etc.)

e Define the constraints for each solution.

e Outline schedule recovery opportunities,

e Consider these constraints when publishing future schedules.

4.3.7 Weather Cancellations

There was some speculation by members of the SSA that one reason for the increased number of
trip cancellations and delays may have been due to a reduction over time in the willingness of
captains to operate the SSA’s ferries in the same inclement weather conditions in which they
once would have operated. ‘This, opinion ye bund to be. held .by.a-small minority of employees.

 

 

There was unanimous consensus atti 5 ig ma ap init {hat captains have full responsibility and
authority in their determination of whether to} ailian should fiot be pressured into getting
underway. There was nearly unanimous consénsus-among. captains that management respected
their judgment on whether or not it was safe to sail: No evidence of undue pressure on captains
to sail was observed.

 
 

Three factors were observed that may affect the determination made by captains to sail in
inclement weather conditions:

1. There has been a reduction in the average required minimum skill level of deckhands,
due to the replacement of some Able Seamen (ABs) with Ordinary Seamen (OSs).

2. There has been a reduction in the average skill of entry-level employees due to an aging
workforce and difficulty filling deckhand roles.

3. There are frequent crew rotations and deficient training, resulting in crews being, on
average, less familiar with the vessels on which they operate than if they were assigned
longer tenures to each vessel, and formally trained on the operation of each vessel onto
which they were rotated.

 

Comprehensive Review of the Steamship en Ss Operations 91 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 98 of 141

The captain must decide whether or not it is safe to sail in inclement weather conditions based on
many variables beyond wind speed and sea state. The decision must consider these variables
along the entire route, not just the known conditions at the dock. Examples of these variables
include: mae 2g dane?

« wes

The ability of crew to operaté the ees andapgpond to emergencies at any time.
The condition and state of maehinery. + - “ ow, A
Seaworthiness of the vessel. te
Number and demographics of passengers being carried.
Type and disposition of cargo being carried.
Density and types of vessel traffic in navigation channels.
Vessel maneuvering and seakeeping characteristics.
Restrictions or hazards to navigation,
Speed of advance.
Other environmental variables, including:
o Visibility (due to time of day, fog, precipitation).
o Wind direction (certain wind directions are worse than others).
o Tidal current direction and force (particularly in relation to wind direction and
force).
o Temperature (which could affect icing of decks, visibility, consequences if there
is aman overboard, etc.)

 

 

4.3.7.1 Issues

Under general maritime law, the master is ultimnately responsible for the safety of the vessel’s
crew, passengers, and cargo. It is generally it ognized that the master has the overriding
authority to control the vessel, including whethier'ot itot to’ bet inderway.

 

The decision to sail or not, under inclement ‘weather conditions and : any other variables
concerning safety, is not one that can be reliably quantified, There are too many variables, many
of which are elusive and extremely dynamic in nature.

Although increased cancellations reduce vessel revenue and reliability, questioning or attempting
to influence the master’s decisions will only result in a further erosion of trust between vessel
crew and management. Ultimately this will only increase the rate of missed sailings.

4.3.7.2 Industry Standards/Best Practices

The chain of command is critical on a ferry, because an ever-changing environment must be
reacted to immediately to avoid incidents. This requires one person (the captain or master) to
have the final and ultimate say on all operating decisions. Consequently, the captain is
ultimately responsible for the safety of all of the occupants of the ferry and the surrounding
environment. Therefore, it should be the captain’s decision on whether to sail in inclement
weather conditions, based on a consideration of all the factors that affect safety.

Ferry systems with well-trained crew, seaworthy ferries, and reliable equipment tend to have
more reliable service in inclement weather conditions,

tthe Sgalban i improve the skill and training
eduction: in trip cancellations and delays.

4.3.7.3 Specific Solutions .

Management should focus on fact! tf ‘cat’ tontio
of its employees, perhaps it will be able to realize,

   
  
 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 92 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 99 of 141

To increase the probability that a captain will operate in marginal weather conditions, the SSA
should focus on improving the skill of its employees and the quality of its equipment. Crew re-
training should be formalized as described in Section 4.3.1.

The SSA should also reevaluate the costs and benefits of replacing ABs with OSs. Although the
reduction in skill level may result in some cost savings, it could also contribute to an increase in
weather cancellations, reducing revenue, or to other incidents that increase costs and reduce
revenue.

Vessel reliability should also be improved by implementing a quality management system that
systematically locates and resolves quality issues, continually improving the safety and reliability
of the vessels. Beyond the direct effect on reducing unplanned maintenance, the vessel crews
will grow more confident in the.reliability of their vessels over: time, which will translate into
more confidence to operate intmiargimal weather conditions. : eh

    

4.3.8 Operational Metrics oo

 

eta ye

The program for collecting and interpreting performance metrics was observed to be incomplete
and lacking specificity. For example, trip cancellation reports provide only three reasons for
cancellation: Weather, Mechanical, or Other, without the ability to provide further details.

4.3.8.1 Issues

One issue is that the desire for users of the SSA ferries to hold the organization accountable for
its operation reflects an interest in transparency and a results-oriented means of conducting
business. Without accurately defining key performance metrics the level of service and
performance cannot be measured and it is therefore difficult to make improvements.

Another issue is that metrics tend to over-simplify more complex attributes which can create
problems if the metric is not well defined or understood . For example, the trip cancellation
report lists only three reasons for a cancelled trip (weather, mechanical or other). These
categories do not address the multitude of variables involved in each case, the results will be
misleading and hamper the organization’s ability to identify real performance issues and address
them.

Another example exists regarding trip-cancellations due to bad weather. The lack of qualifying
factors could lead management'to. wander why:there have:been more cancellations. Perhaps
management may draw inaccurate. conclusions. baséids yn this, limited data. Armed with only a
numerical value (without context) an‘ ‘implied 1 messi re ds that the vessel crew may have done
something wrong that could result in pressure’ ‘on the captain,to neglect the broader goals of the
organization by questioning his or her own judgement.

 

Dedicating time to carefully articulate the intent of each metric can help guide the process of
improvement. For example, if a ferry service is measuring reliability as a metric, a simple
statement excluding “force majeure” events may help distinguish its purpose.

4.3.8.2 Industry Standards/Best Practices:

All ferry systems are unique and are therefore best served by developing their own performance
metrics tailored to their system.

The stakeholders tend to have the best sense of which operational performance metrics are best
suited to their organization. However, some metrics are more common than others for ferry
services like the SSA. Among those are reliability, on time departures and missed sailings.
Safety metrics such as lost-time accidents and near-misses are also very common. For example,
Washington State Ferries metrics include on-time performance, service reliability, total vessel

 

Comprehensive Review of the Steamship Authority's Operations. 2 98. ee F 13 December 2018
hn aaa pow ovdhas Get .
aa

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 100 of 141

out-of-service time and passenger satisfaction. A smaller operator, Pierce County Ferry tracks
and publishes performance metrics which, include total ridership, vehicles left behind and on-
time/delay metrics. ue oo Bp ”

a fhe

i eo
oa : vee

4.3.8.3 Specific Solutions: cs : -

Establish operational KPIs for the fleet using the standard: fc farina i in i the examples provided
below.

 

_ ge :

e Determine how the SSA views success on an operational basis and identify key
performance indicators (KPIs) that should be used (see Section 4.1.2 Strategic Planning).

e Clearly define each metric and establish how it will be collected and reported.

e Define the desired targets.

e Hold key managers accountable to meeting these targets by requiring them to develop
performance plans and incorporating the goals into performance reviews.

e Ataminimum, adopt the following operational KPIs:

 

Metric: Reliability

 

Data Source: Ships logbook or short form
Frequency: Per sailing (continuously from crew)
Target: 99% sailing completion

In this metric, reliability is defined as the proportion of completed trips to scheduled trips. A 99% goal
for reliability should ex¢lude | ‘force, majgure’,events outside of human control such as weather
conditions and includé planned maintenance events (yard. periods) and mechanical failures.
Establishing a desired reliability of 100% suggests that the operator has a reliable backup vessel plan,
robust preventative maintenance programs and can effectively respond to operational needs. Trip

 

cancellations should be recorded in the Ships’ fogbook. and continuously monitored against the schedule.

 

Metric: On Time Departure

 

Data Source: Ships logbook
Frequency: Per occurrence (continuously from crew)
Target: Three minutes at 95%

Considering the duration of this route, HMS recommends vessel departures no later than 5 minutes
95% of the time (in normal operating conditions) as reported in the ship’s logbook by the vessel’s
Master. Measuring on time departures provides insight to operational needs. For example, was a delay
the result of a slow boarding process or a mechanical failure? Did ice on the boarding ramp delay the
loading process? Delays should be continuously monitored and reported at regular intervals.

 

 

Metric: Missed Sailings

 

Data Source: Ships logbook
Frequency: ci Conti

  
 

Target:

 

Missed sailings metrics vary from té ability éftics in'int ‘tia they measure the results of unplanned
disruptions of service. They should be reporidd g as a critical item using a Situation Report (SITREP)
and evaluated on a case by case basis. Missed sailings are often the result of mechanical failures but
may also include incidents or accumulated delays and it is critical to analyze all of the variable
associated with each missed sailing.

 

 

Comprehensive Review of the Steamship Authority's Operations 34 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 101 of 141

4.3.9 Terminal Flow

Tnefficiencies in the loading and offloading process were observed, especially with regards to
lane use control, signage directing passengers to appropriate platforms and real time messaging
to the public of arrival/departure information and updates.

The SSA terminal system appears to rely heavily on personal interaction to convey information,
at which the employees were observed to be particularly adept. From standard queuing
instructions to answering questions regarding delays and cancellations, the on-site terminal

t

employees are the default method. of.¢ comm tion... . APOE p

  
  

   

4.3.9.1 Issue - of

Inefficiencies in terminal flow are detrimental’ to ce levels arid! passenger wait times,
especially when trip cancellations occur. This has a a cascading effect on passenger satisfaction
and employee morale, particularly when confused passengers randomly inquire with passing
SSA employees. Communicating information in this way makes it difficult to control the
message or maintain consistency.

The SSA ferries are subject to delays caused by backing vehicles, turning vehicles, pedestrian
crossings, and high traffic volumes at various terminals. The proximity of terminal components
and the number of vehicles and passengers each component must process is negatively impacting
terminal flow.

Opportunities to message the public in real time regarding arrival and departure information
updates are being missed, especially when trips are cancelled or delayed. Messaging the public
about arrival and departure information, including trip delays and cancellations in real time,
using different modes of communication (signs, smartphone messaging, radio announcements),
would relieve congestion and ease terminal flow when unplanned trip cancellations occur.

4.3.9.2 Industry Standards/Best Practices | .

Much can be learned from otheh. modes, of public; transportation such as bus lines, airport
terminals and train stations. Peers:in‘the mariite industry utilize highly visible numbered lanes for
staging vehicles and clear demarcation lines for exolusive right-of ways for both passengers and
vehicles. This is done for efficiency and the safety if passengers. and employees. Strategically-
placed monitors and digital signage providing real time updates regarding arrivals, departures
and cancellations are utilized throughout the transportation industry.

4.3.9.3 Specific Solutions
Perform a passenger flow analysis addressing the following items:

e The current behavior of passenger and vehicle flow.
e A model of potential choke points.
e Lane use control.
e Vehicle and passenger right of ways.
e Traffic controls (signals / stop signs).
e Boarding and loading ramp capacities.
e Potential improvements.
Install signs, monitors and digital signage to message the public in real time.

: t
Wed ae a ,

ti

 

13 December 2018

  
Case 1:17-cv-12473-NMG eae Filed 03/20/19 Page 102 of 141

    
 

e Install a real time sign on the roadside | in the \ ‘cinity of of the ‘operations center in Falmouth
reporting cancellations and delays to ‘drivers ‘bound for the ferry approximately six miles
away.

° Install monitors with real time schedule updates and cancellation notices in highly visible
locations.
Establish an advisory radio broadcast system.

e For each port apply for an AM radio broadcast station license through the FCC on
allocated non-interference frequencies between 540 kHz and 1700 KHz and establish an
advisory radio station providing real time schedule updates to the public. Updated
messages can be recorded and broadcast as needed.

Post highway signs on approach to each terminal indicating the presence of the system and
instructions regarding how to access the system. For example, “Tune your radio 550 AM for up
to date ferry schedules and service adjustments.”

Install highly visible numbered lanes for vehicles.

e Install highly visible numbered lanes for vehicles at each terminal.
e Install highly visible directional Signage, -

4.4 IT Systems oe ra

 

4.4.1 IT Project Planning

On site field observations and interviews with IT staff revealed a lack of planning for IT
activities. Although active projects are being updated at weekly management meetings, an IT-
specific strategic master plan (such as a five-year plan) or an inventory of the top five IT projects
for 2018 could not be produced upon request.

Further inquiries and interviews with IT staff revealed that there is no centralized means to track
and prioritize known issues related to the SSA’s IT systems. The SSA’s IT systems are mission
critical and include the:

e Reservation system.

e Point of sale (pos) system.

e Website.

e Network/servers.

e Phone system.

e Email marketing system.

haa,

 

4.4.1.1 Issues

M4: a7
Without a proper plan or strategy, the SSA 1 may he aveirouble keeping technology projects within
scope, schedule, and budget, and other departments will not Know. when to expect the
efficiencies required to drive the future of their respective departments (i.e. mobile app-based
ticketing POS for all ferries and ports). This has a direct impact on the entire organization’s
ability to effectively plan, and to maintain adequate staffing and resources to accomplish goals
and projects within the timeframe allowed.

  

All developers and contractors that are based on hourly fees need to be organized and complete
projects on time with the appropriate speed and urgency. Currently, developers and contractors
are allowed too much flexibility if there is no plan identifying project parameters,

 

Comprehensive Review of the Steamship Authority's Operations 96 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 103 of 141

The absence of a centralized means to track and prioritize known IT issues does not allow
management to prioritize those items that are “urgent for the business” versus “nice to have for
the public.”

4.4.1.2 Industry Standards/Best Practices

Although the complexity of the any given project plan may vary, a basic work breakdown
structure outlining information such as scope, schedule, and budget is a hallmark of IT best
practices. :

The normal industry best practice to ‘ack. and prioritize. IT issues is to establish an IT help desk.
As problems are initially evaluated by the IT helpdesk, they:are assigned a priority and severity
level. If issues cannot be handled by the help ‘desk’ ‘théy areiassigned and tracked to other staff
whose specific job function it is to handle those issues. The help desk would also serve the
customers for IT-related issues, such as problems with the phone APP or at a ticket terminal,
wi-fi, etc. These issues would be treated much the same way as IT staff issues, either handled

directly and expeditiously or assigned to someone who can better assist.

4.4.1.3 Specific Solutions

e Establish top five priorities for 2019. Each mission critical system should be managed
through a list of “Development” items (scope, budget, timeline, and project leader).

o Establish a “Development List” prior to the start of the fiscal year that provides
stakeholders insight into the What is happening in the IT Department, When it is
being deployed, How Much it costs to implement and Who will lead the project.

o Prioritize the “Development List” to determine the SSA’s top five IT priorities for
2019.

¢ Draft an IT-specific strategic plan (five years). With a focus on solutions that facilitate
process improvement, establish a master plan for the department that lays out its strategic
direction and operational priorities. Outline initiatives (computer replacement, server
consolidation, cloud- based computing, stewardship of the reservation system) that reflect
these priorities. » NORE AG py TH ee ISSUE

e Establish an IT help desk to track a al moritize 1 it issues. Each mission critical
system should be managed through a centralized means to track and prioritize known IT
issues that includes the following capabilities:

Ticket creation.
Routing and prioritization.
Notification and escalation.

 

 
 

 

  

Oo Oo

°

Routine (monthly) testing procedures for each system.

4.4.2 Reservation System

Discussions and interviews with the SSA IT staff revealed that the SSA’s reservation system is
entirely owned, managed, and maintained by a single individual operating remotely and the
report program generator (RPG) code that the system is written in is dangerously outdated. The
SSA’s departmental constituents do not have access to the code or know how it works, resulting
in a “single point of failure” should this proprietor of the reservation software become
incapacitated or otherwise unavailable.

 

 

13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 104 of 141

ie,
ba

 

4.4.2.4 Issue eg

The primary issue is that if the current owner of the reservation system’s source code becomes
disgruntled or deceased, or if the company becomes insolvent or is sold, the SSA could be
rendered operationally ineffective if they do not have the ability to access and maintain the
source code.

In the event that a contractual solution was established, it is important to note that the RPG code
is a very old programing language that is dangerously outdated. This programing language is not
used in any form of modern development and the likelihood of finding a coder that could
develop or fix an issue in the event of an emergency is very low.

4.4.2.2 industry Standards/Best Practices

Best practices may vary according to the organization but, under normal conditions, an
appropriate standard would be to maintain some level of proprietary or contractual control over
any system that is essential to the function of the organization.

Most companies have either built their reservation system so they control it or they have bought
a system that they then have full access to develop. Other organizations that use licensed systems
and do not grant access to the code, provide contractual obligations in regards to uptime /
development and bug fixes, they also‘host arid maintain the. servers and infrastructure to ensure
these deliverables.

 

4.4.2.3 Specific Solutions
The SSA and the reservation company have discussed possible solutions including:

e Buying the company/code, including owner, and having the owner teach and train
existing employees and new employees to develop the system.

e Moving away from the existing reservation platform to a new web-based system.
Reportedly, the challenge with this option has been the uniqueness of the “truck/car
spatial organization” feature of the existing reservation system (i.e. how many
trucks/cars can fit on a given vessel).

To choose from the identified solutions, the SSA should perform a cost/benefit analysis of the
following two options:

e Purchasing the reservation code outright and hire RPG programmers that start to
immediately train on and develop the source code of the existing reservation system,
or

e Examine off the shelf solutions like www.carus.com and develop an RFQ for a new
modern cloud-based reservation platform that is mobile-compliant, PCI-compliant,
and seamlessly: iritegrates ‘with the’ online web portal. Systems like this often offer
custom modules tHat cin‘ Sblve ihe “tuck/oar spatial organization” issue.

4.4.3 Website Platform Management

Although the SSA’s website uses a custom CMS (content management system) not all essential
personnel have access or training and it is unclear who has been designated the content manager.
Under the current system, the website platform is managed by multiple teams in multiple
departments. If it is “managed by everyone” then it is really “managed by no one”.

For example, the marketing department updates some of the content (pictures, text), the
operations department updates schedules and prices whilst the IT department/ 3“ party developer

 

Comprehensive Review of the Steamship Authority's Cperations 98 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 105 of 141

updates functionality, maintain servers and back-ups, develops integrations to other systems and
maintains the “up-time”.

Interviews with representatives from iMarc, the current 3" party web developer, revealed that the
relationship between SSA and iMarc is not well defined. The website is hosted at SSA with little
to no access by developer. The developer does not track the status of website problems but
attends to them in an “ad hoc” fashion, only as requested by SSA.

Further interviews with staff suggest that no single person is focused on SEO (search engine
optimization) or Google Analytics (tool used to determine simple traffic stats, user and usage
stats, referring sources, top pages, etc, for, mostly marketing, knowledge). Google analytics script
is installed but no dashboard’ or reporting or-regulanusage and viewing of the statistics is being
done. , =)

4.4.3.1 Issue

The issue with an incomplete content management system is that there are multiple contributors.
If the rules of collaboration are not well defined the resulting digital content can easily become
mis aligned with the goals of the organization and incorrect or inappropriate information can be
uploaded. Ambiguity regarding the responsibilities of the web developer, the IT department and
other department should be avoided,

The issue with an ill-defined/ad hoc relationship with the web developer (iMarc) is that the
developer remains unaware of the changing priorities at SSA. There is no path or clearly defined
deliverables which reflects poor management principles. This is an iteration of the IT project
planning observation in that improper planning serves as a barrier for projects relating to the
website to stay on track and under budget.

The issue with a lack of SEO utilization is that, under current conditions, competing ferry
services are displayed over SSA’s. As the leading public service to Nantucket and Martha’s
Vineyard the SSA should be the number one result. Compare search results for a user searching
for a “Boston Bus” and a search engine will first show the MBTA (Massachusetts Bay Transit
Authority). This should be the case for the SSA. |

   

4.4.3.2 Industry Standards/Sbst Piseiehst*
Normally a company would designate members. of the: department to serve as the website’s
content manager, a liaison to the web developer and/or the person responsible for Search Engine
Optimization. The duties and responsibilities for each role would be clearly defined and
delegated to staff.

4.4.3.3 Specific Solutions

Establish a website content manager. The IT department should clearly establish its role
regarding the website. Although the IT department must coordinate marketing and operations
ultimately, IT must serve as the gatekeeper to this relationship. This gatekeeper role should be
clearly defined and agreed upon throughout the organization.

The content manager should manage website specific project lists and provide the tools (CMS)
and ensure only designated and trained employees in marketing and other departments have
access to the system (authority to upload content should be strictly enforced) and updates to the
website should be approved before any changes are made.

Regular communication with iMarc. Establish bi-weekly update meetings with iMarc to stay
informed of current projects and review all deliverables. Establish a monthly / quarterly project
development plan with measured deliverables and responsible parties. A project manager should

   

 

Comprehensive Review of the Steamship Authority's Operations _ 99 13 December 2018
EPPOPUROG apis te

ote 7
: eb
Case 1:17-cv-12473-NMG Document'125-1 Filed 03/20/19 Page 106 of 141

 

 

Oe AR é .
be responsible for all deliverables and deadlines and Keeping: the SSA and iMarc team members

in coordination. All projects should be tracked using a project-based software to allow for
transparency at anytime to the SSA employee’s / council / iMarc management.

Develop an SEO (Search Engine Optimization) strategy. Establish a “.gov” domain and
establish an SEO strategy that reflects the priorities of SSA ridership. SSA should maintain their
presence in SEO and through their web address as a .gov as the government provided and
maintained ferry system to the island and distinguish themselves from the privately held but
licensed ferry providers.

 

Comprehensive Review of the Steamship Authority's Operations 100 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 107 of 141

 

Section 5 Final Recommendations and
Implementation Plans

The analysis of SSA’s operations identified numerous areas of potential improvement. The
following section details the opportunities for improvement that were deemed to be both
achievable and impactful. oe

Where these opportunities for improvement were déemed to be both achievable and impactful,
they were included in our final recommendations, which are detailed in this section. The final
recommendations aligned with four key categories:

1. Implement Process-based Management

2. Establish a Vision

3. Change Organizational Structure

4. Change Management Recruitment and Performance Evaluation

The study team felt these categories were significant, and introduce each as a concept in this
section, supported by the specific recommendations that will advance them.

These final recommendations encapsulate the specific solutions the study team believes will
provide the best combinations of impact and ease of implementation. Some can have a
meaningful impact with minimal effort. Some will have significant impact but will require more
resources to implement, while others are in between, offering moderate impact and moderate
ease of implementation.

A key point which requires emphasisiis thatialliof the, followixig,recommendations must be
properly funded and assigned the neeessary.resouresssin orderto be successful. Whether the
SSA feels they have both the expertise and resources in-house or will need to engage external
resources, all items will require proper funding and commitment from leadership.

Each recommendation is accompanied by a preliminary Implementation Plan intended to provide
high-level guidance to SSA leadership by informing them of the general strategy, any
prerequisite steps which must take place, and any major challenges the study team anticipates the
SSA may face. Each implementation plan identifies the scope, schedule and cost estimates (not
including in-house resources) based on stated assumptions. These are rough order of magnitude
estimates aimed at providing relative guidance and can be influenced greatly by the
implementation strategy the SSA elects to pursue for each recommendation.

The plans are defined by three distinct phases: Development, Implementation and Maintenance,
Development represents the effort to design and create the system. Implementation is focused on
introducing the system to employees, training and getting processes established. While
development and implementation are singular tasks with a finite timeline, Maintenance
represents the ongoing requirements to ensure the system in question continues to function in the
desired manner,

5.1 Implement Process-based Management
The SSA can best be described as an organization that relies heavily on the experience,

dedication and hard work of longstenured. employees, perhaps foo heavily. It-utilizes a general
management approach that focuses. on institutional knowledge and budget-focused direct
solutions for tasks. As a result, the organization has. been unable to control quality, standardize

roles and responsibilities, or identify operational risks. Without implementing a process-based
4

 

 

Comprehensive Review of the Steamship Authority's Operations 101 13 December 2018
   

Or SAM” CAME EZ

7 ae
Case 1:17-cv-12473- NMG Document L

diy: Filéc-03/20/19 Page 108 of 141

. hye

approach to management, SSA will continue to be unable to prevent unforeseeable factors, such
as crew performance, from impacting their operations.

Process-based management is an organizational approach that views a business as a collection of
processes, managed to achieve a desired result (see Section 5.2). There are three stages to
process-based management:

1. Documentation of the process in order to achieve consistency and to communicate the
process to all

2. Analysis of performance in order to measure the organization’s progress and identify
improvements in the process

3. Implementing the improvements to make the process more effective in attaining the
desired output.

These stages also align with the continuous improvement cycle; Execute, Evaluate, Improve.

The majority of the solutions identified through, the team’s analysis (see Appendix B-RCA

     

Solutions and Appendix C - : General, Obser Solutions).2 ’s addressed by one or more of the
recommendations in this category.. These x kecomm nations, are e designed to put SSA on a path to
process-based management. 4. 7 ips hy: mos

5.1.1 Recommendation i. Safety Management System

It is strongly recommended that the SSA utilize the ISM Code as guidance to develop and
implement an externally-audited safety management system (SMS) across the fleet.

The International Safety Management (ISM) Code is an international standard for the safe
operation of ships and for pollution prevention. It provides a framework for any maritime
organization to develop an effective safety management system (SMS).

The team’s root cause analyses and general observations identified a general lack of documented
procedures, document control and the operational consistencies that generally accompany such
practices. While a fully developed and properly implemented SMS will address this issue,
including a large portion of the specific solutions identified in this report, it will also contribute
greatly to the mitigation of potential future fleet incidents.

5.1.1.1 Implementation Plan

The study team believes an SMS would have a very high impact, perhaps the highest of the
recommendations, on SSA operations. This it act is. both. short;term and long-term. However,
it is also one of the most diffigult: of ithe fi ag:to, implement properly with a
high initial investment cost and cotisiderable. challs LES: involved: This is not something the
SSA would be in a position to take on without external guidance and considerable commitment
from leadership. See Section 4.1.6 for further details:

     

 

Prerequisites Recommendation vii. — Health, Safety, Quality and Environmental
Management

Recommendation iv. Mission Statement and Performance Objectives

Recommendation v. Strategic Plan

 

Scope Phase 1 Development: document all vessel operating procedures

Phase 2 Implementation: train crews and management

 

 

 

 

 

Comprehensive Review of the Steamship Authority’s Operations 102 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 109 of 141

 

Phase 3 Maintenance: audit, continuous improvement

 

Schedule Phase 1. Development: approximately ¢ one. year

   
    

ke ie B
Phase 3 Mainteiince! ongo

 

Cost Phase 1 Development: $150,000 |
Phase 2 Implementation: $100,000
Phase 3 Maintenance: $50,000 annually!

 

Challenges Lack of existing inhouse experience with the ISM Code.
Gaining acceptance during implementation.

Proper implementation. .

 

 

 

 

1 - Maintenance costs are primarily for external audits on management and all vessels. This does
not include the costs associated with Recommendation #HSQE.

5.1.2 Recommendation ii. Quality Management System

It is strongly recommended that the SSA develop and implement a quality management
system (QMS) across the entire organization, preferably in concert with an SMS.

A quality management system, (QMS). i is a caliection of business processes focused on
consistently meeting custome requiltinents atti eniidiicing’ ‘¢h¥ir'satisfaction. Similar to an SMS,
it is aligned with an organization’s vision. ‘The. 1Sé 9601 standard is'a commonly utilized guide.
Or, as explained in the general observations i in ‘Sectio of 4.1, 65 a QMS and SMS can be combined
into one system for efficiency. .

 

5.1.2.1 implementation Plan’

Similar to the implementation of a safety management system, the SSA would benefit greatly
from a QMS, particularly if developed and maintained as a combined system with the SMS. As
a QMS would include more varied departments within SSA (HR, IT, Ops, Engineering) it could
require a slightly greater degree of effort than an SMS, taking a little longer to develop and
implement.

 

Prerequisites Recommendation vii. — Health, Safety, Quality and Environmental
Management

Recommendation iv. Mission Statement and Performance Objectives

Recommendation v. Strategic Plan

 

Scope Phase 1 Development: document all product delivery processes.
Phase 2: Implementation: ;{eain employee and management.
Phase 3 Maititeltdhee 2 ad, tinuou’ improvement.

ap

     
 
 

 

Schedule Phase 1 Development: appré imately one year:

Phase 2 Implementation: approximately six months.

 

 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 103 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 110 of 141

 

Phase 3 Maintenance: ongoing.

 

Cost Phase 1 Development: $175,000.
Phase 2 Implementation: $150,000.
Phase 3 Maintenance: $25,000 annually”.

 

Challenges Lack of existing inhouse experience with ISO programs.

Gaining acceptance during implementation.

 

 

Proper implementation,

 

 

   
 

1 — For estimating purposes, the'Iim} fementation. F based'on the assumption QMS would be
developed as a stand-alone project and nof in €onjt jon with’an SMS. It is expected that a
combined development and implementation would realize some cost savings.

2 ~ Maintenance costs are primarily for external audits on management and all operations. This
does not include the costs associated with Recommendation HSQE.

5.1.3 Recommendation iii. Learning Management System

It is strongly recommended that the SSA source a Learning Management System (LMS)
and implement it first with vessel crews. Based on successes and lessons learned it can then
be expanded to other departments.

A Learning Management System (LMS) is a software-based training and learning program that
provides administration, documentation, tracking, reporting and delivery all in one system.
Ideally, an LMS is web-based and provides employees unlimited access to training modules
anywhere they have the right hardware; desktop computer, laptop, tablet or even a smartphone,
with an internet connection. Training can be conducted in groups or individually via online
content such as videos, prepared documents or externally linked reading materials. Tests can be
administered online with results reported immediately upon completion.

The SSA has developed a considerable amount of training material over the years but none of it
is formally catalogued; it is administered by-individual.departments and rarely tracked or
reported. Developing either an SMSlor QMS:wi iprovide'a large amount of training
material. By placing this valuable information:in: AMS the'SSA‘will be able to identify
training and learning gaps by utilizing real-time arlalytical data and reporting.

   

   

5.1.3.1 Implementation Plan’

Sourcing the right LMS will require a considerable vetting effort. The development will also be
considerable, It will include system design, content development and possibly equipment
upgrades. Similar to the other process-based recommendations, the challenges of implementing
an LMS are high but so is the reward.

 

Prerequisites Recommendation iv. Mission Statement and Performance Objectives

Recommendation v. Strategic Plan

 

Scope Phase | Development: develop training matrix and content.

Phase 2 Implementation: train managers on administration.

 

 

Phase 3 Maintenance: audit, continuous improvement.

 

 

fy

 

Comprehensive Review of the Steamship Authd 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 111 of 141

 

   
 

 

Schedule Phase | ‘Develient app yximately of ye
Phase 2 Implementation: appro cit ately shx months to a year (seasonal).

Phase 3 Maintenance: ongoing’

 

Cost Phase 1 Development: $100,0007.
Phase 2 Implementation: $75,000.
Phase 3 Maintenance: $40,000°.

 

Challenges Lack of existing inhouse experience with LMS.
Potential IT / equipment barriers.

Proper implementation.

 

 

 

1 - These estimates are assuming the LMS program would be administered by HR, in support of
each department.

2 — Does not include any possible equipment upgrades.

3 — Based on an average of 500 employees annually.

 
 

tf vavquld like to achieve in the long
run. The combination of a mission statement, eaten ‘objectives and a strategic plan should
direct an organization on how they are going to achieve their vision. A vision is crucial to any
organization utilizing process-based management as it represents the desired result.

It is leadership’s responsibility to the organization to clearly identify and communicate the
vision. The following recommendations are intended to aid SSA’s leadership in the development
of a vision for the organization and provide the necessary components to achieve it.

5.2.1 Recommendation iv. Mission Statement and Performance Objectives

It is strongly recommended that the SSA leadership adopt a mission statement and
supporting performance objectives, communicate them to the employees and the general
public, and identify the necessary metrics to measure progress against the performance
objectives.

A key element to the development of a vision, a mission statement identifies the fundamental
purpose of the organization. This is intended to be an enduring statement that remains
unchanged over time. The mission statement provides a guide for decision-making and unites
the employees in aiming for a common target or direction.

From time to time it is necess wy, to. measure. the progress. the organization is making toward that
target. By setting performarice objeétives: sittiilar. té-milestones along the way, and measuring
performance against those objectivesithe organizations a whole. is: able to measure their
progress and determine whether adjustments needito'be made,’ Y.

vob

 

5.2.1.1 Implementation Plan

Arguably one of the easiest recommendations of the group to implement, a mission statement
and performance objectives will have positive impacts almost immediately and, more
importantly, will provide valuable guidance to several of the other recommendations in this

 

Comprehensive Review of the Steamship Authority's Operations 105 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 112 of 141

section. This is a process which the SSA’s leadership can engage almost immediately and
complete in a short period of time with the only expense being for some guidance if deemed
necessary and advertisement.

 

Prerequisites None.

 

Scope Phase 1 Development: develop a Mission Statement, Performance
Objectives-and Metrics, .

 
 

    

jomiitnicatdes mployees and public,
implement metrigs arta: trick: *

   
 

Phase 3 Maintenance: Annual iews against performance objectives.

 

Schedule Phase 1 Development: approximately two months.
Phase 2 Implementation: approximately two months.

Phase 3 Maintenance: ongoing.

 

Cost Phase 1 Development: $10,000.
Phase 2 Implementation: $15,000.
Phase 3 Maintenance: $0.

 

Challenges None anticipated.

 

 

 

 

5.2.2 Recommendation v. Strategic Plan

It is strongly recommended that the. SSA, immediately begin a strategic planning process to
include all aspects of the organization ne : .

  
  
  

 

A strategic plan answers how the organization

Ss QOifig to navigate, what is ahead in order to
attain the mission (long term) and performance objectives (short term). Strategic planning

provides a framework for making long-term decisions, aligns goals across an organization, and
helps to ensure the long-term availability of the resources critical to organizational success.

Each of these have been problem areas for SSA.

Strategic planning is not currently a part of the SSA culture. If we use Covey’s Urgent Important
Matrix (Reference 12) to illustrate (Figure 11), Covey identifies four quadrants within which
organizations or individuals operate based on two qualifying factors, Urgency and Importance:

1. Crises —- URGENT and IMPORTANT

2. Goals and Planning - NON-URGENT and IMPORTANT
3. Interruptions - URGENT and NOT IMPORTANT

4, Distractions - NON-URGENT and NOT IMPORTANT

Ideally, organizations want to spend the majority of their time in quadrant 2 setting goals and
planning their path to attaining them while maintaining and enhancing their capability to operate
more effectively in quadrant 1 when emergencies arise. Currently, the SSA operates primarily in
quadrant 1, rarely spending any time in quadrant 2,identifying goals and planning.

  

Comprehensive Review of the Steamship Authority's Operations 13 December 2018
WH gt
Case 1:17-cv-12473-NMG Document 125: 1. Filed 03/20/19 Page 113 of 141

x 7
et ake &

 

 

URGENT NON-URGENT
< ‘RISES GOALS &
i — PLANNING
o
o.
=
i 7 a

Quadrantl ; Quadrant 2
- Quadrant 3 Quadrant 4
<
fe
9 INTERRUPTIONS DISTRACTIONS
=
ei
-
oO :
= hae ,
Figure 11 The Covey Urgent Important Matrix: ::. Pe ese

Strategic planning is crucial to any organization thaféan quickly find itself buried in constant
firefighting mode (quadrant 1) and never able to make any forward progress. It begins with
developing a strategic plan for the organization, to include all departments and functions, but
quickly infiltrates the culture and encourages all departments and then individuals to focus more
on setting goals and planning to meet them.

In reality, planning is never static. Circumstances change, and the plan must be adjusted and
updated. The maintenance of a strategic plan is ongoing, year after year.

The Association for Strategic Planning (ASP), a U.S.-based, non-profit professional association

provides excellent guidance and resources. See Section 4.1.2 Strategic Planning for further
details.

5.2.2.1 Implementation Plan

Moving from reactive to strategic management styles can be challenging, but becomes easier as
it becomes an integral part of the corporate culture. It.is recommended that the SSA seek
external guidance in the initial strategic planning effort in order to learn the process, maintain
momentum and keep the workload for inhouse resources manageable. Even with external

resources, the strategic planning ie requires constant involvement from the organization’s
leadership. a ors !

 

7 rT 7 ig ee

Prerequisites Recommendation iv. Mission: Statement and. Performance Objectives

 

Scope Phase | Development: develop a 10-year+ strategic plan.

Phase 2 Implementation: ensure all departments are aware of plan elements
that relate to or affect them and actively enact them.

Phase 3 Maintenance: perform annual reviews and make adjustments.

 

Schedule Phase 1 Development: approximately six months.

 

 

Phase 2 Implementation: approximately two to four months.

 

 

Comprehensive Review of the Steamship Authority's Operations 107 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 114 of 141

 

Phase 3 Maintenance: ongoing.

 

Cost Phase 1 Development: $100,000.
Phase 2 Implementation: $25,000.
Phase 3 Maintenance: ieee

 

Challenges Experience ‘and f resources: sto > develop a ‘strategic plan.

 

 

 

Proper implemeniation.. a “i we

 

 

5.3. Change Organizational Structure

The SSA is currently structured in a fairly flat, functional (segregated into departments by
function) organizational structure. While a functional structure is standard and effective for a
maritime operation, some functions of departments and associated reporting lines are not clearly
defined. It is surmised that the relatively flat nature of the organizational structure is a product of
financial consideration over time. A flat structure is typically more efficient in many ways, in
contrast with a more hierarchical structure, but it places additional strain on the senior
executive(s) and, unless properly staffed, can result in losses which outweigh the financial
efficiencies realized.

Combined with alignment issues, the study team also identified a lack of key resources. This
was particularly the case in Engineering and Maintenance.
5.3.1 Recommendation vi. Engineering Resources

It is strongly recommended that the SSA consider adding key positions in the engineering
department and realign some‘conflicting responsibilities. See Figure 12, where positions
highlighted in red indicate added | positions,

  

woe deyhs gic a

With a fleet of ten highly diverse vessels, geographically separated between Woods Hole,
Hyannis and Fairhaven, operating ona very ‘demanding schedule, it is not realistic to expect a
single Port Engineer and single Assistant Port Engineer to provide all of the oversight and
support functions that are needed. It is recommended that the SSA hire an additional Port

Engineer and Assistant Port Engineer, dividing the fleet between the two teams.

In addition to providing round-the-clock support to the vessels while they are in operation,
planning and coordinating routine maintenance and repairs, and supervising vessel engineering
personnel (see additional recommendations on this job function below), the Port Engineer is also
responsible for the planning and management of major repairs and vessel overhauls. While this
is an extensive workload for the resources allocated, operations support and overhaul planning
and management are in constant conflict. For this reason, it is recommended that the position of
Project Engineer be added to take on all responsibilities regarding the planning and management
of major repairs, vessel overhauls and capital projects. While Port Engineers will provide
valuable support and advice to the Project Engineer, their focus will remain on daily fleet
operations, Likewise, the Project Engineer will not be involved in operations and therefore not
be distracted from the demands of planning and managing projects. The Project Engineer should
have a strong background in formal project management. One of their first tasks should be to
develop a project management program and associated training for all project teams to follow.

 

Comprehensive Review of the Steamship Authority's Operations 108 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed ‘03/20/19 Page 115 of 141

   
 

  
 

 

i ay 5 )im of ait _)
mutate ae
Nevin tae

    
    
 
  

 

PY crs

 

T
as) e me tdi g ;
Fleet B ge) eaters ar tly
| Assistant Port
areal y

ar
Yio,

ayuda eae

Fleet A
| Proscar

ase

    
  

Blea eaten
Planner

 
           

af o, bo! mA Ga 7 na and
Figure 12 Proposed engineering and maintenance Mmatiagenient structure
See Section 4.2.2 for further details,” .

a en

5.3.1.1 Implementation Plan

While the study team has to acknowledge the considerable investment which this
recommendation represents, it feels it is highly warranted. The expectations of the engineering
department are daunting, and the resources provided are far below what could reasonably be
expected to perform them and succeed. The Engineering department demonstrated a genuine
desire and initiative to become more process-based but, of all departments, finds themselves
perpetually in quadrant 1 (crises) when, as far as individual departments go, they benefit the
most from planning.

The greatest implementation challenge will be developing a reorganization plan which
effectively reallocates roles and responsibilities and provides enough guidance as everyone
learns their place and new ways of doing things.

 

Comprehensive Review of the Steamship Authority's Operations 109 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 116 of 141

 

Prerequisites Recommendation ix. Recruit Externally

 

Scope Phase 1 Development: develop reorganization plan, job descriptions.
Phase 2 Impleniéntation: advertise positions, recruit and hire.

Phase 3 Maintenance: ménitor. progress, make, adjustments.

 

Schedule Phase 1 Development: approximately one month.
Phase 2 Implementation: approximately two to four months.

Phase 3 Maintenance: ongoing monitoring and adjustments.

 

Cost Phase 1 Development: $0.
Phase 2 Implementation: $20,000.
Phase 3 Maintenance: $452,200 annually!.

 

Challenges Identification of qualified candidates who have experience and will
embrace process-based management approach.

 

 

 

 

1 — assuming a 33% burden rate

§.3.2 Recommendation vii. Health, Satety, Quality and Environmental
Management

: beh

It strongly recommended that the SSA recruit and hire al Director of Health, Safety,
Quality and Environmental Protection to oversee ‘the development of process-based
continuous improvement programs (SMS ‘and: QMIS) as detailed in this report, manage
their ongoing implementation and fulfill the dutiés of thé Designated Person.

The development, implementation and maintenance of the aforementioned process-based
management systems will not be possible without a key manager with relevant experience being
added to the organization. This position must have the authority to enforce the management
systems and be outside the direct operational chain of command in order to avoid being
conflicted with competing business interests.

See Appendix D to identify this position (highlighted in green) within a recommended
organizational chart for the SSA.

See Section 4.1.6 for further details.

5.3.2.1 Implementation Plan

Two of the most impactful recommendations (SMS and QMS) contained within this section will
require the addition of an HSQE position in order to achieve success. The implementation of
this recommendation will prove more challenging than would be expected for most position
creations. As a highly specialized area requiring experience with the development and
management of effective systems, particular familiarity with the ISM Code and ISO in general,
and the ability to effect change ‘upon:dn organization; the pooBot qualified candidates is small.

 

 

Prerequisites None

 

Scope Phase | Development: develop job description.

 

 

 

 

 

Comprehensive Review of the Steamship Authority's Operations 110 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 117 of 141

 

Phase 2 Implementation: advertise position, recruit and hire.

Phase 3 Maintenance: monitor progress, make adjustments.

 

Schedule Phase 1 Development: approximately one month.
Phase 2 Implementation: approximately two to six months.

Phase 3 Maintenance: ongoing.

oes

 
  
 

 

te

 

Cost Phase 1 Developtinent: $0:
Phase 2 Implementation: $10; 00" a
Phase 3 Maintenance: $169,000 annually’.

 

 

Challenges Identification of qualified candidates with experience in a highly-
specialized field.

 

 

 

 

] — assuming a 33% burden rate

5.3.3 Recommendation viii. Vessel Operations

It is strongly recommended that the SSA consider a realignment of the chain of command
and roles and responsibilities among operations and engineering personnel, add a Chief
Operating Officer (COO) and a Director of Marine Operations, and delete the Assistant
Port Captain position. See Figure 14 with proposed positions highlighted in red.

Two conditions were observed at the SSA which directly lead to this recommendation.

First, there are communication issues, conflicts of interest and a general confusion of authority
between the Vessel Operations and Engineering departments. This condition is created primarily
by the fact that Chief Engineers:on’ ‘the ng Deine directly to the Port Engineers and not to the
vessel Master (Captain). ThéEngitiegii tient is ciitfehitly: considered a line function at
the SSA with levels of authority not Hpically seen‘ aritime operations (see Figure 13). This
frequently creates a conflict with the Vessel: Operations department, typically the primary line
function. Having personnel report to more than one e chain of command creates short-circuits in
communication and authority,

  

Realigning the two departments where Vessel Operations remains the only line function and
designating the Engineering department as a staff function to provide support to others, will
firmly establish the vessel chain of command.

Second, there is a lack of maritime operating experience at the executive/director level and the
organization’s prime function’s (vessel operations) interests and priorities are not properly
represented in the decision-making process. Currently, the SSA is organized as indicated in
Figure 13 (the competing chains of command are highlighted in orange). This organization
places considerable burden on the Operations Manager while simultaneously marginalizing
vessel operations’ decision-making participation.

 

 

Comprehensive Review of the Steamship Authority's Operations 111 13 December 2018
1. Filed 03/20/19 Page 118 of 141

  

pore
General’
Di Ely
i

 

 

'
elise Pe
Engineering Wubi else g

T

 

 

 

  

LC t . T 4 Fr 1
" ea ; » ae, aria oe
i 4
Bact scls y Asst Port aKsgeciiarctt
Beas eerily ecm
| corral
ee si-)) Aen
Be UE leg

    

L essel' Crews

 

Figure 13 Current Vessel Operations and:Enginec 2, competing chains of command

Adding a Chief Operating Officer and a Director of Marine Operations will be necessary to both
realign departments and ensure that the primary function of the SSA is properly and cohesively
represented in decision-making. This proposed reorganization (see Figure 14) will also support
and aid the change to process-based management while alleviating some of the burden on the
General Manager by the current flat structure.

General
elec
1
i t :
ims) | ee)
Marine Ops MEET ae
I t 4 t i
, Terminal aes & rm
Vat) [ were ae)
Dice | Crews

oe
agers

 

    
 

 

    
  

Figure 14 Proposed reorganization

Incorporating all of the organizational recommendations contained in this section, the SSA
would retain a functional organization that is less flat. See Appendix D for the current and final
proposed management structures.

5.3.3.1 Implementation Plan

Implementation of these changes will undoubtedly be a challenge. Between realigning roles,
responsibilities and lines of communication and identifying the best qualified candidates for the

 

Comprehensive Review of the Steamship Authority's Operations 112 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 119 of 141

roles proposed, it will require a carefully thought out plan of action and crystal-clear definition.
But the benefits, in the opinion of the study team, are worth the effort and cost.

 

Prerequisites None

 

 

Scope Phase 1 Developinent: déselop realignmeiat plan, job descriptions.

 

Phase 2 Implementation: advett sé positions, recruit and hire.

Phase 3 Maintenance: monitor: ‘progress. ; make adjustments.

 

Schedule Phase 1 Development: approximately two months.
Phase 2 Implementation: approximately two to six months.

Phase 3 Maintenance: ongoing.

 

Cost Phase 1 Development: $10,000.
Phase 2 Implementation: $20,000.
Phase 3 Maintenance: $228,760 annually!.

 

Challenges Identification of qualified candidates with experience in process-based
management.

Adjustment to shifting roles and responsibility, lines of communication.

 

 

 

 

] — assuming a 33% burden rate

5.4 Change Management: Recruitment arid’Performance Evaluation

The SSA emphasizes promoting fron ‘within: and ai iseveral: ‘Significant retirements and
departures of senior staff in just the past few years, the effects of this policy are becoming
evident.

 

Promoting from within is an admirable objective for any organization, but difficult to achieve
success if not under the right circumstances. There are obvious advantages; motivation for the
work force to easily visualize a career path, retained institutional knowledge, and maintaining
cultural integrity are among them. But, while it promotes succession, its highly ineffective if the
organization is not practicing succession planning. Unless certain requirements are met, the
advantages are quickly outweighed by the disadvantages.

If the organization does not utilize process-based management and succession planning, roles are
not well-defined, and the candidate is forced to learn on the job or create their own process. The
organization is also at risk of becoming isolated in their thinking and ways of doing things
without external influence. Much of this is currently apparent at the SSA.

For those new employees who do join the organization from the outside, they appear to run into
barriers and resistance to change. They, or their ideas, are not readily accepted to be a part of the
core group.

Of equal importance, SSA leadership.and management must be held accountable for the
performance of the organization. ; Ax: does npt-currently hayveyan adequate system for measuring
the performance of its managers, which has resu na lack of accountability for their
performance and the performance of théir departs: | as

% Bae wa

    

 

Comprehensive Review of the Steamship Authority's Operations 113 13 December 2018
 

Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 120 of 141

5.4.1 Recommendation ix. External Recruitment

It is strongly recommended that the SSA carefully weigh the advantages and disadvantages
to promoting from within and increase efforts to recruit from outside the organization.

If process-based management.is embraced, then the policy of promoting from within gains value.
But as the organization shifts to process-based strategies, external hires with experience in
similar systems will aid the transition. Regardless, the many advantages to recruiting externally,
particularly from the maritime and passenger vessel industry, should not be discounted or
overlooked,

5.4.1.1 Implementation Plan

In competition with Recommendation iv. Mission Statement and Performance Objectives, this
recommendation may be the easiest to implement. Requiring no additional funding, a short
timeline and very little in the way of, policy change, the ve only F tential barrier is internal

  
 

 

 

 

resistance, eg ag et
Prerequisites None. 4
Scope Phase 1 Development: develop policy change.

Phase 2 Implementation: actively recruit using industry resources.

Phase 3 Maintenance: continue and refine process.

 

Schedule Phase 1 Development: approximately one week.
Phase 2 Implementation: approximately one week.

Phase 3 Maintenance: ongoing.

 

Cost Phase 1 Development: $0.
Phase 2 Implementation: $0.
Phase 3 Maintenance: $0.

 

 

 

Challenges Internal resistance.

 

 

     
  

5 4 .

5.4.2 Recommendation x. Management Performance Metrics / Accountability

It is strongly recommended that the SSA develop performance metrics for key managers
(based on the performance objectives developed under Recommendation iv. Mission
Statement and Performance Objectives) and hold them accountable for progress achieved
against them.

It is critical for any high-performance organization to be able to accurately and efficiently
measure its own performance, so that bad practices can be identified and remediated, and good
practices can be reinforced. The individuals responsible for leading and managing the
organization must be evaluated based on the same performance metrics, to ensure their goals are
aligned with the organization’s.

This is critical for two reasons. First, without adequate measurement and accountability,
employees might have other priorities that cause them to make decisions that are not in the best
interest of the organization. SSA is particularly susceptible to this problem. Its hero culture

 

Comprehensive Review of the Steamship Authority's Operations 114 13 December 2018

  
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 121 of 141

rewards the appearance of heroics over strong, steady performance (see Section Y.Y.Y.). Its
reliance on institutional knowledge disincentivizes knowledge sharing. Its culture of loyalty
protects underperformers and holds high performers back from advancement. Instituting an
objective system of performance measurement and accountability combats all of these problems,
while promoting a system of continuous improvement,

Secondly, an effective system of accountability. allows, for efficient information discovery
between critical constituents of the organizatidri. RE  inanager'i is héld accountable for a
performance metric, they will be incentivized to find ways to encourage their direct reports to
help their department meet those metrics. If they find that they cannot meet the metrics with the
resources they are provided, then they will be incentivized to communicate those resource needs
to other organizational stakeholders who can provide them. This system of knowledge transfer is
especially critical to large and highly dynamic organizations like SSA.

5.4.2.1 Performance Metrics Tied to the Strategic Plan

Performance metrics should be guided by a strategic plan (developing a Strategic Plan is another
of our Final Recommendations; see Section 5.2.2.), Although the basic goals of an organization
may be understood (e.g. safely transport passengers between the islands and the mainland),
compromises between competing objectives will always be required (e.g. cost versus level of
service). As is detailed in Section 4.3.8, these compromises can only be effectively navigated if
there is a plan in place to guide management through them. Without a strategic plan, two
departments may have competing objectives and work against each other, rather than working
towards the same goal. One of the key functions of SSA leaders and managers is to make these
hard decisions. A board-approved strategic plan should be used as a guide,

The Board should be held accountable for the sirategic plan, and management should be held
accountable for meeting the goals of ‘the strat ic plan. To invoke this accountability, managers
should be evaluated on objective pee ‘methids dnd goals that are directly tied to the
objectives of the strategic plan. Yop a

 

oh

9.4.2.2 SMART Goals

Goals are only useful if their completion is likely to correspond to organizational success. SSA
management annual review goals were observed to be ineffective in this regard, due to a lack of
clarity and measurability.

The study team recommends that SSA changes how it writes its goals to dramatically improve
their effectiveness. A recommended framework for designing performance metrics that are
practical and effective is the SMART goals framework. The SMART acronym is the product of
the following criteria:

¢ Specific — Goals should be unambiguous and target specific areas. There should be no
room for ambiguity about whether or not a goal has been achieved.

e Measurable — You cannot manage what you cannot measure, so goals must be
measurable.

e Achievable — Stretch goals are good, but goals must be realistic and within the resource
constraints of the organization, otherwise they are will be tighteously ignored.

yy

e Relevant — Goals must: be ali: hed: aw hth oo
they are counter-productive, *

  

erall pouls'of the organization. Otherwise,

  

e Time-bound — Without a discreet time frame for gien the goal must be achieved, the
goal could be delayed into perpetuity, rendering it meaningless.

 

Comprehensive Review of the Steamship Authority's Operations 115 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 122 of 141

Accountability must start at the top. The annual performance evaluation of the general manager
for the period ending in July 2018 was examined (Reference 3), and found to illustrate the lack
of measurable performance metrics against which top SSA managers are evaluated. Utilizing the
SMART goals framework, it is clear that even at the very top of the organization, the objectives
on which management are evaluated do little to ensure accountability.

For example, here is Goal Number 5 from the performance evaluation:

Overseeing the timely completion of the mid-life refurbishment of the M/V Martha’s Vineyard
and her redeployment into regular line service.

The following observations are made:

e Specific — The definitions of “overseeing” and “completion” are both highly ambiguous.
What does overseeing mean? :Does completion mean that the vessel has departed the
shipyard? Or that every. itens, on its midelife. refurbishment specification was
accomplished to a high degreé: ‘of quality?

 

e Measurable — Because of the ambiguity. of thig goal, it is difficult or impossible to
objectively measure.

e Achievable — No direct issue; however, this goal was too easily achievable due to its lack
of specificity, measurability, and time-boundedness.

e Relevant — Because of its ambiguity, the success of the goal also does not necessarily
translate to success for the organization. If the vessel is redeployed into service on time
but is rife with quality issues, the goal could be considered accomplished despite the poor
outcome.

e Time-bound — The word “timely” is ambiguous.

In hindsight, although one could argue that Goal Number 5 was met, the mid-life refurbishment
of M/V Martha’s Vineyard was a failure in many ways. The project was over-budget and behind
schedule. The vessel was rushed back into service, with extensive incomplete work, including
issues that led to equipment failures and unplanned downtime.

SMART goals help to prevent this ambiguity. A re-written Goal Number 5, utilizing the
SMART framework, might look something like this:

af
on

Goal as written: Overseviie ih ; Hiely' hit létionof i ineith i life refurbishment of the M/V
Martha's Vineyard arid! ner rede idyment: into.regular line service.

   

 

 

4
Revised goal: Complete the mid- life refirrbishinten of M/V Martha's Vineyard within the
constraints of a pre-specified project plan, including within budget, within
SSA ’s quality standards, and without disruption to planned service.

The criteria are improved in the following regards:

e Specific — Rather than being responsible for “overseeing” the project, the General
Manager should be directly responsible for the actual completion of this project, due to
its importance. The GM may also assign this responsibility to direct reports who are
more directly involved with the project, but because the GM is responsible for hiring and
managing those managers, the GM should also be held directly accountable.

Specific budget, quality, and time requirements are added to remove ambiguity from
whether the goal has been achieved.

 

Comprehensive Review of the Steamship Authority's Operations 116 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 123 of 141

e Measurable — The amount over or under budget.can be measured. Assuming SSA has
effective quality standards, these can be measured. Disruption to planned line service is a
clear, binary measurement Ce either is or is not disruption to planned service).

e Achievable — The goal i is achievable. a none

 

e Relevant — Accomplishing this goal will resulf in a: positive: outcome for the organization.

e Time-bound — This goal allows for the ‘timeline to be set in advance, while holding the
manager accountable for meeting the timeline that they set.

 

 

5.4.2.3 Implementation Plan
Prerequisites Recommendation v. Strategic Plan
Scope Phase 1 Development: Performance metric workshop to develop

management performance metrics that are directly tied to SSA’s Strategic
Plan. Can be add-on to Strategic Plan development process. Utilize the
SMART framework (or similar) for all future management performance
goals.

Phase 2 Implementation: Incorporate into annual reviews.

Phase 3 Maintenance: During the annual review process, metrics should be
reviewed to make sure they are incentivizing the right behavior (rewarding
positive outcomes and penalizing. underperformance). The responsibility
of writing annual goals, foreach manager, should be shared by that manager
and their. superigg, (they; hould both sign: off on the goals the manager will
be measured against for the following year).

  

 

Schedule Phase 1 Development: “Approihately’t 1 5 das for workshop.
Performance metrics require Strategic Plan, although SMART goals can be
developed immediately.

Phase 2 Implementation: Performance metrics and SMART goals can be
implemented immediately, at each annual review, although training the
framework to managers will require 1-2 hours per manager.

Phase 3 Maintenance: ongoing.

 

 

Cost Phase | Development: $0 (or outsource to consultant for ~$20k).
Phase 2 Implementation: $0 (or outsource to consultant for ~$20k).
Phase 3 Maintenance: $0.

Challenges Internal resistance to accountability.

 

 

 

5.5 Final Summary of mecominendadons:. .

   
   

 

The study team does not consider, ihe. casualt Hit, this investigation an anomaly
but, rather, the beginning of a trend th rat i i 5b id:tq; speat itself if systemic changes are not
made. The operating and regulatory environment yng with customer expectations and demand
have changed dramatically in the past twenty years ‘and the SSA has not adapted to these

changes. '

 

Comprehensive Review of the Steamship Authority's Operations 117 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 124 of 141

In summary, this report presents ten recommendations requiring considerable effort and
commitment, Given the estimates provided, development and implementation of all ten
recommendations would require an initial investment of approximately $1m, not taking into
account the cost of internal efforts. The cost to maintain these improvements are an additional
$1m every year, in addition to the current operating budget. However, this investment is
inexpensive insurance against the type of incidents that plagued the SSA during 2018 and will
result in a net cost reduction in the long-term.

The environment which the SSA operates in has changed drastically over the past twenty years,
but the SSA has not adapted to that changing environment. Based on the culmination of this
comprehensive review, the study team does not view what occurred in 2018 as an anomaly, but
rather the new norm, which will repeat itself in various manifestations if changes are not made.
Progress under these circumstances wil requis strong leadership, significant change and adept
management of that change. 40

     

 

 

Comprehensive Review of the Steamship Authority’s Operations 8, 4 13 December 2018

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 125 of 141

wy

 

Appendix A = Causal Factor Charts and Root Cause
Map

 

Comprehensive Review of the Steamship Authority's Operations A-1 13 December 2018
17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 126 of 141

Case 1

 

 

 

8TO 290 ZT :91ed

ueryjsod OJ3Z JE PUBWUOD
JsNsyy YM BEpLq UleUs
34} 07 j9eq UoIsndosd

30 ]0J3u02 adpug adpigq ay} Ag paysenbas

BY} WO) 184SUeI3 {OIUOD
uolsjndaud e ayajduo3

pue ope adpug
/yzzem wood aulsu3

Joye, jesneg

 

dais ssasatg

days aur ule;

puagey

VY ‘Ady :UOISIAaY
SuUIpuNosy Ye) ST SIOH SPOOAA AI) 23UBAq S507
Heys Jopey jesnes vss

Mf ULEU BY} 0] LUGO! SUIBUS q——— Se ‘UO}sindoud jo }0.44U02 —F————- aye} Aay} yeyys3senbal @j——+
Sayed YoyeM WoO0) Sulu
51122 yoieMm aSpug ‘jos}u02

apg
ue ay) 07 492q Jaysuedy
Ajayerpsutus! usyy ‘Wdos
[osyuO3 aUIZUS UI foOuJU0D

uolye}s sapuq
ule Loy JaAnaueu
@— o}sidweye malaum = <_j—_—__-
SSpug ie josqUO> Wed
OL s}dwane seyuny Jouy

uor}e}s
agpug wew je uorspndoud
JO [02]U09 avey 7,Uop

pue woos auisus ay} Raateateenee tenon

aye} UeD Y}em WOdd
auldus ay3 yeyi Sumouy

       
     

pep sib
poi ratemr |

Rihvoscrem ear

Ujels JOU

ajosuo? espuq wWeL
34} 0} Sulana: a1qyaq
Sum ayy ye Aynyssazons
payajduics useq pey
Jajsues] ayy ey} aziyea1
OU PIP MasD-S4aAB]
Sunjoyews Aq 10 420]
Jaysuen, a8piig ujew ayy
BU)p-1aA0 Aq 12y}8 "BULA
BU} JE JOAUOD paysygerse
peymasy Sum
SBplig 34 ye $1 jos MED

  
   

Per RLT eS y
ropperceem omy ILS Coa: |
eS ence.
ac -

  
 
 

wa]sAs jos]UO9

waysAs fo.uo03 uals~ndosd
ie et ndosd ,mau, 304

MAU, BUY 193 S}OUGI JO
Jajsuesy ay2 JO} sanparoid
paystgeyse ou st aveyy

ui

$992010 [01}UG9 Jajsues}
uo Buluseny Jualayyns
paale294 Jou sey MauD

 

     

ela alain
Glatt srg aaee am

JUowadeue~w
WSS 0) SulaIU02
peuonessdo Jo Suruies,
FYAUNUUIOI 0} MID 40)
sSa9010 Paysi|GeIss ON

Sum adpug ay) ye ;O1UOD
aye} O} B]qeun Map

 

‘anes Wiayss:
JosyUO3 Vey} Wayshs ayy
Yi AQueyiwey loyesado

Jo 922} 0} BIGeInqune
Ajayiy sow 51 weyqosd
SYL singe, ayy jo asned
exe oy] aunweyap
9] ajqeun sem juapiaur
au} JO UoNeBsaAUy

 

BUNA ayy Ye ISNIYy Gaz
“YOU JE {01]U09 UOIs|Ndoag
@{OsUd2 Sum pays
9] ajOsuo3 adpig ule
Woy s]osJUOD Lalsindosd
30 28ySUes Sazerur ya}eM
@apug ‘UsAeH PueAaUlA
Buryseoidde sum,

—_——-

      

   

DT setaeaecists ise
ct Dra)

 

dis
2 Buyseoudde Suipiesar oi
spoaojoid Buusanaueu 10
saulpapin’ Jo saanpazoid-
paysiqeysa ON

 

SBpaymouy pevarnyyzsul
UO @oURYas JAA

  

"youu? ;
Sunjey wos) Bui ayy paquansid
BABY P/NOM Jeu] aNjeay 420}
Jajsuedy, 2 aPNPUI s}Q1]U09 Wd

“ssap10
3]}301y} JUIN pue ‘|o1jUOD. ‘
Ut DOINEYS ayer1pul sAgidsip

Jaa; Bum pue apg wieyy

Wey) ope jesney - Buipunosy YDe] GT -BJOH SPOOM AAI |

 
 

atisfy

 

JOP ey

 

sa0N

 

6:

days ss9902g
dans avr] wey

@ pusss}
_— = ?

 

Case 1/17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 127 of, 141

BLOT JaqUIaAON 67 :81eG
BASS 0} UiNjay padejag awoH pUels| AY :JUaAI ss0}
LdVed - HeYyd Joe JesneD yss

uo pala|dwaz
Alleyssazons Sye133.
BeS/Y0R PUE D9St

voneyeqsut
dave 20u

Yoneyersutaaysrayy
aoq spadsul 9950

 

DDSN 10 paysay
UaLa 210% I0U S80p
JaRsnUty Mog ayy
sOyonuoa sloway

  
    
     

  

Gohl
erent
eas

a

uerd 1533 OU
Sem assy, paso
Did JOU Sem wayss

      

  

oe
Ceres

padoynep sem-ued
ou yna ‘uoReayads
BY} Ut papragud
alaea syuaiuasinbe,
Buiisa,

‘Sougansse Agen’
49) dourydes3e 9957
Wo aqueead 2300
"apejd ay ssazaue
Buns; jewsoy ON

- ‘AdY SUOISIASY

payaoued st SE /Ez/E
G—— S20p NG -ET/E/y UO age. 1H PINAY AS

Jeasmaya Mog
yo vonpedsul 9550,

 

dn-Eys.
‘aulfua ye sauizua
se7snayg mOg
yt0g 40) 431]02U09
‘auidue Jayseg sayy Jo
une, e SEMA auDYL

368} payapayos
oy 40nd sar
Inun paysayparies
you 31am somdua
nq “Umouquy]

  
     
   

  
  
  

 
  

ayaptuoou Paylom au
Dep azies SI 4200 1aySTY3 rep uanejdwes 8g saw UOHEpunoy
01 wings pauurd moray pe} pucAdiys palnpayas “uonepunoy
Si Btfre/eutnoiy q———— sys audsap ‘at/e/e — 'Bt/rz/euaneny gQ__ pavesiige} uo
aWoy pues) vo AQnDey UaaRysZy Sway puelsy yu soap seACUL
Uo SBnURUCD OA, 410} odasuES, UO SNUEOT HOA Sud 2asn Mog
Suedep awoy pueysy .
Shee ie
. eee et)
ereaalog
oct tua
Core ree PupAdiys 03 pase
Maange you Ina J2eU09 ano Jou sem
ys Mt pApAau pupAdiys 03 papiagd
atom saBeuwep Suanerg auiuz

 

PaePINDIT “ON

sanyiqisuodsas pue
$9}01 pauyap Ayasoo}
LMA Doe weal
sea aloud paeAdiys
sO Juawaveury
deapuy

 

S@MUANTE pUeAdiys jo

‘30 sue BunoyuoW ‘anpayas
ayenbapeup 20u Ing sys03
Ssauppe PUE BLOT Jo

Apne ut pauBis/pansst
vam SNaplO asuey>
PeNUTZ umoun

JOpUBA aD1n0s
ayBuys Jo 922
Aq paeqyduiog
ase pafosd ayy
Ula paieosse
sansifa; pue

 

 
         

    

eA
aoa
Pee evi kia
Bor

LMOUAUN,

axiom
8s LOWZPUNO,
AUR BABY 0]
49pso aBueyp e pred
WSS Ng ‘240 JOU
sem aulduy aesjqun
Bue sannqisuadsay

S/Z2/Z uo Bune
‘AnsaUag 03 agey
Pavanijep susAoLu
anaid 2a7snuyy Mog

j

   

    

cee
Piers rest y

Anyiqysuodsay
pueAdiys "UMOLY ton

 

HEYD JOIEY [ESNED :ad1Asag 0} WUNaY padelag awoH pue;s! A

 

sical (wan) Asaniap json
daisnayl 0G 340 SJRUAREW BUT} 0} Pueme ldeNUDI év/ezjot
eH 1 /ZT/E HO pea] Suny - Suydnes gg ______ WON) PABATIYS — gh uo Dass,
‘B38SURS 0} paleAop J2a}sruy] Mog sapio pur YSg udeMaq 03 papeMe 1724U03
@LUOK PUES] 40u seep preAdius SUDIFESIENLUWUOD ON, vedas awoH PUES]
snapen
re) h -
a Wy fear:
ee Sana naeet ny
oa
any .
“ssaz0id Buluueyd ©
“pe

SY) WUD? 04 ajNpPaYIS
paloid ou sem/s;
asayy “aouepuodsasso2

+ 40 paseg si pafosd
94 204 y5e Red Feo
AAT SAA JOU JAISHAYT
sag BY) TEYR 13By wa

 

US yalorg YSs /O

        

  

WaT 52 @uydnos
42)SNay] MOG
Burdynuapy so -yjed
jedan pelesd ay
se yser saxsmuyy Mog
Buryauap! ainpayss
patoud ou si ways

ainpayps &

quawaye plepueys © wequreu Jo dojanap
JOU s1 juaMdojaAap 01 pubAdiys uinbas
aNpayos: Joy pip Peuoy

Gyed jeagus ays Ayesypoads ‘ainpauss jaafoud
BySUIEe SSauOUd 4924 O1 ALpge ous aay,

 
    

  
 
  

 
   

sSuisaw sseszoid
4D yjO-49ny @ aunbas
304 pip PERLE?

paloid 10390,
AV 204 swsmeypow
Aue ysyqersa Jo
SUGIE9UXe 395 20
IB ABW }elodg Yess

pauyap
49M Jou-pafoiy
fo waweSeuey

BY] B}eN|EAS 20u

S30p pue aujaudy
puzme-ysod

04 powuy Ss! yu

S{yt yo adoos ayy ©

 

a
ft4t

Page 128 of

4

ry

f fA

1 Filed 03/20/19

£

17-cv-12473-NMG Document 125

Case 1

 

STOZ Je@qUIaAON ET :a1eq = g ‘Ady :UOISIAaY

Jamod JO SSO7 JRA! ZT PaeASUIA S,eYLIEW AIA) Z1URAq SSO7

HeYD JOE jesneD yss

vay uaag sey/pey uonesado

Sif] 20) aunpa2oud ON ‘precquaums UIE
SY} 0} preOquay Ms AQUTEIEWa a4} WO Iemod
P93}-992q 94 MOY MOUD{ IOU Ap mad jassaA
Up JEUL Pe] aut Aq payeridiw0s sem (oresaued
Anuasiausa aya jo Aegedes ayy unym)
Speo} pleoquayms uyeu oy samod Fuorsay

Agp yxau Uns Payoogas
2q pue equiasip
0] pey Siaduassed
aap yM “UaAGH puBAaulA 07
YPeq PeO}l AN SEY YSS

AOYIE: [BUHE

 

aap peg “duind s3ysueg
4—. PRPRPER ys

SMG UIELE 63 PUEGQYoIMS
Aouefawe wo. samod
Ajuo samod Aauailzoua

+

Aep

 

[ary dimped 31245 04 jassan
PABOqUO JaaUIBLR Ja}UD
UY Sylom Jaaui3ugVog

YM Joyaue sdaip jassaa,

 

 
        

   
 

Rd aera)
ES Re emer iss
Benne Cece
rey

 

 

nesyipou
wayshs Bunn Jopuen
Sw Aq pasnyuns
Aypaus02 JOU 912M SUele
quey oIJAIa5 0 Joy

 

adindes OF WIMIed
03 40ud paysa3 jou suse
JAB] YUE] BONUS HO Yang,

   

  

een!
ieee

  

Menbepeu; Buysay
/ URC Bugsar (BL0) of

days ssavaag

days oun veEW

pueda, )
$e

 

     

cHuauanneay
Fea Saad
ee er ne

susseye
{9A 4uey Jo Buysaz
BPRILITOU pip pasa g1s,

4} BuuNp Alaojs sdasp ak
yuer sores Ur AR] FANS

    

    

ocd
Peete
Cea ee es
uae

   

  
 
  

uoRndwnsuc>
(P75 5 Aep suo ue
alaw spioy que, ny aq
01 punoy pure ‘Sujwour
tp ut Yue) sonuas jany
al) papunds pey mes3

wwaysés BuuayueW
ple LJETY [aSsen UO UO]
ydeusueq w padejdsip
Sl jana) 4UB} adWas jan

“dn -aulj aajen UG
paseg quez adeunys ayr
JO 4UR3 SD{AUaS ayy Zeya
04 payza.jp aq 9) suunyas
smoje quawesyeue
jenye pue yaus03ur
auz sug(d asayy
Jud pageripuryss “AIO
UB aoiAdas jang ayy
Oy paquinid ase suinyzas
Jang ye ey) exeo)pur
peed apy-pnu yassan
20) sued Susaussug

      

   
 

suey
err]
re nears

 

  
 

Bfuey> uolyesn3|ju0>
au jo BJEME OU
Wau Zuesuldue pue
MD “Buttars jou dund
SOYSUEN] UBYAN Alpides
@s0W yonus doup 02 ava]
que} a2uuas duisnes (que,
SDIALIS 10U} YUEY aBeI0}s
0} paypauip sauBua view
Quysixa puke ssojeisuad
andu ayy WOa SUINIe! fang

SHUIpeas pora siesulsua
DIY 531009 Bo] aAey
OU Op Sjassea ‘syaays
Pune yjem 2910 uo

PAPHIIU! Jou s| [ana] yuey

ANMSS [ere] YUEPaBALAS

fany sop uous 09 1912 @I05

you Op sassacoud YoyeAn

 

    
 

 
   

   

  

el eed ai |
Pelee ar ke ul
Eee ihatteeihenLed

   

re
ja a MU

}0 agree 100 Ai

cm hy

   
   
  
  

(27a ‘suapac Suipuers io ‘pueog
Snyeys “ZaAo-puey jequen e1a) sMa.d [aSS¥A 04 payeoIUNUNLOD
JOU Seas aZueya 343 Sue “aTuEY? dy) SzuOWANE
JOU pip juswaBeuew payndsip yoy ‘jouuosiad ys
Stolen Ag suodes Supa yuos 0} anp Liou Jou st padueyD
SEAR WAISAS AN} 343 JO dh-aUl: salen ayy uenezuoyyne
Jeym yy pur ‘UayA “MOY Jo SeaueysUINIW2 EXS BYE

seBueys uojesado.
fullsap waysAs jesnts
40 GoyEIJuNUNUOD 1oog

weyD sopey jesner

 

 

 

30-02 Yue,
BIIAJaS Jo No Tujaq jassan
Ul paynsas pue ‘ipseyy),
OZ RUN paziuao2a1
JOU SEM Jey) adewep
Pueaqusyims pasnes
(s0}Ru9Ua2 Uo anssi
An} 3)qQe9) ansst jentuy

Of9T 38 Bunesado
suieg <injesaueg

Un paseg ‘a2iAdas of
WINGEJ JOy parRay (sssaq,

Suone ua jeuogesado
pazjugosa2up yum
SAAJAS OF PaUITyas assaq,

   

Re
poo

 

  

  

patuopad
OU Sea AYENSE? at
Jo uonenjera.ysnoioy y

   

Kian oes
Dieguito
or

 

     

SUCRESNSaAU UapIOLE
J0 Ssauayaidwos esnsua
2) 200} ui Sunpasoud
10 sSa30J0 FeWI0) ON
a@§papmouy jeuonnagsu:
Uo aaueltas tang

 

Suypeo) yay yans a
Pinon Jeu} arueUazUFey jevOQIppe
syramine AsuepUApal pappe 34) Jo

payadea an
Yan parelosse syso7 ayy
anjea ayy JEU PaUjLZElep

PUe Us)sanb S143 pasapisuol aazy suoqesade Alay aut,

speo} 1y3i, Ajas9Aas ze UoNe/odo

JO Spoued paduojold 03 anp suojes:
2q pintom sa

 

  

eer

 

akin)
4 AU

 

yest

suad ay 04 jelUaWLREP

Fe [ay/e40d Ul! Sz0ye228U3T omy yo oNeIAdO,

  
  

 

  

qusaa sso} alp Juuadssd Aqasayy
‘qnoyseig e Fujsneo Woy umopynys soyeseUad Jaye payanaud

2ABY pinom sauin Te 3e [ayfesed wi sso

 

3Ney281q puosss
® pue ‘aay &umopynys
Joyeiaua’ e Suisme2 ‘Apog

you
Si deund saysuen jeng ing
PeUEISS voNeUAA

Bunjiom amg jo Ayuoeyene <—— Jayeted uy auljuo {24 pue “~~ HERS Wo s22e pue orseys <j}.

soyeuavad £4 42 Bnj dus
PazON 49 no syind ages
DOAPT+ WUaUIN? UII

TH) oqeusuad omy sazeid
“jue sueysad mai

   

ee a it
en ong
ee at we had

 
  

  

paso Sn| duis Suaim a0
/Pue pieAdiys Ag paduius
Aytadoud you ajge>

  

venspuos ynowse1G
Wwoug Alanodas 1BSS9A 10)
@snpasosd paysyqeysa on

    

  

eroedeaye
See Se |

  

duind saysuesy
(2n} jo Leys sapaju
UNPVIOIg 1HO4Ie]G
Wod BuyeAcaH. Lay
aanpasaid Lejs yassaA
M0110} 3OU Plp M39 jassan

8nj ajqes 0}
peydde Buiqny-yuuys Aq
Paunasgo uasg aney Ae

anssy uoNeyersyi ayy
panosdde oum sopuan Aq
Pavoissiusw03/payadsul
SEM UONEYEISU Jo;e12uaD

ageds Arauyyseu
Oya UY) Buruunl sea duund
Up y2yy syeripur yeasia
OU SEM Quay ‘Osjy 410 5)
324) dung e pue
Suneuedo si ey) dwnd
Be uaamag ajequelayip
OPYNMUP } Buryeur
"98ued WadI09 34340
JOU sem ateyasip dwad
UO OBne# sunssaid yang

 

yesauad ony 4o woesdg

sng ayy 0} spsuUEr
Rue Ajfeanewagne spiers.
Jojerauad o¢ ynoyse}q
2 Buisne2 ‘umop anys
Joqeseuas Ze 94) ‘Aqpueys
UN JOjesauad SH 84)
PUP aul|to toyesauaed zy
2Us UBM apisAOP SYM,

“sagsuas anvyesadway
Auppurm sosersu9d
aiqet2aun YUM pauiquios
“UpReWOyNe WaxsAs
AQapes sopessval ayy
49 YONeINEyUO? Jacouduy
Aq pasnes sem uMopynys {
SI) YL 3SaBSns
qwEw Supsaudua
WSS YIM Umopanys
SY4y fo Suarssn9s;q
Jeep ul payesysenut you

 

 

1048134) S12m pur ‘Juana

S50} S1UB JOf WEYD jesnea
ayy jo wed se parapisuca
OU asa ynoyseFq
paqelacsse pue soyelausd
Z# aya Jo UMOpIAYs
pansdxaun ayy

AIMOd JO SSO] YUL] /T PUCASUIA S,2ULIEIAL AIAN

 
 

-1 Filed’03/20/19 Page 129 of 141

   

 

 

5

oeument’125

17-cv-12473-NMG Di

 

Case 1

 

SIOZ JOQUIBAON ET :31eqQ = g ‘Ady :uOIsIAaY
JaMOd JO Sso7 AeA] S pueAdUIA S,2ULIEIA) AI. 21UdAq SSO7
Wey ope, jesnes yss

spuccas Of.

doypueE sdoap jassej,
qed
ay? 0 Jemod sapinoid

    
      

MOY aUINOA Lage) ‘B71
Ysa 1982] due suodey
“(Asepuozag/Ateuuig)

udu z pue Ud.
OF sue sisi esaeq) UYOr

   

ue
Se eo
cas et ad
ent

 

 

Bue spuogas 7 UII
SWe}s JoJesauad Aqpuesys

     
 

Peg lee

O0GT 1e Sisd os se
(paBania Pohiooa/ sl pue ‘Aep 2u3
Suunp sdoip Joyesaueg,
JOU ae yaya} sueuey feng
Buiddoup sanugues TH 84} 0} aunssaud
Josey opays saauIsua
JOJLIIUSS Ty Ayr OF
$814 spunos (sjoyjues gg} —_—_$________
Aajes aroaq uyor or Sucssord rand gS an uo. Ear saga. a
Jevdaju)) uveje aunssaid P pau A ue Ua *Aep pau 12 sagueyo

yem 7 Ae ua
DEGO~ IE [ONY 30 SUCHET
OGZ'T Saaraca jassa,,

JOny Moy JOFEABUDT TH

Buwane
yeu} ODO 7 Hisd 7g se papsodas
S| pue ‘pug Aeyy Uo sayaqem
Omj s50.32 ANUBIS Sdaup sunssaud

Jang Jany Jo sug}e3 HOP'E SILL "8dued petuOU ayy Mosq
i ——

St YsIyM ‘Zisd Gg SE papiozaa
sy if € ACW Ue D0S0 iv “aBues
pewUOU ay) apisin st ysyM ‘Bisd

OOT St 203e29uN35 (Buuo) Tg ays 07,
aunssaud jany TiS ARIA) UO OOGT W.

 

 

suanesado
Jassaa Bunpaye
wos sane soze19Ua
Z# 943 pequaaaid aney
Pirom sou] ye 22 yoyeaed
0 OM} sO UoKesad—y

 

     

      
  

Peace isle)
Pee ec)
De eee o cecil

Lr

  

speo|
1431 Ajazanas Je uOeredo
30 Spouad pazuajoid
©} Ofip Ss0jeuauad
34} 0} JEUSWLVpP:
3q PiNom sau] [Je
Je yalesed Ul sunjessuTd
03 Jo usnziadg Buypeo) 1484 343 QUAM
poyeposse aIUevaTuIEW
Jeuonippe ye payeposse
5380) By] SUdaMyNO
Anuepunpas poppe
Sug Jo anjea ayy yeyr
| pauiuwaiep pue ualjsank
SIU} PasepISUDD sAzY
suaresado Aue) seyIO

sopey yesne>

 

days ssa2oag

dais eur wey

puede]

———SSSS===

 

Peers arnt]
eet en

       

suayy jan sovey
39942 03 sem WONIead
(eIWUr “wsysAs jan,
JojesBUaT ay) Jo serap ye
PUEysJapUN YOU pip ‘[assan,
BY} 0} Mau APaAlqeja
SEM I2aUISUS Jan jassay,

 

yeas oa spuozas gg AUG”
Pey JaSUIBUD Jani assay

 

         

280] Ajawasya
/AjeYeuapous aunssaid
Ajddns jany, syemunuse
0} Jas ‘aulZua jajod

0} papusyut si wee
ounssaud aaeag Wyo

aaneueu
24} 10U “We0 su

* SI dISd STOZ uns ayy

204} pauyuds Ayequan
“¥SS ING ‘sueje
aunssaid Jo jany
AAO] DUPBUA UIE Joy
aunssaid s0yary e sis,

 

YORUM ‘4 1Sd BTOZ euny :

yi Aq payipesquos
51 33e) SIU

Buns) 105 JO} pasn
UOISI8A BY) SI a}qepeAe
apew Adod 343 ey
Peuuyuod yss ‘parep |
JO pausis ou sig) |
Buunp pazynn giSd

 

Pye ula
Send |

ene ieom ene tty
Be eee Og

   

 

sOYeJEUeT asoy
40} aunssaid Bupjessdo
tuntwiurw ayy ueyy
Jamo] StYUDIUM ‘Bisd $z
3e 495 sem Were aunssaud
j2Ny Moy JOyesausd
SIV 942 10) Julod 3a5

      

eta toad
Pees Uae

aunssasd

Ajddins jany samnoy 2
ye ayessda us ‘seu|3ua
uIeW Buy 30 SUsuiaunbas
BY} LO psseg JNOd

Wuue|e as JOpUaA SIA

       

AUOH OLLI puT
pe reel is Bl Ta

Jes Ayadoid 3134
SULOG LUJEJE aunsua 02
5403U09 JUAISYgNS pay2e]

pieAdius ur opuan Aed
PUILY fo juDUaseueyy

  
        

 
 

ee ie)
eed
ieee ects
ey

Appa.osu! ing ‘payadxa
SE PSUONIUN, LWUaySAS
95 GUiod ws eLO0UE

Say12 3ujss3 199 Buunp
SZIHN diSd Suajaweled
UBISap jeIND.
JO udI}eDy Dads pawOsu}

  

  
      

  

iia)
ec ee es
Fervor

JaaUISUy Jo14D Aq pauls jou ae swaays
Boy 3 nS ABA 10} papsoaas asam JOIeIBUaS Ty ays
01 anssaud janj jeuly 404 sBulpeas ou ang ‘_p wat AR
Uc papiojal aiaMm sBuIpeay syaays puno. Ja}1O uo
pao; Ajjevusou st sopereuad ayy 0} aunssald jany jeuty

 
 

     

                

€, SAY
esa erry
oles e ee iA alge
Se rl

ery
MOLAWEINUD pue gunssad
HOjany j2usoU, uasmieq
SQUABLIP 84} VuUsoI95
OU Pip SsapUels UREA,

@8ues Sunesado jewuou ay) ut
SJB SBuIpeds papsores ay jou
40. Jay] aYyM Japisuod 40/pue
Ajayesnaoe uaye} ae sSulpeas
aunsua 0] y2]eM vo sasugua
9210) JOU Op sasseaqud ye,

WeYD JOJIBY jesney amMogd jo ssoq Ae

Suy38n/d ava sayy
fany Suldua-vo ai9aq UYyor

 

{SUnOY OOZ~)
[eAsequl yee} payseon
yOu pey auiBua pue
‘sJNQY OOS St Jawase}ciau
40) |PAJajUI paquissaid se
“go }22j & Jou sem sty yng
‘suayy fang auigua uo ayy
wtejdas 07 Wayshs UI Way
aoueuajwew pauued
au uaaq pey aay

   
        

  

ieee]
Ut ord
Se crue)
faichar hee eu
ue

   

year Ay 51 wey]
AJaijies 3ui589)9 suayy ayy
0} PayNquzUAD aaey Ae
SHL 5quaaa Supayung xz
PY] 0} Jold Moy Ayjensnun
uanod pey yue} aslAlas.
Jong dy2 Un yanay aUyL

 

WS PaeAdUIA S,2ULIE AIA |

 
17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 130 of 141

Case 1

 

 

TB Jon] peyuupey «

    

 

ug payddy Tee) a1]dwery

purpuers aievdosdder| » (8) anss] wuawiarieysg e “ADH: PRUO)
Te’ puepuers ULM Pp was ‘Busnjua)
USAIN} JMU! © pabueyy snuaay © ySneuq pg N°

Age BISwoDLy Tee) Syd5 32 BEMAEUT «© Sz] passaippy 16
JO ‘yeusarxg 40 B21 sty ages » NSIS dS CA =
(ews.u) ormpesussy LF POSH ION Lae AMs5|
‘Sujsmuc PIBDUES & {S3vd$) sjoxyuny {sovaS) HenUCD
Lis; PuBDUERS Aq aaneSlupY BANRIISIUNUpYy
passainpy 1oy UORER.S ~ 10 ‘Sapyog 40 ‘Satsog
==) Bnss] psepueys Auysnpuj ‘spuepueys Auedwio> ‘spaepueys hueduwoy

 
   

C8) peneg ayy pny Gay +
CED sazuaraay
BA/SS93X7 10 ADYNSE] &

 
    

asne)
PASIpatleayu}.UI!y Ny
289s 28g

ree WyBIS fo
AUSSI aenbapeuy «
ty Aupigisseqy 00g «

 
  

 

 

 

 

 

 

K » GD sainpascy

onssj aGenfuey Guyeges « uaajag Spry ase monique *
< @DECS JO JuaWdindy 4G dopaAg » CD ass,
0 Bujpaqey ayqBaypyseog = BD pasaaa) con) Suierq, saudery «

 

Qf ueie30}

uonenysatoponuy »
Wwawdinby aqisseo2eu]

GED ans] yuaiue) «

    
 

   
   
  
 

 

 

 

 

 
 

 

 

 

 

 

(60/90) WA 8g S007 Iuka 5
“aris ene:
: soueUUsoysed jpuuasieg OY Aus se)
“Huo sasudind ead asap 10) ave susan) asouy

 

 

SJuapauy auueyy jo voebysarut
aif) UG SBION AIUBOIND SAY ay} jo
y aipuaddy wi uaquinu way] deyy
2} Of DUORSH1:0 aay UBquUNnN,

san

 

asne) jaoy
acd] asne3 100y
ase) merpaunayuy
ad{t asney
Atobaye3 asn2)
fobaye waged

wajqord

vendinsag

Moonoogvd

 

 

   

 

 

 

 

 

 

  

 

  

 

 

 

    

 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

   
 

  

 

 

         

 

 

 

  

 
 

 

 

  

 

 

 

  

 

    

   

_ Aull prey 32888) MW a1; Way YOIS ap soauannbey oan ear
BIUBAUEIUY PEMA  SBSSBUS DEIAO, Poly 195d Uaawieg Auais/suoKy « Tg Papindid eBenbue] » d Ay :
& AISSEING JBURO © paseq-abpaymouy . GH vesn vowssaA aiqosqg + aveds Tae 8 one GED ergo at WL CW SIS euy asne) }00y SULIey
fe? BN5s] JOS] » %) peunbay suozeynaye> ED doviou; suas quatuaAuo? Up 10
OREO] afcussaxeUp ngs} Budaayasncy « *aydiwonjenssanrg . a . wat .
fluaianuoouyprenyany » “yi SBIEENG ICA . “ae Squauernbay 2D anianbas a.aparOg « .
Apeaysun satis « . BOLO LOYy on . u Buoy, © Gusitedypse:
suawabuenysion sii anss] :usudinb3 b apgIssaTeUy UORPUUEZU] & sy SquaWaNTbeYy D104 jenulesBoddy = 15780") YP. *  Jaanparcid oN
paiebiiyypenea wie}gAetdsiqqouo) » & Ol) BANZIIO!Y » Sb APINNEUT LOREAL] © UONDY anISsaIKy « ED sadworybuermy, Edu yuo Eupeop i GD pasnion
BR OUURT S203 « igor ASS] UIE . sat BF5S} is 3qeesrupy ap. OTB RY/PEONION,
4.) ATED ION 0119» Hejdsigqoaua jerpwipyy s sub pUND yRIQuY « WCW) LORCWION » ybty peuisysns « == BD pawiopeg
ae watsds juersqoy ly ab AND AE] arepdyIOM, 4) JURMUONAUY ON, G. SSoUBIENY SUBNENYS peopyom, ION jenciddy 10 CE) paviowepduy oy
i = rl 1 fe peeekimee ., £409 SASS] laray Mavay aBuey? « .
us uondedru » Ci pasy) busg ® pawawnrog
. ED anssy udAd905 . suuBwun20g aI2|05q0 = TON abuey) » aouPrdanay.ysiy »
Seibe Be185) Bu enue . INMenuayioyddns » . BD ansst uoyeIgHaA, CH 3055] | pny . CR pata" RUT
{8 ansgy saiaue4yy ; “SUEL ae; 7 ED svones Loads . afuey) « a ans} - * VaR Sh .
os suonpnnisuy Buods, “SIM uonesununud) « BIGZHING Jat [SsSa, + Seseyping SWUBUENIOY pauinday . EY 2055) SisAjeuy Widjqoig = Suonepuaciulorsy ..
Re sbessapy BA} & 7 nf 4D vusuaznbay yuaulasigsut ED payequniig? a] sabuey) + » CBD mayiwosyy 1 mMainay BDUPY) © CE} anss; @ arajcwory a
37 anss) We, » sbiessapl Zu] « . PIRNW PAH esuaI wepuy « PPBWUTUINGOG ION Gp anssy _ ED aa a abectig » @yeinazeu| 19,003, Bupaday waygorg » paddig maiay..  - >
are a = ET ep Noun 2a pats . Syususunbay reUeY> + susH er ads GD 5755) Buypuey « YORE UALETDOG « ® enss| poquoy .
PEIDg F>1IPY ou B35 cap ans JBUNG DUE GD anssy aus % Farseyuang » ED ansgy saioas GD anssj jaquoy puonesynuap) :
sabury) puucsiag » s <0 2peq, s7aday JaSsen UaEMEg ‘ fi ‘d 6 Bar aaa
25-5 anssy . uOLesunUID) « IseqUOD/iwey> Bonssy rseyang sSaseds jassay UI MeIgUaUNIOg yonUoD abuey> waqqold.
JeASPUEH LIEN . AE) anssy samed ‘ f - : Seas
Je uoqerauntwOD « uoepreyabeaizr . syopa uaamyag :
AEY aniss| Chi) Bash 164 uoREDUAUWOD » Czyanss| :
LOTB Ny UIA, ASoyounnuay mepuers « ayenbepeuy Jo vouPuaWaldly «
HED ISWLICD © ot ‘aigelleneuy) poulayy « a . Dans} adoag «
oP onss} 1aAopuey spomssapunsiyy 2s Appuyiup 10 ssaupescdaig dquatiaury « oes ED anss| Buycpayps » -
qpeyyAing " yopeoumaoy SUOYEDIUNLUUIOD ON GED anise; Bu: 21) Bunupsoy « GE anss uoReyauatduy) + CBD ansst a
‘ u i 4 <2) anss| Gunsay HONED ENG » 5 assy aderg | YEREDYDEUS UaAZ +
ED anss] bs . GD sanpeig Gears} GD anssy arueuaqurey 3 paseing ubseog
. HOM HRS, BAYS » paseq-s10ys, ul passoupay
cL fon) POMEL aDEyau] © arenbspeuyon » > anss} uorpedsuy
‘det APSE uawedeueyy anEey « pu . Gpsasheuy I : auyinoy pue GuIriuas Deva
ae BSNQYASN | ITE, o55) UAIJEUIpIO) MID « Geen buen 4 Ayejeg ony: 3G). se, Oh . ”
vonesipayy jeuasiad » . =) papaency ip agecbepeuyopy © ay WEDS btopdag * gay arse] uesztuouytiay « foot nse
ve ianbes) auechioag dort « Smauenes ea = } anssy CB) 9N55; NoHDG BANDa.I0D uogoy Ben9aii0} us
daajgasey aienbspeu) . bop ue'sading yuRYNSU) » 7 ‘bounosay Yen junosysayqnag, . Bunce SalQnol, » [UBS Rapsn
ec, SADHOU/SANPAMg . : 2) 420q4 Gung uojsyuedns, pa CB ans} adors « Hyarss, Guuoyuoyy « wag ubisag «
Auadaioy ioy spreBsisig: » i 7 “4 . BD anssy Buyrpayps - GH anssj usaiag » CES Henbepeny 2G ansst yndyng ubisag
Bei Sahipqede> aly aNss] Bbwud|ssy (BD pay.aun20g ON » GED anss} s2uevapneyy CHD anssy Gur-payps » BueIE> coueydersy » : oo
Oop; slenbape; « ORR FUSS . ED bardcepang GHD 92, Uap] i THE Auoys Gulpury ainyreg C&D anssy sueuaywew - BOE ety ISH Indu
st ,Guuoceay Joog ab} ION fen Bu.ured, + Boueualeyy Bulsoyvoyy Uo Ipuoy uB saci Aiessanay «
ae Sally ov eee Cok eSnesaagent a payaUl , BD snonbiquy qwawabeueyy . iGugeaadg wyeudoiddeu} = EY
4p 3) RUUOSIBY C1 &® ieapun wewdinby CBD anssy CE) pay epy GD anssy indy ubisag »
AporpnysAypaisuodsoy LONGI SN warsts WOREDBHA VPS ORIG
pueppiedard oN + {TD syenuew CB) anssy ados « Jaludinby jer.sD « BARINDY a iduy ubssag «
See anss| sal Gb pauyeq jon it ‘a 30K uaIspEG * $,28anpoeynueyy CH anss} Suyrpayps © Henbapeuy frp aeapufl
4 suera j0 Burne. 1c Asoypay/Ayyiqisuedsay ED Suujey on GD weibaig on + GB) anss1 wesBord CE uopesyep, 05 UBisag ©
OMDMRIG Wojqaig Henbaper ‘Supnpays “EL UUEIg - Danse] auuonauy {EL spaozey AQUEURUIER) annIeLI0> ‘aoueuayuley pauUeyd saaEnay *iz, anssp
anss} fuedwo9 OP uogeredara ‘Aayes yyeau | uBjseq quawudinby — S 3} wesboig on quspuedapul on ynduy uBisag
se 3, = 2 vou > SwALeh some ey ES hear whtess yid.ng
eee SUC) 2UUNKGWO ¢ the sopey vewny sonpaxoid i rae S01029 Bold eee” ding

t

 

ang jeustax?

t _t
SDELIOPSBDMS

t

“sasnes oo 4, paape

FeSO,
pebeiodes

+

   

t

 

paezey UZITyUA
spayeyuy

+

sigie4 jrurryg

 

  

 

PURLEY

 

 

 

t t

askojdury
fveduro>

+

 

     

w3{Golg
PEQpAAQyesecyAy

‘

 
  

quandi5

             

 

01 €7> 33a-6 1B) 91 poars.d
Tp ‘95929 aeIpalwsaU) ue Bedgnuapy

 

 
 
 

303924 |BSNE} IPI ULAR 3H WeIs

 

  

 

eu

Andy] ubisag

 

 

 

uaunp
4

 

 

 
Case 1:17-cv-12473-NMG Document 125-1: Filed 03/20/19 Page 131 of 141

 

Appendix B Root Cause Analysis Solutions

 

Comprehensive Review of the Steamship Authority’s Operations B-1 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 132 of 141

RCAs Intermediate Solutions Recommendation
i, Woods Hole Grounding

Causal Factor #1: Over-reliance on institutional knowledge
Perform a risk assessment for approaching and départing each terminal that identifies potential risks and provides a

 

 

    

 

    

4+ means to mitigate each identified risk. , SMS
b, Provide tools such as decision trees, job‘risk assessments and y / charts ta aid’ decision making. Use unusual events as SMS
a learning and training tool. Train personnel to use the information they are provided.
Cc. Analyze the training needs for deck officers and establish training criteria and curriculum based on those needs. SMS, LMS
Causal Factor #2; Insufficient training on new equipment
Identify the hazards of the process and tasks associated with approaching a dock or pier under normal operations, non-
a. routine operations and emergency operations. SMS
Causal Factor #3: No established procedure
a. Develop a procedure for transfer control. Ensure all modes of operation and maintenance procedures are addressed. SMS
Causal Factor #4: No process to communicate a potential problem
a, Establish a simple means by which vessel personnel can provide suggestions and feedback to shore management. SMS
Develop event reporting guidelines and train vessel crews on the types of events that should be reported.
if, Island Home Delays
Causal Factor #1: Management of project not fully defined
Develop a Project Plan for the proper and full definition of any major repair project. Ensure that all parties participate
4: ina kick-off meeting to review the plan and confirm its definition. ams
b In developing a project plan, clearly define all responsibilities and authority. Communicate to all parties in order to ams
" confirm and address any conflicts.
Inability to accurately track progress against a project schedule, s ecifically the critical
Causal Factor #2: y 7 y o Pros . pan P ip ue p / Y
path fk Bia Bag of Beck eo MBE Ee ergy
Develop a policy to require that all projects over certain thresholds have a project schedule which identifies the critical
a. path, the schedule is monitored and updated regularly. ; : ams
. . . OW ra ar and fea cs bth res gin oe:
Causal Factor #3: Ongoing monitoring (Quality Control} of shipyard's activitiés was inadequate
TP Et 2 OPE Sy tt
d. Develop a policy or procedure identifying required levels of project monitoring, based on specific thresholds. Qms
Develop a policy identifying necessary qualifications required of project team and provide adequate training where
b. identified. ams

iii. March 17th Blackout
Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.

a. The vessel should have a checklist for normal Operation after startup. SMS
The crew should be trained to run through a checklist to ensure normai operation of the vessel after any start or restart
b, of the vessel’s plant.

Causal Factor #2: A formal evaluation of the casualty was not performed.
A standard operation procedure for conducting thorough incident investigations should be developed, to ensure all
a, systems are operating normaily, identify remedial actions, and immediately begin data collection that may be helpful in SMS, HSQE
identifying any persistent, hidden issues.

Changes to the vessel configuration were not adequately conveyed to management and

circulated with crew.
Modify watch processes and communication tools to ensure that ali plant configuration changes are documented ina

a. way that is useful to vessel crews. For example, include ‘fuel returns to storage tank’ ona wipe board, along with SMS
information like ‘#1 pumps online/#2 pumps standby’. ,
Management must have active control of how the vessel plants are operated. Develop policies that explain what plant

b, configuration changes are allowed at the discretion of the crew, what configuration changes are not allowed, and how SMS, QMS
all such changes are communicated and docume ed

Causal Factor #4: The Periodic Safety Test Preocedure-did:not:i 1¢lude,tests.it.should have,

SMS, LMS

Causal Factor #3:

 

4 Pa yh Yrs, u
a, The PSTP shouid be revised to include all tests requijed per, USGG-rules. If SSAidoes.not possess sufficient engineering SMS
capability to ensure completeness and accuracy, of the test dadu ent, éxtérnal engitieering resources should be used,

Causal Factor #5: There was inadequate testing of the vessel prior to retUtning the vessel to service.

    
vi.

vii,

   

      

 

SG 4

 

Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 133 of 141

RCAs

4- test and inspection plans should be utilized to ensure all inspections and tests are thorough, and to provide a record of

Intermediate Solutions Recommendation
SSA personnel or contractors acting as the owner's representative during shipyard or repair periods must be sufficiently
involved with all vessel modifications to critical systems and equipment to monitor the quality of the work. Formalized ams

all inspections/tests.

May 5th Blackout

Causal Factor #1:

Causal Factor #2:

Causal Factor #3:

Watch processes do not force engineer on watch to ensure readings are within normal

Operating ranges.
Change watch stander logging requirements to highlight critical plant parameters, and define their normal ranges, such
* that process deviations critical to operations are more readily identified.

Management of third party vendor in shipyard lacked sufficient controls to ensure alarm
points were properly set.

SMS

SSA personnel acting as an.owner's. representative.during shipyard or repair. periods must be sufficiently involved with
all vessel modifications to. critical systemsand equip tomo, itor quality of work. When critical systems are
modified, such as the installation of 1 W. chnical details like alarm setpoints should be reviewed and

* documented in technical specifications 9 nissi ng check.
their vessels to submit detailed specifications to SSA for
vendors), which SSA should review in detail.

 

 

    

 
 

SMS, QMS

 

|

ists. SSA should require shipyards performing work on
ocluding work done by subcontractors and equipment

    
 

SSA shouid also require shipyards to submit detailed test procedures for proving functionality of all new or modified
equipment, to be reviewed in detail and approved by SSA, and then carried out with an SSA representative witnessing ams
the tests.

Incorrect specification of critical design parameters, which resulted in an ineffective
Periodic Safety Test Procedure (PSTP).

SSA engineering management should ensure the accuracy of critical documents like vessel periodic safety test
procedures by establishing quality processes specific to those documents. Quality processes should designate ‘owners’
. fesponsible for such critical documents and provide for independent technical review when these documents are ams
created or modified, Where SSA does not possess sufficient technical resources to perform this review, external
contractors shall be utilized.

Website Slowdown

Causal Factor #1:
a

b

Causal Factor #2:
a

Trip Alert Emails Blocked

Causal Factor #2:
a

Adequate load testing was not performed.

. Perform adequate load testing on the system prior to the next major event. QMS

‘ Determine an adequate frequency of load testing, identify major events and determine an adequate scope cf testing. ams

Secondary and mirrored cloud-based website ‘not utilized.

» The system design should be reviewed in order to determine the feasibility of attaining redundancy in the system. Qms

£ .

 

Connectivity Issues Due to Storm

Causal Factor #1:

a

” The system design should be reviewed in order'to determi ‘ QMs
Outside vendor not utilized to analyze internal email list.

. Develop a procedure for establishing the testing requirements of the Trip Alert email system. Qms
System design allowed for a single-point-of-failure.
The system design should be reviewed in order to determine a more reliable internet source in event of natural ams

* disasters or other interruptions of service.

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 134 of 141

   

RCAs Root Cause Solutions ©»
Woods Hole Grounding ans
Causal Factor #1: Over-reliance on institutional knowledge:

Solicit comments and recommendations from soarari na Shaeeas elo aneeswetSonnieecaar ana the proper function and
Operation of the transfer control system and resolve each comment. Utilize all avallable information and knowledge to
establish vessel specific instructions regarding how to properly transfer control, incorporate these instructions into a
vessel specific training and familiarization program that addresses recericy.

   

RC Solution

Provide adequate staffing with the necessary knowledge and experience.
Improve the level of detail in all training material. Provide vessel specific familiarization procedures that includes
physical demonstration if competencies.

Causal Factor #2: Insufficient training on new equipment
" Compile a list of vessel specific procedures and compare them to the existing list. Define and document any missing
RC Solution procedures and communicate them to fleet.

Causal Factor #3: No established procedure
Establish a system of document control that clearly indexes the current library of procedures. OEM manuals do not
RC Solution replace vessel specific procedures.

Causal Factor #4: No process to communicate a potential problem

RC Solution Develop an enhanced reporting process to ensure risk recognition, share recognized hazards and gather data.

Island Home Delays

Causal Factor #1: Management of project not fully defined
Develop a Project Plan template to be used for all projects meeting or exceeding certain thresholds, such as capital
RC Solution value or complexity. Establish a policy requiring a Project plan and basic levels of documentation and communications
commensurate with the spetific project.
Clearly define the roles and responsibilities ‘of every teani member involved in an overhaul project. Identify authority
lavels and decision-making protocols. erpmencts 4 mess with all parties involyed, including contractors and
subcontractors.

 

Hk py ae. alfee
Inability to accurately track progress against a. groject. schedule, specifically ‘the critical

Causal Factor #2:
path

Develop a policy requiring a project schedule with specific requirements (i.e. eritical path identified) be developed for all
projects exceeding certain thresholds. Ensure that the project schedule is updated on a predetermined frequency,
changes or delays are communicated to the project team and adjustments are made when necessary.

Ongoing monitoring (Quality Control) of shipyard’s activities was inadequate

Develop a policy and supporting procedures which identify project monitoring requirements. Ensure that proper
resources and persannel are provided to accomplish the necessary level of monitoring.

SSA should develop a policy and supporting training to ensure all project team personnel are trained in project
management disciplines and meet the proper qualifications for individual responsibilities as assigned. Designated
project managers should receive formal project management training.

RC Solution

Causal Factor #3:
RC Solution

March 17th Blackout

Causal Factor #1: The fuel pump was not restarted when restarting the vessel plant.

RC Solution Develop a comprehensive set of vessel policies/checklists to provide crew with direction on how to perform routine
operations and respond to ail likely casualty scenarios associated with each vessel.

Make these policies/checklists available to all vessel crew in a place where they can access them while on watch.

Train the vessel crew to utilize the procedures. Educate experienced crew, who may not feel the need to utilize such
prescriptive procedures, on: the ippace. that procedures, used as checklists, ean aye on error avoidance.
pee
Causal Factor #2: A formal evaluation of the ca falty was? i St perf tied: *
Develop a forma! and documented proces: hat y autoinatica " at oked wheit's afiy Vessel experiences a deviation from
RC Solution normal operations that impacted, or could have impacted, vessel critical systems. The process output should examine
and decument the following: ; 2 is He} ee:

 

 

Investigation of the cause of the Incident {or near miss) and recommendations for follow-up actions or
policy/procedural changes to prevent reoccurrences (i.e. inspect other similar equipment in the fleet).

B-4

Recommendation

SMS

SMS

LMS

SMS

SMS, HSQE

SMS, HSQE

QMS, ENGINEERING
RESOURCES

QMS, ENGINEERING
RESOURCES

QMS, ENGINEERING
RESOURCES

QMS, ENGINEERING
RESOURCES

LMS

SMS

SMS

LMS

SMS, HSQE

SMS, HSQE
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 135 of 141

RCAs

Causal Factor #3:

RC Solution

Causal Factor #4:

Root Cause Solutions
Investigation of the effects of the incident, to ensure al! possible consequences have been identified and corrected
(i.e. identify damage which occurred as a result of the incident, which may not be evident during recovery from the
incident).
Recognizing the limitations of situational awareness in the aftermath of an incident, develop checklists to ensure
vessel is restored to full normal operating condition before authorization to return to service is issued (@.g. restart
fuel transfer pump).

Changes to the vessel Configuration; n t adequately conveyed to management and

circulated with crew. “ ee

SSA should implement: engineering Gn o }
Fo. BOs bbe fete.

For all aspects of vessel plant.configuration that may cbanaeaeine the.yessel’s service, provide ameans of

communicating current configuration to all watch-standers (such as a wipe board or magnetic status board),

  

   

ee ho

     

 

Train crews to always ‘hand-over’ configuration changes at watch turn over,

SSA should implement engineering management processes that:

Develop a set of standard operating procedures for each vessel that prescribes how vessel equipment is operated,

deferring to manufacturer's guidelines and other references where appropriate. This document would include details

such as system line-up, equipment rotation conventions, etc.

Make these standard operating procedures available to all vessel crew in a place where they can access them while
on watch,

Train vessel crews on the details of the SOPs and the fact that deviations from the policies require explicit permission

from engineering management. Ensure, as part of the training, that the SOPs are understood.

Check back with vessel crews to ensure they are operating the vessels in accordance with the SOPs.
The Periodic Safety Test Procedure did not include tests it should have.

RC Solution $54 should implement engineering management processes that:

RC Solution

iv. May Sth Blackout

Causal Factor #1:

Identifies critical record plans and documents like PSTPs

Forces individuals within the organization to consider how these documents may be impacted by system
modifications during maintenance, repair, upgrade activities, and ensure that impacted decuments are updated to
reflect changes

Requires review of updated documents, 3 by individuals other, than those responsible for the update efforts, who have

the technical ability to confirm accuracy-and completeness of the changes. iar
Where SSA lacks the expertise and/or Bandwidth required to- mains this process, external resources should be

applied.

   

: There was inadequate testing df tne vessel rior te EG rer he the veséel to service.

Tiwi? aes Yhia '
For all vital equipment/systems that are installed or modified during a shinvard or repair period, SSA should develop a
detailed inspection and test plan. This test plan should be completed in conjunction with vendor and/or shipyard sign-
off of the task and regulatory testing of the equipment/systems. Inspection and test plans may be developed by the

shipyard or vendors, but such plans should be reviewed and approved by SSA prior to any inspections or testing. Where

SSA lacks the technical expertise to develop or approve inspection/test plans, external contractors should be utilized.

Watch processes do not force engineer on watch to ensure readings are within normal
operating ranges.

RC Solution Develop and implement policies and procedures related to engine room watch standers that collectively:

Make the chief engineer on watch responsible for the safe operation of the vessel during their watch and prescribe
the tasks that they must perform during their watch.

Make the watch oiler responsible to the watch chief engineer for reporting any-deviations from ‘normal operations’
observed in the plant, prescribe the tasks that they must perform during their. watch.

Designate an engineering manager as being responsible for the performance of engine department watch standers
and empower that individual to control the training and assignment of individuals to watches.

Implements vessel-specific logging processes that identify the critical parameters that watch standers must monitor

and defines the normal ae aprons yensess af feach
APrath ff.

   

Recommendation

SMS

SMS

SMS, LMS

SMS, LMS

SMS, QMS

SMS

SMS
Case 1:17-cv-12473-NMG Document 125- 1 Filed 03/20/19 Page 136 of 141

 

RCAs Root Cause Solutions Recommendation

Management of third party vendor in ‘shipyard. lacked sufficient controls to ensure alarm
points were properly set.

For all vital equipment / systems that are installed or modified during a shipyard or repair period, SSA should develop a
detailed inspection / test plan. These test plans should be completed in conjunction with vendor/shipyard sign-off of
RC Solution the task and regulatory testing of the equipment/systems. inspection/Test plans may be developed by the shipyard or Qms
vendors, but such plans should be reviewed priar to any inspections/testing. Where SSA lacks the technical expertise to

develop or approve inspection/test plans, external contractors should be utilized.

Incorrect specification of critical design parameters, which resulted in an ineffective

Periodic Safety Test Procedure (PSTP).
implement specific engineering quality processes that identify and manage policies, procedures, and documents
associated with quality backstops like the annual automation tests associated with the USCG-required Periodic Safety
RC Solution Test Procedures. These quality backstops are more critical to the safe operation of vessels than most other repair
activities associated with annual shipyard and repair periods and require extra diligence and independent review to SMS

ensure accuracy.
Additional resources and/or external contractor assistance should be employed to support the additional effort
associated,

Causal Factor #2:

Causal Factor #3:

v Website Slowdown

Causal Factor #1: Adequate load testing was not performed.
: Develop a procedure to ensure that adequate lead testing is performed on- ve reservation system. Confirm a schedule
RC Solution

and severity of tests. +’ sae ut =o ams

Causal Factor #2: Secondary and mirrored cloud: based websita not: t utilized,

RC Solution The design process should be administered to ensure re missiof Sic systems meet established standards, such as ams
redundancy. Quality control should be introduced to ensure established standards are met.

vi. Trip Alert Emails Blocked
Causal Factor #1: System not adequately designed.

RC Solution The design process should be administered to ensure mission critical systems meet established standards, such as Qms
reliability, Quality control should be introduced to ensure established standards are met.

Causal Factor #2: Outside vendor not utilized to analyze internal email list.
RC Solution Cevelep a procedure to ensure that adequate testing is performed on the Trip Alert email system. ams

vii. Connectivity Issues Due to Storm
Causal Factor #1: System design allowed for a single-point-of-failure.

RC Solution The design process should be administered to ensure mission critical systems meet established standards, such as ams
redundancy. Quality contre! should be introduced to ensure established standards are met.

B-6
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 137 of 141

 

Appendix C General Observation Solutions

 

Comprehensive Review of the Steamship Authcrity's Operations C-1 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1

GENERAL OBSERVATIONS
Management Structure
Mission Statement

ii, Strategic Planning

iii, Ops Structure

iv. Staffing

v. Allocation of HR

vi. HSQE

vii Hero Culture

viii, Institutional Knowledge

ix. Tenure

Fleet Maintenance
i. Policies and Procedures

ii. Engineering Resources

iii, EAMS
iv. Project Planning
v. Risk Assessment

Vessel Operations

i. Crew Training

ii. ER Watch Processes
ii. Triple Watch

iv. SOPs

v. Emergency Response
vi. Sailing Schedules
vii. Weather cancelations

viii, Operational Metrics
ix. Terminal Flow

IT Systems
i. Project Planning

ii. Reservation System
iii. Website Platform Mgmt

Filed 03/20/19

SPECIFIC SOLUTIONS

Develop and communicate a Mission Statement
Develop performance objectives

Develop a strategic plan

implement management performance metrics

Reinforce the chain of command on board the vessels

Designate the engineering department as a staff function

Increase maritime operations experience at the director or executive level
Conduct a management structure audit

Invest in management systems

Perform a management structure audit

Develop and implement an ISM-Code compliant Safety Management System
Change to a process-based culture

Document work processes

Engage in succession planning : .
Recruit from outside to gain industry perspective ; |

Tie management performance to organizational performance: ’

Develop a set of company policies and procedures in a management system framework

Increase number of Port Engineers
Add a Project Engineer to oversee planning and project management of overhauls

Segregate engineering operations support and fleet preservation functions
Commit to proper implementation of new EAM/CMMS

Develop project planning and management processes
Risk assessment protocols
Implement a Safety Management System

Designate a Risk Manager

Develop a comprehensive training program

Develop new engine room watch processes

Develep a Fatigue Risk Management Plan

Establish SOPs within a management system framework

Adopt a risk assessment process

Develop an Emergency Response Plan

Develop a contingency plan for trip cancellations

Improve crew recency training

Evaluate the practice-of replacing. Able Bodied Seamen with Ordinary Seamen

Improve vessel reliabilty by implefventing-a: quality: manageinent system.

 

Establish operational KPMs for the'fleet ple’ oy
Perform a passenger flow analysis '

instail signs, monitors, digital signage

Advisory radio broadcast system

Numbered lanes

Establish top 5 priorities for 2019

Draft an (T-specific strategic plan

Establish an IT help desk to track and prioritize IT issues
Perform a cost/benefit analysis on reservation system options
Establish a website content manager

Establish regular communication with vendor iMarc

Develop an SEO strategy

C-2

Page 138 of 141

Recommendation

MISSION STATEMENT
MISSION STATEMENT

STRATEGIC PLAN

STRATEGIC PLAN,
ACCOUNTABILITY

VESSEL OPS

Qms
SMS, QMS, LMS
Qms
SMS, HSQE
SMS, QMS, LMS
SMS, QMS, LMS
ENGINEERING
RESOURCES, VESSEL
OPS, RECRUITING, QMS
RECRUITING
ACCOUNTABILITY

SMS

ENGINEERING
RESOURCES

SMS, ENGINEERING
RESOURCES
QMS, ENGINEERING
RESOURCES

* sms
SMS, HSQE
SMS, HSQE

LMS
SMS
SMS
SMS
SMS
SMS
Qms
SMS, LMS
SMS, LMS
QMS
QMS, MISSION
Qms
ams
Qms
QMS, SMS

STRATEGIC PLAN
STRATEGIC PLAN
QMS
STRATEGIC PLAN
OQmMs
QMs
STRATEGIC PLAN, QMS
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 139 of 141

 

Appendix D Organizational Charts

 

Comprehensive Review of the Steamship Authority’s Operations D-1 13 December 2018
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 140 of 141

c-a

oes bial| 2 Sm meee Cin ey suaaulsuy
Seer jassan

|

      

 

    

BEVEL y 1U Es]
NGg yssy

Eye isto] =3)
sULSTe ely,

le
eer picts

 

 

See arma leee) lace melee sip pecs

| J j
T

szeseueyy sdo

 

PIU rr ee
PoeILe)

  

a

ace ]

aan
ele teewan]

         

ae eriscy ae

fen errr)

 

ey Lu aia)
etch)

 

 
Case 1:17-cv-12473-NMG Document 125-1 Filed 03/20/19 Page 141 of 141

      

      

  

rere)
Oe sd

     

perro

 
    
 

2
. Caper

Pie:

set,

ee eee

EM oelsg

 

Pere

Pee

 

fed ea Eanes
L E

Ribsetndug
er ceus) ©

     

Peete ear
Sani

    
  

 

ree] Pr

 

f9SunOg,
Ros EOT iss

 

uleyde) Log JUePISISSY paAcWay =--g

sdg auneyy

JO 10}991g Jepun sjassaq pue uleide> YOY payiys

sdo auey jo 2033/19 pappy

J@I1IYO Buljesodg Jory peppy

Jaauisug }0/01g pappy

(a 392}3}

Ja9UISUZ LO” Juelsissy pue JaaulSUZ YoY pappy “¢
els 0} UONDUNY sul] LUOLy paytys

*PUBWIWOD JO UEYD asp WO FuLaIUIZUZ panoway “Zz

 

fun

puewuos
JO uleys Jo Juspuadapul UOIUNY JOSH Peppy —‘T
:saSuey) jo Arewuins

 

 

 

EL Dece eect neKcecer oe)

 
